 
 
  
    
   
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff
- against -
~ Hugh J. Hurwitz, et.al.

 

 

 

PUBLISH _
Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,

hereby moves The Honorable Court to issue a declaratory judgment pursuant to
Fed. R. Civ. P. 57 and 28 U.S.C. § 2201 protecting his right to publish the

series of news article provided herewith, pursuant to Fed. R. Evid. 201(c)(2),

 

as Exhibit 1 hereto, as a bylined reporter without fear of reprisal from the
instant defendants and their officers, agents, servants, employees, attorneys,
contractors, designees, and others in active concert or participation with the
instant defendants (herein collectively "opposing entities"). The plaintiff
moves The Honorable Court to take judicial notice of Exhibit 1 hereto,

pursuant to Fed. R. Evid. 201(c)(2). The plaintiff hereby moves The Honorable

 

Court to declare in its judgment that it would be unlawful for the opposing
entities to unduly interfere in the publication process of Exhibit 1 hereto
by, among other things, preventing the inmates named in Exhibit 1 from
lawfully communicating with editors and fact-checkers and others involved in
the publication process, threatening, coercing, or punishing anyone who takes
pact in the publication process, introducing undue delay into the publication
process by arbitrarily delaying correspondence, failing to seal properly
envelopes bearing correspondence regarding the publication process, and any
other acts that The Honorable Court, through its wisdom and experience, deems
fit to enumerate in its judgment.

The plaintiff notes that the rights of non-prisoners both involved in the

publication of Exhibit 1 hereto and the readership thereof are involved in the

- Page 1 of 3 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 2 of 98

instant matter and he anticipates that motions to intervene on a limited basis

will be filed pursuant to Fed. R. Civ. P. 24(a)(2) by Mrs. Dana E. Gottesfeld,

 

the Managing Fditor of FreeMartyG, and Mr. Benjamin Brown, Esq., a potential

interested reader, as the plaintiff has declared under penalty of perjury in

 

Honorable Court to take judicial notice of Exhibit 2 hereto pursuant to Fed.
R. Evid. 201(c)(2).

As also noted in Exhibit 2 hereto, the plaintiff anticipates that motions
to intervene on a limited basis may be filed by incarcerated inmates named in
Exhibit 2 hereto and the plaintiff assents to such motions.

The plaintiff believes that the facts presented in Exhibit 2 hereto make
clear the rights of himself, the inmates named in Exhibit 1 hereto, the
public, and publishers to see the exhibited work published and that certain
acts or omissions by the opposing parties would be unreasonable, unlawful,
unjust, and unconstitutional. The plaintiff believes the law on these matters
is clear and irrefutable. Should The Honorable Court be left with any
questions through unintentional omissions by the plaintiff, however, then the
plaintiff requests an evidentiary hearing as soon as The Horiorable Court deems
appropriate.

The plaintiff further notes he is including the full inmate handbook and

institutional supplement for the FCI Terre Haute CMU as Exhibit 3 hereto.

- Page 2 of 3 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 3 of 98

Respectfully mailed and thereby filed pursuant to Houston v. Lack, 487

U.S. 266 (1988), first-class mail postage pre-paid, on Monday, August 5th,
2019, in an envelope provided to Ms. J. Wheeler of the FCI Terre Haute CMU

unit team in her official capacity as an agent of the defendants, bearing U.S.

 

 

La
Martin SY Gottésfeld, pro se
Reg. No.: 12982-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

 

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that I mailed a copy of the fore-
going document to counsel for the defendants by providing such copy to Ms. J.
Wheeler of the FCI Terre Haute CMU unit team in her official capacity as an
agent for the defendants in an envelope bearing sufficient first-class postage
pre-paid.

(LVL

Martin “S<* Gottesfeld, pro se

- Page 3 of 3 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 4 of 98

Eex\y bir A

 

   
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 5 of 98

Inside the Black Sites Where Obama, Clinton, and Holder Buried
Their Secrets--Part 1 of the CMU Series

Tagline: Obama's DOJ Is Still Holding Political Prisoners In America

[ Embed: Look for. a photo of Robert David Neal (he was high up in the
insurance industry in the Dallas/Fort Worth area). There may be one of him in
a blue suit, white shirt, dark tie; attribution as 3 appropriate; saption:

 

but few found out until 1 now. |

Byline: By Martin Gottesfeld and Francis Schaeffer Cox

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[link to part 1 at FMG] and FreeSchaeffer.com[link to part 1 at FST under the .

latest Creative Commons by-attribution commercial-use-permitted share-alike
no-derivatives License| link to the license text].

lFormer-U.S.-Army-soldier--turned--radical-Islamic-fighter Rodney Hamrick took
68-year-old former insurance executive Robert David Neal hostage inside of a
federal facility. He bound Neal's hands behind his back, as well as his feet,
then executed him, ISIS-style, nearly severing his head.

fiNext, Hamrick rushed 7/-year-old Richard Warren and stabbed him a dozen times
before his cry for help led Kurt Johnson, a fellow Christian, to run into the
room and save his life.

fHamrick's rampage took place in November, 2018. But few found out about it
until now, due to a DOJ cover-up.

Warren ran an international bond market years earlier, and he was ina
position to expose an illegitimate multi-million-dollar exchange between the
CIA and a Southeast-Asian dictatorship. Johnson went after lenders for runaway
mortgage fraud years before the 2008 financial crisis brought the world's
banking system to the verge of total collapse.

| Hnbed: Cropped photo showing just Kurt and Richard; attrib.: Photo by
unnamed/Public domain (2018); caption: Kurt.Johnson. (left) ‘and Richard Warren
(right), inside the DOJ's hard-to-reach "communications.imanagement unit," or
"CMU,'"' in Terre Haute, Indiana]

{Donald Reynolds was also present for Hamrick's rampage. A decade.or so
earlier though, Reynolds had a successful distribution deal with Universal
Records--until the IRS and the DOJ set him up during the botched and now-
infamous "Operation Fast and Furious." Eric Holder then used Reynolds a as his
own minority fall guy, as hypocritical as that may seem.

filEmbed: Cropped photo of just Reynolds's face; attrib.: Photo by
unnamed/Public domain (2019); caption: Donald Reynolds in 2019]

[Francis Schaeffer Cox, one of the reporters who wrote this series, was a
conservative political organizer and a pro--Second-Amendment politician when
he uncovered a government-backed drug-trafficking and child-sex-abuse ring in
his home state of Alaska. The Anchorage.U.S. attorney's office and FBI then
went after him in a readily-apparent effort to protect themselves and their
allies from being exposed. Meanwhile, they were also engaged in "Operation
Polar Pen,'' a DOJ-backed initiative in Alaska that gave democrats a
filibuster-proof 60-vote supermajority in the Senate in 2009, when every vote
was crucial for the passage of ObamaCare and the rest of Obama's legislative
agenda .

filEmbed: Photo of Cox (try to use the same one from the HealthImpact News
- Page 1-1 -
18-cv-10836-PGG Document 69 Filed 08/12/19 Page 6 of 98

Case 1

 

 

a
   
 
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 7 of 98

story by Rudy Davis, but take it from FreeSchaeffer.com); attrib.: Cox
family/FreeSchaeffer.com (2011); caption: Francis Schaeffer Cox with his
family |

flAnd Martin "MartyG" Gottesfeld, the other reporter, interceded on behalf of

a 15-year-old girl named Justina Pelletier when smug Harvard-affiliated

doctors tortured, crippled, and nearly killed her, rather than admit that .
! « . <j mi

  

an online mega-fundraiser, bruising.a Lot of very sensitive egos at Harvard |
while helping to save Justina's life.

flEmbed: Photo of MartyG (use one of Dana's favorites); attrib.:
FreeMartyG/Creative Commons ([year]); caption: Martin 'MartyG" Gottesfeld|]

fINow, what do each of these men and their stories share in common, other than
embarrassing the well-oiled political machine operated by Obama, Clinton,
Holder, Lynch, Comey, and others?

Well, most people don't know that the DOJ still funds a pair of covert “black
site" facilities, dedicated to hiding people and potentially-scandalous cases
like these, which the former leaders of the Justice Department seem to fear.
And unlike other U.S.-government--funded black sites abroad, these 2 are
hidden in plain view, on sprawling but otherwise-unremarkable federal
compounds right in the central United States, where they operate under the
authority of Obama-DOJ--holdover Hugh Hurwitz.

filEmbed: Photo of Hurwitz; attrib. as approp.; caption: Hugh J. Hurwitz may be
an Obama-DOJ--holdover, but he still firmly controls department "black sites"
more than 2 years into the Trump administration. |

f"[Try to get a quote about how the CMUs are lurking right under people's
noses, first from Indiana U.S. Senator Todd Young, but if he can't/won't.
speak, then try Larry Pratt of Gun Owners of America (both are already aware
of Cox's case), next try Michelle Malkin then Ryan Grim. If no luck, and no
other ideas, then skip this 1]," said [insert title/org|description of
person], [insert name].

flAs obvious as the locations of these black sites may be though, their true
purpose is perhaps equally secretive, counterintuitive, and devious. So much
so, that just a few short years ago, during the Obama administration, it might
have proved impossible to pierce the veil of misinformation that the DOJ has
woven around its clandestine "communications management unit," or "CMUs," in
Marion, Illinois, and Terre Haute (pronounced Like <i>teh-ruh hoe-ght</i>),
Indiana. Managing to publish the whole truth about what--and whom--can be
found here:.would've been another challenge entirely.

But the recently-departed top brass of the DOJ just got caught in perhaps the
lie of the century, one that they used disingenuously for years in order to
mask many of their similar operations as supposed efforts to protect the
American democratic process and bust the bad guys. So, in light of this
freshly-uncovered deception, now might be an appropriate time for the public,
the press, and the federal judiciary each to examine, quite carefully, the
facade|cedilla if poss.] that has long covered over these largely-secret and
little-known facilities before anyone else is brutally murdered at one of them
due to religious hatred.

fl[Embed: Side-by-side (2-in-1) photo of USP Marion and FCI Terre Haute;
attrib.: as approp.; caption: The DOJ's 2 domestic commmications management
units (CMUs) are located on the grounds of the United States Penitentiary

~ Page 1-2 -
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 8 of 98

(USP) Marion, Illinois (left), and the Federal Correctional Institution (FCI)
Terre Haute, Indiana (right). |

fl'"They're the excuse," begins Cox, referring to the group of convicted Jihadi
fighters who call the DOJ's communications management units "home," and
whom--at least on paper--serve as a continuing justification for the existence
of these concealed and very expensive facilities.

"But we're the real reason," finishes Cox, referring to his own smaller

 
 

 

- Hey ae ss ao —— tee
the Obama years. And they're here, it seems, to be swept under the rug.
Indeed, hardly anyone knows they're in the CMUs in the first place, and the
DOJ and its allies in the courts and the media appear to like it that way.

1A lot fewer questions are asked about what happens in the CMUs due to their
media moniker, "Gitmo North,'' and the misperception that the DOJ uses these __
black sites only to lock up radical Muslims, like the recently-released FCI
Terre Haute CMU inmate John Walker Lindh.

fl[ Embed: Photo of Lindh; attrib. as approp.; caption: "American Taliban"
member John Walker Lindh was recently released from the FCI Terre Haute
communications management unit (CMU). |

ln reality, however, there are about 80 people in the CMUs at any given time,
and most of them aren't Jihadis. Word on the grape vine is that:.the DOJ #s:now
planning to expand the CMUs by about 20 percent as well, to a capacity of 95.
And the cases the majority of the media doesn't cover from the CMUs are more
scandalous than those they do.

So, Cox and his group are held hundreds or even thousands of miles away from
their nearest kin, and their communications with the outside world are tightly
restricted under the threat of brutal revenge by the Justice Department, even
as a new attorney general now takes the reins and as an increasing number of
people on the outside are recognizing them as political prisoners.

Click here to read <i>How the IRS and DOJ Set Up Donald Reynolds Using
Dubious Firearms Charges--Part 2 of the CMU Series</i>.[Tink to part 2]

  

- Page 1-3 -
 
     

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 9 of 98

How the IRS and DOJ Set Up Donald Reynolds Using Dubious Firearms
Gharges--Part 2 of the CMU Series

Tagline: From "Operation Fast and Furious" To Slow and Spurious?

fi[Hnbed: Full (uncropped) photo of Donald Reynolds, MartyG, and Cox; attrib.:
Photo by unnamed/Public Domain (2019); caption: Obama-era political prisoners
Donald Reynolds (left), Martin '"MartyG" Gottesfeld (center), and Francis

, fer..Cox.( hee: al. ‘ido: hi ‘shard

       

Byline: By Martin Gottesfeld and Francis Schaeffer Cox

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[link fo part 2 at FMG] and FreeSchaeffer.com[link to part 2 at FS] under the
latest Creative Commons by-attribution commericial-use-permitted share-alike
no-derivatives license Link to the License text |.

<i>This is part 2. Click here to read Inside the Black Sites Where Obama,
Clinton, and Holder Buried Their Secrets--Part I of the CMU Series. J Link to
part Lj</1>

flOn June 19th, 2008, Donald Reynolds was one of a very small number of
African-Americans in Tennessee to have "class-3 federal stamps." The stamps
allowed him to keep silenced fully-automatic firearms without hassle from law
enforcement, at least theoretically.

Reynolds had passed an extensive multi--federal-agency background check in
order to qualify for the stamps. His name and fingerprints were then entered
into a federal database that easily allows federal agents to browse lists of
such weapons and their owners--almost as if they are window shopping.
f'Iwenty=nine-year-old Reynolds kept his record spotless his entire life in
order to maintain his eligibility to remain in that federal database too.
"They knew I was 100 percent legitimate," Reynolds points out now.

filHe adds that his entire family was background checked on a regular basis due
to his father's security clearance and work at Oak Ridge National Laboratory.
Yet Reynolds's perfect record and:his family's history of national service
didn't seem to matter on that fateful pre-summer|fact check when summer
officially started in 2008] day in 2008. Federal agents, led by IRS employee
Brian Grove and Assistant U.S. Attorney Tracee Plowell, along with the local
Knoxville, Tennessee, Police Department, still swarmed Reynolds's home and
that of his parents nearby. They claimed they would find a large quantity of
drugs. ©

WGrove , Plowell, and their team didn't find any controlled substances or piles
of dirty cash on Reynolds that day though--and they never would.

"But that didn't seem to matter then either. They still seized all of
Reynolds's lawfully-obtained and federally-authorized fully-automatic firearms
and Reynolds hasn't seen them since, except in photographs.

Later, similar (if not the same) weapons were recovered from the blood-
stained hands of violent drug-cartel members south of the U.S.-Mexico border,
however, in the aftermath of the Justice Department's poorly-thought-out
"Operation Fast and Furious."| link to a reputable article about the op going
bad, innocent people getting killed, and how it was a bad idea from the start]
IDOJ-planners named the operation after the popular street-racing movie
franchise--and it was, perhaps, an even less-realistic concept.

iL Embed: Pic from the film ''2 Fast 2 Furious" of protagonist Brian Walker
jumping his Nissan Skyline from a raised drawbridge over another car; attrib.
as approp.; caption: Some ideas, perhaps, should stay in the. movies. |

- Page 2-1 -
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 10 of 98

flL|Fact check op. details |The idea was for federal agents to sell firearms,
including high-capacity fully-automatic weapons like Reynolds's, to arms
smugglers who were suspected of supplying violent Mexican-drug-cartel members,
and then for the authorities to trace the weapons across the border and
through to their delivery on the other side.

The operation turned into a disaster instead, and a full-blown public-
relations s nightmare for the DOJ. Innocent victims, like U.S. Border Patrol
Agen! an. cre Ooi AM GREE OR BAUR SE IRAE ee oo DOG er

they were . recovered. Others, like ICE Special “Agent Victor Avila, were
seriously wounded.

ll Hnbed: 3-in-1 photo of Terry, Zapata, and Avila; attrib. as approp.;

caption: American casualties of the DOJ's "Operation Fast and Furious”

include: U.S. Border Patrol Agent Brian ‘A. Terry (left), Immigration and
Customs Enforcement (ICE) Special Agent Jaime Zapata (center), and ICE Special
Agent Victor Avila (right), who were each shot by drug-cartel members using

_ weapons supplied by the U.S. Department of Justice. |

The truth eventually came out, that the killers only obtained the firearms
thanks to the Justice Department.

flEven before then though, the Obama/Holder DOJ seemed to consider it an
imperative to keep Reynolds quiet. But that wouldn't be a simple matter.
Reynolds, who still maintains that he did nothing wrong, steadfastly refused
to stay silent and work for the feds as an informant/distributor, or to back
down in court and take a plea deal that would've branded him a confessed drug
dealer for. life. He says his bail was revoked under a contrived scenario when
he turned down the final such offer.

fiReynolds then had no choice but to prepare for trial behind bars.

flLEmbed: Photo of weapons from "Operation Fast and Furious," or if no photo of
the actual weapons is avail., then a photo of the same make(s), model(s), and
pref. quantity; attrib. as approp.; caption: Weapons | that|like these] were
sold to arms merchants by the DOJ as part of its failed "Operation Fast and
Furious," and then used by Mexican-drug-cartel members to slaughter innocent
people along the U.S.-Mexico border. |

Reynolds planned to rely on his family and his connections to the music
industry in order to get the word out about what happened--and how he was
being set up by the Justice Department as a minority fall guy.

flIn November, 2007, Reynolds signed a distribution .deal--not with the feds or
a drug cartel--but with Universal Records. Vegas Style Fntertainment and its
leader, Vince Carol, helped broker the deal. Reynolds hoped that his cousin,
Jermany| spelling is correct] Victor James, who used the stage name
<i>Dirtbag</i> and performed with legends like Sean "P. Diddy" Combs| sp? J,
would get high-profile.musicians involved.

lLEmbed: Photo of Jermany Victor James on stage or in a music video with P.
Diddy and D.J. Calilsp?]. Look for a still frame with as many big names as
possible from his first music video, "Violators"; attrib. as approp.; caption:
Jermany Victor James (|left|right|...]) in his break-through music video,
"Violators," with Sean "P. Diddy"’ Combs (Lposit.]), Lcontinue list] ]

Reynolds now believes the feds threatened his cousin and others, including
his employees, in order to stop them from providing evidence and testifying in
his defense. He says James could've shown he legitimately earned the income
that Grove claimed was drug money , among other things, and his employees
could've backed up his alibi.

- Page 2-2 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 11 of 98

ffReynolds. also says he went through no fewer than 10 defense attorneys, but
none were willing to confront the DOJ and the corruption permeating his case

head-on. Instead, he says, they each started out strong, but then mysteriously
started pushing him to accept a plea deal that seemed more in their best
interest than his, or the public's.

Adding to this mystique, Reynolds reports that Eric Holder personally
attended some of his pre-trial hearings.

 

 

number of other scandals, but before the end of the Obama administration. |

The judge in Reynolds's case in U.S. District Court for the Eastern District
of Tennessee was Thomas A. Varlan. Like any judge trying any case, Varlan was
supposed to be neutral and detached. The record reflects, however, that Varlan
represented the Knoxville Police Department in. federal court before he became
a_judge] link to the decision of Miler v. Taylor, 8// F.2d 469 (6th Cir.

89)], and this was the same police department that participated in the raids
on Reynolds and his family.
The trial transcripts from <i>United States v. Donald Reynolds</i>, perhaps
unsurprisingly, exude a bias on the part of Judge Varlan, one that lay people
perceive, in favor of the prosecution.
Reynolds says Varlan barred him from presenting evidence that contradicted
prosecutors, and thereby prevented him from mounting an adequate defense for
the jury. When prosecutors alleged that Reynolds used drug money for
purchases, for example, Reynolds says Varlan blocked him from showing bank
statements refuting those claims. And when the DOJ told the jury about the
money-counting machines seized from Reynolds's home, he says Varlan prevented
him from showing that he used the counters to handle in-person ticket sales at
legitimate live events like concerts and parties.

fllEmbed: Photo of Scribble Jam 1997 of Eminem v. Juice (from Chicago); attrib.
aS approp.; caption: Juice (|left|right]) bested Hninem (|left|right]) at
Scribble Jam '97 before Donald Reynolds signed Juice to a record deal. |

{Reynolds's trial transcripts also reveal. a treasure trove months before the
truth camé out about "Operation Fast and Furious," perhaps because at that. -
point prosecutors had less to hide.

lAcross days of testimony in early 2010, for example, numerous undercover
informants, including cartel-smuggler and.star-witness Joshua Correa, detailed
running assault rifles to Mexico, orchestrating hits, bringing thousands of
kilos of cocaine, heroin, and other drugs across the border to Texas, and ..
more. Reynolds reports that he knew nothing about these activities before his
trial, though he had done business with the legitimate auto~ trading shop where
Correa worked as a cover to mask his illicit income.: ~~

fiMost of the government witnesses had signed cooperation agreements and were
testifying against Reynolds in hope of receiving lighter sentences for
themselves. They would've: been scared for their lives, it seems from their
testimony, to take: the stand..against cartel members. Perhaps testifying :
against Reynolds was a safer alternative for them.

fiFurther, while Reynolds was standing trial from jail, Correa testified
against him while‘out on bail, even though Correa was closely associated with
the notoriously-violent Zeta cartel and personally helped order a hit on U.S.
soil. When Reynolds's attorneys asked to see the order U.S. District Court
Judge Marcia A. Crone of the Eastern District of Texas issued allowing Correa
to stay free pending sentencing despite his criminal history, the DOJ didn't
provide it and Judge Varlan refused to order prosecutors to turn it over for

 

- Page 2-3 -
    

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 12 of 98

use cross-examining Correa.

fl|Embed: 2-in-1 photo of Varlan and Crone, if avail.; attrib. as approp.;
caption: Federal judges Thomas A. Varlan (left) and Marcia A. Crone (right) |

ficorrea also mentioned that his cartel had been looking for a "cop killer,"
i.e. a firearm capable of penetrating standard U.S.-police--issued body armor,
and that someone told him Reynolds could get such weapons. But not all the ©
dots..were..visible.to..Reynolds..until.much.later .
inen-‘Operatie nd«Furious''»made-headLines;-would: Reynolds» put«<i:
ogether; the testimony about running "cop killer'' weapons down to Monterey,
Mexico, about the Zetas, the plea deals for Correa and others, Correa's bail
pending sentencing, Placido Benitez (a name Reynolds had never before heard),
paid hits, and so-called "life debts."
flln the meantime, he was fighting for his freedom in front of a judge he
didn't know had represented the police, against a drug-trafficking charge that
was unsupported by the seizure of any drugs from him at any time, with lawyers
who tried desperately to quit his case and coerce him into taking a plea deal
he didn't want.
Yes, according to the prosecution's own witnesses, all of Reynolds's firearms
were legitimately purchased and properly permitted. No, most people who
actually import hundreds of kilos of cocaine, as he was accused of doing,
don't also jump through every state and federal hoop to register their
weapons. That's like a bank robber running out mid-heist to top off a parking
meter.
(But, in the end, common sense isn't so common--especially in federal court.
The prosecution put on its show for weeks. Reynolds's defense attorneys rested
his case after just 1 day.
"Guilty," came the verdict.
Life plus 75 years came the sentence from Judge Varlan--some 45 years longer
than Joaquin "El Chapo' Guzman Loeraladd accents | later. received as an
actual cartel kingpin. And Reynolds was a non-violent first-time offender. The
DOJ charged him with importing 300 kilos of cocaine though, while Correa, the
trafficking mastermind who helped order a hit on American soil for the Zetas,
was allowed to plea to trafficking 34 kilos instead of the 1,000+ kilos he
admitted to bringing across the border. Correa was then allowed to "earn" a
further reduction to his sentence by testifying against Reynolds, a man whom,
by all accounts, he'd never met.
fiTo the DOJ and many federal judges like Varlan, this is justice.

    

lL Embed: 3-in-1 pic of Plowell, Lewen, and Weddle; attrib. as approp.;
caption: The federal prosecutors who targetted Reynolds: Assistant U.S..
Attorney (AUSA) Tracee Plowell (left), AUSA David P. Lewen (center), and AUSA
D. Gregory Weddle (right) |

flWnen Reynolds heard about "Operation Fast and Furious" much later, it dawned
on him. He would've been the ideal straw-man weapons purchaser for the DOJ
during its operation. He was young, well-connected, trusted in the hip-hop
community, and he ran legitimate businesses that would've made an effective
front. If any of his firearms were recovered, they would've traced back to.
him, giving his would-be handlers plausible deniability.

Wiser, but still undeterred, Reynolds kept trying to get his story out. And
once he got to the FCI Terre Haute communications management unit (CMU), he
started accumulating prison disciplinary charges due to those efforts, the
First Amendment notwithstanding.

"It feels like there's really no such thing as the Constitution; like it's an
illusion for the public to believe in, until it happens to them too--heaven

- Page 2-4 -
     

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 13 of 98

forbid," Reynolds remarks now.

Reynolds also learned his actions as an inmate hidden inside a CMU can have
dramatic consequences for his Loved ones still at home.

fReynolds tried to send a letter some weeks ago, for one possible example, to
the new chairman of the House Committee on Oversight and Government Reform,
Elijah Cummings (D-MD). Cummings's office previously helped curtail some
potentially-unlawful government activity against. Reynolds: ‘when. the reached out ,

however, a joint DOJ/local SWAT team went. on a paramilitary~ style ‘raid of his
mother's house mere minutes before Reynolds was scheduled for one of his two
15-minute-long live-monitored weekly telephone calls home.

When Reynolds greeted his mom on the phone that day, an-assault rifle had
just been: pointed in her face from point-blank range.

flLBlock quote: [This continued interference by the DOJ agents is only being
carried out to impede on my rights and the facts that were not presented in
my case. They are so determined not to have the public, nor the overseers in
the House, such as Elijah Cummings, become aware of their misconduct--to
avoid an investigation into years of government abuse of power used for
their own personal benefit. It's not a coincidence that my placement in the
CMU is being used by these rogue government agents to identify and attack
anyone who tries to aid in my liberty. If exposed, the results would show
that my case and many others were knowingly created based on the Lies of
these agents in order to steal and subject Americans like me to losses of
life, liberty, and property. It's no different from the time of King George
III. What was the purpose of the Declaration of Independence? And the Bill
of Rights?

fl--Donald Reynolds from the FCI Terre Haute "black-site™ CMU

Representative Cummings's office apparently never got the letter Reynolds
recently sent, detailing how the DOJ tried to recruit him for "Operation Fast
and Furious,'' how it obtained his weapons, which would've traced back to him
instead of the Justice Department if not for the unexpected media revelations
much later about the failed operation-~and how he was railroaded by the IRS
and the Obama/Holder DOJ in order to cover their tracks.

flAs one might expect, it's rather normal for correspondence addressed to
elected officials, which would otherwise be subject to special mail
protections| Link to FBOP Program Statement 5265.14 (pref. right to "10.
Special Mail": therein) |] if it were sent by prisoners elsewhere, to go missing
when, instead, it's sent from inside a CMU, where all such outgoing mail gets
reviewed| Link’ to 28 CFR §540.203] by the Federal Bureau of Prisons (FBOP)
before it’ Ss allowed to leave.

 

fil Embed: Photo of Gummings; attrib. as approp.; caption: Letters sent from
inmates in CMUs to Congressional representatives like House Committee on
Oversight and Government Reform Chairman Elijah Cummings (D-MD) (pictured),
often appear not to make it into the mail. |

fiAnd while their families may face suppression efforts on the outside, the
inside of a CMU can be an even more dangerous place for non-violent political
prisoners like Reynolds.

ficClick here to read An ISIS=Inspired Murder and DOJ Coverup In the CMU--Part 3
of the CMU Series</i>.[Tink to part 3]

- Page 2-5 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 14 of 98

An ISIS-Inspired Murder and DOJ Coverup In the CMU--Part 3 of the
CMU Series ©

Tagline: DOJ's "Radicalize-and-Release Program" Drives Former U.S.-Army
Soldier To Convert To Radical Islam

fiLEmbed: Photo.of Rodney Hamrick, if one can be found; attrib. as approp.;

 

   

caption: Fomer--U.S.-Aray-Soldier Rodney Hamrick converted to radical Islam

‘rampage. ‘Embed: 22 of arqu beease AD a
photographs of former--U. Ss ~Acmy- SSoldiee.-furned-~cadical- IsLamic-militant
Rodney Hamrick appear to be available, possibly due to a DOJ coverup. |

Byline: By Martin Gottesfeld and Francis Schaeffer Cox

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[link to part 3 at FMG] and FreeSchaeffer.com| link to part 3 at FS] under the
latest Creative Commons by-attribution commercial-use-permitted share-alike
no-derivatives License| link to the license text].

<i>This is part 3. Click here to read Inside the Black Sites Where Obama,
Clinton, and Holder Buried Their Secrets--Part [ of the CMU Series| Tink to
-part 1] or click here to read How the IRS and DOJ Set Up Donald Reynolds Using
Dubious Firearms Charges--Part 2 of the CMU Series| link to part 2].</1>

Robert David Neal was dead and partially wrapped in a sheet on the floor
before anyone got medical attention. The 68-year-old insurance expert was
killed by a much younger former U.S.-Army soldier named Rodney Hamrick after
Hamrick converted to radical Islam inside of the FCI Terre Haute
communications management unit (CMU).

To some here in the FCI Terre Haute CMU, Neal and his friend, Richard Warren,
were casualties of a religious dispute over alleged noise during a time of
Muslim prayer--a noise dispute that started in a heavily-trafficked communal
area of the unit and that seems to have quickly turned into a violent Jihad
right inside the CMU itself.

{For long-time political prisoner Francis Schaeffer Cox though, it was just
the latest development in his now-8-year odyssey through what he calls the
DOJ"s "radicalize-and-release program" for Jihadi fighters. This past March,
Cox wrote:

fi/Block quote: |less than a year ago, the Muslims over at [the DOJ's other
CMU in] Marion|, Illinois, ] tried to kill me for "evangelizing." I narrowly
escaped, and was transferred over herel, to the CMU at FCI Terre Haute,
Indiana]. Then in November, the Muslims over here put a hit out on all the
Christians in the unit. My good friend | Robert David Neal] was taken
hostage, his hands were tied behind his back, he was stabbed in the heart,
then his head was sawed off with a wire |garrote]| while he was still alive.
Getting his head all the way off was harder than expected, so once he was
dead, the job was left unfinished and the next victim|, Richard Warren, | was
attacked. He got stabbed 12 times before another Christian man|, Kurt
Johnson, | could get to him and block the Jihadi. If we hadn't circled the
wagons and stopped the killing like we did, I'd have been next, along with
two other friends of mine.

Why all this bloodshed? Because we sang some hymns. Because we wouldn't
convert to Islam. Because we were Christians. The chaplain wears body armor
when he comes down here |to the CMU]. And I'm walking around in a T-shirt.
This isn't flag football, or summer camp, or Facebook. Not everyone comes
home from this.

- Page 3-1 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 15 of 98

Do you know how many people I've seen convert to Islam in this | CMU]? Most
of them! And it doesn't matter if they are Christians, Jews, Catholics,
secular, Odinist, or whatever. Almost everyone converts to Islam shortly
after arriving here. Why? Because they don't want to face the persecution.
I've been here 7 years. I'm one of the few who has held fast. |

Cox originally omitted the names of those involved from his message above,
£ £ _vetaliati i ubdivisi

              

 

fellow inmates in their correspondence with the outside world.

lIn the end, the message above got out, but Cox appears to have paid dearly
for it--far more than Hamrick did for murdering one person and attempting to
murder another.

fiMany here feel that Hamrick, as a recent convert, carried out his attacks on
Neal and Warren in order to prove himself to his new cohorts.

"If you don't follow their beliefs to a T, then they'’11 shun you," said a
Moorish-American CMU inmate who was accustomed to a more tolerant Islam.
M'""Ihey take the Hadiths literally, and out of context," he added, referring to
the collection of sayings and customs of Muhammad and his companions. "They
claim themselves to be scholars without any formal religious education, which
will lead to more violence."

Others feel that Hamrick did what he did in order to get transferred out of
the CMU. He was moved after the incident and now resides at [insert his
location from inmate tracker].

Additionally, there are those here in the FCI Terre Haute CMU who believe
Neal and Warren weren't originally Hamrick’s intended targets. Rather, they
say a-correctional officer (CO) named’ Weber was marked for death as a higher
priority, but that he unexpectedly took the day off after Hamrick had already
performed his pre-attack religious rituals.

Weber, who isn't known to hide his Christianity, is regarded as a "by-the-
book" CO, which can, at times, engender hostility. Weber also isn't known to
be unfair or sadistic, however, and he has a reputation of. applying his "by-
the-book" standards evenly and to the benefit of inmates when policy dictates.
Kurt Johnson was recognized by the FBOP for his part saving Warren's life. On
January 4th, 2019, his inmate account was credited the sum of $51.20 by the
Bureau as a reward for his selfless heroism.

"Now I know what a life is worth around here |in the CMU], I guess,"’ Johnson
recently remarked.

fiLEmbed: Cropped photo from part 1 of Kurt and Richard; attrib.: Photo by
unnamed/Public domain (2018); caption: Kurt Johnson (left) and Richard Warren
(cight), before the attack last November by former--U.S.-Army-Soldier Rodney
Hamrick |

flWwhen asked about what happened on that fateful November day, Johnson, who is
a helpful man of few words (and a 6-foot-5-inch 220-pound former--semi-pro
boxer), answered, "I heard Rich [Warren] yell, ‘help!'"

fi"When I came in [the cell], it looked Like Rodney [Hamrick] was hitting him.
I said, ‘That's enough!',"

{l"He stopped and went to go ditch the knife, I .think. I didn't know that Neal
was already dead. Things might have been different if I had."

When asked if he was scared to go up against a former U.S.-Army soldier like
Hamrick, Johnson replied, "That didn't concern me. Rich was a good guy. I'm
glad I saved his life."

"Richard Warren also ran the $100-million-per-transaction TAB, or The

- Page 3-2 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 16 of 98

Associated Bond Market, based in Germany.
"There are different TABs , according to Johnson, and each handles a different
dollar value of transaction. Someone turned over control of the $100-million-
pet-transaction .such market to Warren, he says. ;
f"Everything about the TAB is for humanitarian purposes," Johnson added. "They ©
compete with the | International Monetary Fund (IMF) |. Rich is trying to help
these Ldeveloping | countries while the IMF, that' S another story.’ "

h.is..a. b agrees..Cox,,..wt

 

{iL Enbed Photo of Cox, MartyG, and Johnson; attrib.: Photo by unnamed/Public

domain (2019); caption: Kurt Johnson (left), Francis Schaeffer Cox (center),

and Martin 'MartyG" Gottesfeld (right), inside the cafeteria of the FCI Terre
Haute CMU in Indiana]

The International Monetary Fund (IMF), for the unfamiliar, is theoretically a
multi-national development aid organization that provides financing to
developing countries in exchange for agreements from them to reform economic
and other aspects of their governments. It has become a lightning rod,

however, for critics who question both its motives and its effects. Many feel
the IMF really pursues the goals of its principal sponsors, including the
Federal Reserve Bank of the United States. They accuse the IMF of predatory
lending practices meant to subjegate whole nations while delivering up their
natural resources, almost as if they were annexed by force.

flAccording to Reynolds and others who knew Warren before he was transferred in
the wake of Hamrick's rampage, he alleged he was targetted by the DOJ after -
the CIA tried to use his bond market for an illicit transaction involving a
Southeast-Asian dictatorship. If so, he wouldn't be the first person with a
case involving the CIA to end up in one of the DOJ's black-site communications
management units. But perhaps those are other stories (like this one| link to
John Kiriakou's write-up about CMUs while Marty was at MDC]).

flJohnson, for his part, reports.that he and his business partner, Dale
Heineman, founded the Dorean Group in 2004 to help people secure their homes
from predatory lenders. He says they helped about 2,000 people do exactly that
in the years before the 2008 global financial crisis.

Things went wrong for him, he says, when he sued Wells Fargo and a group of
other banks on behalf of clients who were in imminent danger of losing their
homes. Somehow all 15 cases got assigned to U.S. District Court Judge William
H. Alsup--even though federal cases are.usually assigned randomly.

ffAlsup worked for a firm called Morrison & Foester|spelling is correct] before
he was a judge, and it further turns out Morrison & Foester often represented
Wells Fargo and other big banks, Like J.P. Morgan Chase, in cases against
their consumer clients in the Northern District of California (part of the
federal Ninth Circuit).

fll Embed: Photo of Alsup, if avail.; attrib. as approp.; caption: U.S. District
Court Judge William H. Alsup worked for the firm Morrison & Foester, LLP.,
prior to ruling in favor of the firm's banking clients in the run up to the
2008 global financial crisis. ]

fiNot only did Alsup dismiss the lawsuits that Johnson and Heineman filed

against predatory lenders on behalf of everyday Americans in 2004, but he
fined the attorney who represented the borrowers in federal court and referred

Johnson and his partner to the DOJ for criminal prosecution. Ironically,

perhaps, years before the 2008 crisis, Alsup accused Johnson and Heineman of

peddling the bogus theory that the loans were issued using what Alsup dubbed
"vapor money."

- Page 3-3 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 17 of 98

Obviously though, if anybody was peddling "vapor money" in 2004, it seemed to
be large financial institutions.

"They didn’t really issue loans-with ‘vapor money, ‘," clarified Johnson,
however, who steadfastly rebuts the "vapor money" theory. ‘There is no. such
thing as ‘vapor money.'; What they did was issue. loans using vapor assets."

"| Reach out to former ‘Tennessee Congerssman Larry Bates, who testified at
Johnson 's trial for a quote about what ‘Alsup/the sovernment did with | Johnson's
doe Jon: ad. said. Lar:

   
 

testified in Johnson's “defense.

"In any event, Alsup wasn't done.

Somehow, he got assigned to the criminal case the DOJ initiated against -
Johnson based on his ow referral--even:though, according.to Johnson, another
judge was first randomly assigned to it. Johnson's subsequent effort to have
Alsup removed from the case due to his role in its genesis was unsuccessful.
Johnson claims that during his trial, Alsup was clearly a political rather
than a judicial figure, and that he wanted to silence the Dorean Group, which
had exposed the banking industry's fraud. Johnson feels that was partly
because government-sponsored entities (GSEs), namely Fannie Mae and Freddie
Mac, were responsible for initiating the industry’, S mortgage~ -~fraud practices.
flAs one might expect, Johnson was found guilty.

flAlsup sentenced him.to 25 years.

fl'"The federal courts almost never ruled in favor of borrowers before 2008.
They were pretty much there to protect the banks," says Johnson, who is now 14
years into his sentence. "If I had gone to trial a year later, things might
have been different."

flLEmbed: Photo of Kurt from before his arrest, if avail., there might be a
YouTube channel with imagery; attrib. as approp.; caption: Kurt Johnson, prior
to his arrest ]

{Things also might have been different in November, 2018, if Neal's warnings
were heeded. He unsuccessfully tried to alert the DOJ that religious tension
was brewing in the FCI Terre Haute CMU. But-he was apparently ignored until |
iis predictions came. true. .-

10n the night of Neal's death, as.COs removed his lifeless corpse-from his
cell and called out for medical personnel on the radio, Hamrick bragged from
behind his cell door that it was too late for his first victim.

fiNeal's body was left lying on the ground less than 10 feet away ‘from Cox's
cell, where Cox could see him. Cox says Neal was only wrapped in a bed. sheet
later, to make it easier to move his body downstairs. |

{immediately following the incident, the FCI Terre Haute CMU was locked down
for weeks. Inmates rarely, if ever, left their cells during that time.

The FBI eventually arrived to investigate. The FBOP, however, largely
obstructed that effort, fearful of what the outside investigators might find.
And in a place where almost all conversations are recorded in high fidelity by
an overlapping mesh of conspicuous microphones, there had likely been ample
warning that an attack was being planned.

Yet the FBI apparently wasn't able to review the relevant audio.

Ihe FBOP is further said to have told the FBI that the video footage from
that day was too dark to be useful, despite the array of expensive high-tech
cameras canvassing the unit around the clock. Cox and many others find this
claim doubtful based on their own experiences in the FCI Terre Haute CMU. It
also seems decidedly convenient for those who may have wanted to end the FBI's
inquiry quickly and quietly.

- Page 3-4 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 18 of 98

fil Embed: Pic of a high-tech camera, perhaps at MCC NY; attrib. as approp.;
caption: The FBOP employs expensive high-tech cameras at many of its
facilities, including LEfacility name] (pictured) and the CMUs. |

fiIhe FBI, moreover, didn't speak to many of the inmates here. And most of
those interviewed were leery of speaking with agents for too long, because the
FBOP was easily able to monitor the duration of each on-site interview as its
staff marshaled the inmates t d from those meetings. In fact, some of the

       

 

later, the FBOP didn't allow the CMU inmates to contact the FBI directly. The
FBOP instead told them to relay information to the FBI through the FBOP's |. ..
staff on the QMU unit team. These instructions didn't match what the agents
said in person, and the CMU inmates found this to be very suspicious because |
it obviously meant the FBOP's personnel would hear everything before the FBI.
So, the FBOP would know who tried to say what, and also be able to exercise
veto power over anything it didn't want to reach the FBI's investigators.
MPowerless to contact the FBI on their own--especially from inside a CMU--the
inmates were without options. To many of them, it felt like the FBI's
investigation never got off the ground.

fiNow, 8 months after Hamrick's spree, the apparent de-facto Jihadi leader is
still here in the FCI Terre Haute CMU.

The chaplain mentioned by Cox is no longer wearing body armor to perform his
small Christian services in the CMU. But in addition to his Bible, he now

sports a can of concentrated pepper spray, or "OC," strapped to his hip like a
sidearm.

fiLEmbed: Photo of a can of OC, pref. the same make/model used by the FBOP;
attrib. as approp.; caption: Concentrated pepper spray, also known as "0G," is
not usually a tool in a pastor's collection. |

fRichard Warren is no longer in the FCI Terre Haute CMU. He ‘Ls both missed and
fondly remembered by his friends here.

fiCox and the other surviving Christians are still singing hymns--in their
T-shirts--and without Neal's guitar accompanyment. They are not loud--and they
likely never were.

flJohnson points out that under the newly-passed First Step Act, Neal would
soon be eligible for release if he were still alive.

flHamrick doesn't appear to have facedimany consequences. He was already
serving a life ‘sentence and it appears very unlikely federal prosecutors, who
work for the DOJ, will seek the death penalty against anyone for murdering a
CMU inmate.

fiPlus, for the DOJ, such a high-profile prosecution would almost certainly
bring unwanted attention to the CMUs. Any resulting testimony would provide
the public with insights into the realities of daily life here that the DOJ
would likely find undesireable. So, even though President Trump would no doubt
be happy to continue locking up John Walker Lindh, the recently-released
former FCI Terre Haute CMU inmate, and without a real investigation there is .
no way to know if he was involved in a conspiracy to commit murder, Obama-
DOJ--holdover Hugh Hurwitz, who still heads the FBOP, seems free to cover..up
for his subordinates at the CMUs.

fil Embed: Pic of Hurwitz; attrib. as approp.; caption: Obama-DOJ--holdover Hugh
J. Hurwitz continues to "head the Federal Bureau of Prisons (FBOP) more than 2
years into the Trump administration, thereby helping to keep a lid on likely
Clinton-era and Obama-era scandals. J

- Page 3-5 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 19 of 98

Political prisoners like Reynolds, Cox, and Johnson, meanwhile, face
consequences inside the CMUs that would likely shock the conscience of
reasonable outside observers. At times, they appear to disturb some of the
unit's own line staff and administrators too. This is especially true when CMU
inmates try to relay news or instructions to their attorneys or other outside
advocates in the hope they will, in turn, go to the courts, the media, or
elected representatives for help or oversight.

 

- Page 3-6 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 20 of 98

The DOJ 's "Torture Chamber" In Indiana--Part 4 of the CMU Series
Tagline: Homemade For Use Against Political Prisoners

fLEmbed: Intimidating photo of a federal SHU; attrib. as approp.; caption: The
special housing unit (SHU) at Linsert full name of federal facility]

(pictured) likely falls far short of what's hidden inside the FCI Terre Haute
CMU. |

 

 
   

: y a

[link to part 4 at FMG] and FreeSchaeffer.com| link to part 4 at FS] under the
latest Creative Commons by-attribution commerical-use-permitted share-alike
no-derivatives license[| link to the Ticense text].

i<i>This is part 4. Click here to read Inside the Black Sites Where Obama,
Clinton, and Holder Buried Their Secrets--Part 1 of the CMU Series[ link to
pact 1] or click here to read An ISIS-Inspired Murder and DOJ Coverup In the
CMU--Part 3 of the CMU Series| link to part 3].</i>

"We have our own SHU here..." Evelyn Keller customarily warned new inmates at
the FCI Terre Haute CMU. "And it's not a place where you want to go."

SHU (pronounced like "shoe') stands for special housing unit, which is itself
a euphemism for what is more commonly called, simply, "the hole." Nearly all
U.S. prisons have such punishment zones, which are (in)famous thanks to films
like <i>The Shawshank Redemption</i>.and <i>Murder In the First</i>.

(But Keller knows about the FCI Terre Haute CMU special housing unit (SHU)
almost as well as the inmates. She was the intelligence research officer (IRO)
for that CMU until she transferred to Florence, Colorado, on April 5th, 2019.
And as the former IRO, Keller was "responsible for all investigations
conducted within the unit, as well as, all Unit Team matters in the absence of
the Case Manager,"' according to the "FCC-Terre Haute, Indiana Communications
Management Unit HANDBOOK[ Link to the handbook as an embedded Google doc at
EMG/FS|Lsic]," which is provided to incoming inmates upon arrival here.

fl Fmbed: Pic of front cover of the CMU handbook; attrib.: U.S. Department of
Justice/2019; caption: According to official DOJ documents, Evelyn Keller was
the second in command of the FCI Terre Haute CMU. |

"It's telling, perhaps, that "the hole’ within the FCI Terre Haute CMU isn't
the same place the institution torments other inmates from units elsewhere in
the facility. And it didn't seem lost on Keller that it's different than other
SHUs in the Federal Bureau of Prisons (FBOP).

Indeed, political prisoners like Cox, Reynolds, and Johnson face barbaric
degradation that is unique: across the nationwide federal prison system and
almost certainly qualifies as cruel and unusual punishment under the Eighth
Amendment, not to mention as torture under U.S.-ratified international human-
rights conventions the U.S. uses to critisize other nations for similar or
lesser conduct.

{I've done a lot of SHU time at a lot of places, and nothing's like ‘ithe
burrito cooker’; here," assures Cox, referring to the SHU in the FCI Terre
Haute CMU. "I spent about a month there recently, after I told my lawyer about
the murder lof Robert David Neal] and he started asking questions."

fiCox isn't alone either. Multiple other survivors credibly and uniformly
detail inhumane conditions during their extended stays in the FCI Terre Haute
CMU"s "special housing unit," including extreme heat, lack of ventilation,
insect infestation, sleep deprivation due to constant loud noise, and
contaminated drinking water that is known to cause convulsive vomiting and

- Page 4-1 -
 
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 21 of 98

dangerously-dehydrating diarrhea.

Without a single exception, these survivors all also describe being deprived
of their legal work, writing impliments, paper, and postage stamps, thus
leaving them unable to reach the courts despite sometimes facing imminent
filing deadlines. They feel this is ordered by the off-site staff who monitor
nearly all correspondence between the inmates and the outside--including to
and from the courts.

 

emption; attrib. as appr.;
caption: Movies like The Shawshank Redemption (pictured) have helped
popularize what's now common knowledge about "the hole" in prisons. |

[These survivors inside the FCI Terre Haute CMU are adamant their suffering
was ordered by these outside monitors for political and litigation-reLated
reasons. In some cases, line staff have conceded such to be the case. Other ~ = —™
times, CMU inmates have strong circumstantial evidence supporting their
claims, evidence that’s likely far sturdier than that used to secure many
criminal convictions in federal courts.

fllIn contrast to the off-site monitors, these same concerned line staff, who
work inside the FCI Terre Haute CMU, are in many, if not most, instances, the
first to warn new inmates about some of the deplorable conditions in the
unit's SHU. The concerns they've expressed appear genuine and compassionate to
these reporters, who each received such warnings as new inmates at this CMU.
"The SHU here is built directly over a steam pipe, so it gets really hot and
loud in there," a correctional officer (CO) warned on at least one such
occasion. .

"They put people in there for nothing," meaning for little or.no reason,
warned another CO on a different day.

But those facts alone seem to fall far short of adequately describing the
horrors of "the hole" at the FCI Terre Haute CMU.

"We've cooked burritos |using only the heat] on the floor in the room next to
that SHU," Cox augments. "It gets too hot to even stand on the floor in there.
You could fry an egg on it if you wanted."

Other inmates also tell the burrito-cooking story and spontaneously interject
that an egg would fry using just the heat from the concrete floor.

Further, while inmates elsewhere in the FBOP system would rarely, if ever, be
thrown in “the hole" for discussing their cases or the conditions of their
confinement, political prisoners in the FCI Terre Haute CMU routinely spend
weeks, months, or more than a year in "the burrito cooker" over speech that.
seems to qualify for First-Amendment protection, ‘even behind bars| link to the
text of Jordan v. Pugh, 504 F.Supp.2d 1109 (D. Colo. 200/7)], Like Cox's
messages following the death of Robert David Neal, as well as, very possibly,
this series of articles too.

(But the Constitution and its protections can seem very far away in a CMU,
where--as each of these reporters both witnessed and experienced--mail sent to
U.S. courts (especially mail that the FBOP might find inconvenient) often
arrives late, altered, incomplete, empty, or not at all, similar to how
Reynolds's letter to Representative Cummings’ office went missing. Adding to
this, the off-site staff who monitor communications to and from the CMUs often
enforce unwritten rules <i>ex post facto</i> and punish political prisoners .
for alleged violations of rules that were long ago struck down by federal
courts as unconstitutional. The CMUs are thus effectively Due-Process dead-
zones.

{I Embed : Still frame from the movie Murder In the First, with Kevin Bacon's
Character in the hole; attrib. as approp.; caption: Fact, Hollywood fiction,

- Page 4-2 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 22 of 98

or both? |

Those in the CMUs, moreover, cannot confidentially contact the Office of the
Inspector General (OIG).:The.OIG is the internal watchdog for the DOJ, so the
inability of CMU inmates to send reports to the OIG without the FBOP pre-
screening them presents serious issues and conflicts of interest. Indeed,
federal inmates elsewhere can send private electronic messages to the OIG
instantaneously, but not those in the CMUs.

  
  
 

         

    
 

        

  
 

  
 

 
 

par’ arly cruel and unusual ra ji nishments.”Multipl ne
eport, for one example, that Clint Swift, the former case manager for the FCI
Terre Haute CMU, ... told.an inmate his mother had died only to reveal
about 4 days later that she hadn't really passed away.

lCox met Swift shortly after he was transferred from the CMU in Marion to the
FCI Terre Haute CMU in May,.2018. He remembers Swift confronting him over a
lawsuit he filed in.Marion that was still pending when he arrived in Terre
Haute.

"I noticed that you're suing over.our mail policy. Our. SHU here is not some
place you want to be,"' Cox recounts Swift emphasizing to him ominously. "It is
extremely hot because of the steam pipes that run under there to the [nearby
prison] camp. So, keep that in mind if you're thinking about trying to fight
the system, because the CMU is not the place to challenge the way we do
things."

WI'm just saying, do what you want. But you'll drop those lawsuits if you
know what's good for you," Cox recalls Swift coercing him. "You're gonna learn
that if you make people look bad, your life will become unbearably difficult."
Remembering similar experiences at the USP Marion.CMU, Cox dropped ‘his::suit:.
rather than risk "the burrito cooker."

fll Embed: Photo of Clint Swift, if avail., if not just do a floating quote;
attrib. af/as approp.; caption: "You're gonna learn that if you make people
look bad, your life will become unbearably difficult." --Former FCI Terre
Haute CMU Case Manager Clint Swift |

Yet, perhaps no one has spent more time in the special housing units at both
the DOJ's black-site CMUs than Scott Lewis Rendelman.
Before his time in prison, Rendelman was a concert-quality pianist, a whiz at
chess, and--by nearly all accounts--a fastidious accountant. Some call him a.
savant. And given his readily-apparent difficulty maintaining eye contact
during conversations and other tendencies, which, alone, could be taken to
indicate OCD, it's distinctly possible that Rendelman is on ‘the autism
Spectrum. .
flIn any event, Rendelman was sent to federal prison in the 1980s, following a
dispute over some money he invested for a client in Maryland. He maintained
‘his imnocence and refused to take a plea deal that likely would've allowed him
to avoid prison all together. He asserted that he hadn't done anything wrong
or illegal, and the client in question later reportedly forgave him,
attributing the criminal case against Rendelman to an overreaction about a
small amount of money.

lLEmbed: Photo of Rendelman, if avail.; attrib..as approp.; caption: Scott
Lewis Rendelman in |year], before he was sent to federal prison]

"IPeople who know Rendelman agree he is pure-hearted, honest, and kind.
ffRendelman's prison experience, in contrast, has been such a nightmare that
many details have to be omitted in print for a general audience. Suffice to
say though, he was brutally and repeatedly raped by prison gangs and suffered
a nervous breakdown. As one might expect from decades of such abuse, he was

- Page 4-3 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 23 of 98

traumatized severely enough that he's apparently never recovered.

"He was totally non-violent," Cox adds solemly. "He never even punched back
while they were raping him."

In the 1980s, decades before the passage of the Prison Rape Elimination Act,
or PREA, guards simply looked the other way as vulnerable inmates like
Rendelman were victimized.

lt seems that partly due to his mental condition and as a way to escape the

 
   

’ 3 y &
violence as apparent payback for sending him to prison where he "got raped
instead of rehabilitated." One such letter involved then--President-Obama's
rectum, a Snickers® bar, a waterboard, and "buckets of prison [expletive
deleted] [ejaculate]. Rendelman threatened to "pee in the attorney general's
tropical fish tank and kill all the fish," in another.
While likely laughable coming from a 5-foot-2-inch 150-pound man whose
acquaintances say he sounds like Pigglet from <i>Winnie the Pooh</i>, the DOJ
and the federal courts still considered Rendelman's messages threats--even
though most of them never left federal prison in the mail.
ffRendelman's letters had real-world effects though, which appeared two-fold.
First, the FBOP put him in solitary confinement under nearly-perpetual
investigation. And, second, the DOJ stacked a seemingly-ever-increasing pile
of federal felony charges against Rendelman, resulting in more prison time.
fRendelman could stay in the SHU where he didn't get raped, however, so long =
as he kept writing so-called "nastygrams" to the president and others. But his
original sentence ballooned, little by little, from months into over 40 .
years--an apparent result of the FBOP's indifference to. the ongoing
institutionalized sexual violence he endured and the knee-jerk fixation of the
DOJ and federal courts to the letters Rendelman composed as a result.
fA thorough search for Rendelman's name in the federal case law from both his
home state of Maryland and the locations of the CMUs using the FBOP's
subscription to LexisNexis® yields many results describing his letters and the
court-ordered mental-health evaluations that deemed him "competent" to stand
trial. But curiously there is not a single mention of the word “rape" in any
of those judicial decisions. The odds of such consistent omissions being
unintentional seem Low.
Then, in 2003, nearly 20 years into Rendelman's incarceration, Congress
passed the Prison Rape Elimination Act (PREA), mentioned earlier. A string of
high-profile lawsuits followed, holding the FBOP legally responsible for its
systemic inaction in cases like Rendelman's. Rather than help Rendelman,
however, the FBOP's top brass quickly appears to have identified him as a
multi-million-dollar legal liability and a public-relations nightmare.
The FBOP then buried Rendelman in the CMUs, and more specifically, it held
him for years at a time in the SHUs therein. The bureau likely assumed that
the press, attorneys, and advocacy groups like Autism Speaks would never
uncover him there. But starting now, any such assumption by the FBOP would be
wrong.
ML Try to get a quote from Autism Speaks, about what happened to Rendelman,
and what they plan to do to help him, if neither they nor any other similar
group will respond, then skip this paragraph],"' said [insert name/title] when
told about Rendelman's now-nearly-40-year plight.
fiGiven the past, however, it still might be very difficult for advocates to
help Scott Rendelman.
f"I once tried to tell my mother about what happened to Scott Rendelman," says
Cox. "I thought maybe we could find him a lawyer. But I didn't get 2 words

~ Page 4-4 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 24 of 98

into the call before the outside monitor cut the phone line and 3 COs rushed
me. They pressed me up against the wall and told me that I'd strayed from the
approved topic’, of conversation."

Scott Rendelman's life may have become a nightmare, consisting of nearly 30
years of sexual violence and bureaucratic indifference followed by
institutionalized malevolence and untreated nervous breakdowns, but Cox says
that when he dreams, "He dreams of

 

 

~ Page 4-5 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 25 of 98

How the DOJ Protected Pedophiles and Got Away With Election
Meddling In Alaska--Part 5 of the CMU Series

Tagline: "Prosecutors Actually Determined the Outcome of the Balance of Power
In the U.S. Senate By Their Misconduct,'' Former U.S. Attormey Says

flEmbed: [Photo of Cox with Ted Stevens, if avail.|2-in-1 photo of Ted Stevens
and Cox]; attrib. as approp.; caption: Affected by "Operation Polar Pen:"

 
   

Byline: By Martin Gottesfeld and Francis Schaeffer Cox

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[link to part 5 at FMG] and FreeSchaeffer.com[ link to part 5 at FS] under the
latest Creative Commons by-attribution commercial-use-permitted_share-alike
no-derivatives license| link to the license text].

f<i>This is part 5. Click here to read Inside the Black Sites Where Obama,
Clinton, and Holder Buried Their Secrets--Part 1 of the QW Series| link to
part 1] or click here to read The DOJ*s “Torture Chamber" In Indiana--Part 4
of the CMU Series| link to part 4].</i>

M''What do you mean, you 'don't have a plan?![interrobang]'" Bill boomed.

In attack mode, he propelled his 6-foot-tall frame over the countertop at my
friend Les and me.

(Bill was enraged. And drunk. His face flushed red beneath his flat-top
haircut as the crowded room of my supporters fell silent.

Bill grabbed the knife from his belt and he put it to Les's neck.

M'I'11L slit your throat and bleed you out at my feet, you [fucking|[expletive
deleted]] son of a [bitch|[expletive deleted]]! It's go time!"

fI've thought a lot about that moment over the years. But I didn't know then
what I know now.

(Bill, it turned out, was a highly-motivated undercover FBI
informant/provocateur on a mission--a political operation. And he and his
handlers, it.seems, weren't. just..after.me.

‘Tne DOJ had altered the balance of power in the U.S. Senate with its
"Operation Polar Pen," based in my home state of Alaska. Federal prosecutors
from the DOJ's "Public Integrity Section" used a trial in U.S. District Court
about 2 years earlier to sideline elder-statesman Ted Stevens, a popular
incumbent GOP senator whom I had endorsed from the podium at many grass-roots
rallies packed with thousands of supporters. The democrats then enjoyed a
£ilibuster-proof supermajority with exactly 60 votes in the Senate.

"In nearly 25 years on the bench,'' fumed Judge Fmmet G. Sullivan once some of
the underlying details of the Stevens prosecution emerged, "I've never seen
any thing approaching the mishandling and misconduct that I've seen in this
case.

"Sullivan appeared eager to distance himself from what had happened in his own
courtroom in Washington, D.C. His ritual tongue-lashing went on for about 14
minutes in front of a gallery packed with reporters and he took the
[nearly-]Junprecedented step of appointing an independent attorney to
investigate the prosecutors. He'd already held 3 of them in contempt of court.
By the time Eric Holder, the new attorney general, was personally all but
forced to drop the charges, even he, the seemingly-shameless revolving-door
bankster[ link to an article about Holder going back to work in the financial
services sector after not indicting bankers in 2009], came across embarrassed.

[| Embed: Pic of Judge Sullivan; attrib. as approp.; caption: U.S. District

~ Page 5-1 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 26 of 98

Court Judge Emmet G. Sullivan ordered an investigation into the federal
prosecutors in the Ted Stevens case. ||[Hmbed: Pic of Holder; attrib. as
approp.; caption: Former U.S. Attorney General Eric Holder had little choice
when it came to dropping the Ted Stevens case. |

Stevens, himself a former federal prosecutor, vowed to run for office again,
and to spearhead comprehensive reform legislation to ensure the DOJ divulges
id indi i hat a defend is i £ evidence i

            

 

 

power. The DOJ opposed it vehemently.
Then, Stevens died in a mysterious plane crash.

filEmbed: Pic of the crash site, if avail.; attrib. as approp.; caption: Ted
Stevens (R-AK) died in this plane crash after he proposed reform legislation
that the DOJ strenuously opposed. |

fllmportant navigational/safety equipment called the terrain awareness warning
system (TAWS)--equipment designed to prevent exactly such a crashluse this §
if no response from Cooper below: ] and equipment that no right-thinking pilot
would likely shut. off in Alaska[end §|--inexplicably was disabled prior to
takeoff[ link to an article about TAWS being shut off in Stevens's plane].

W [Reach out to former AUSA Steve Cooper, who is an Alaskan pilot and who
testified for Cox's defense, for a quote about it being odd/unbelievable that
TAWS was disabled in the Stevens plane (if he doesn't/won't answer then skip
this 1 and use the § above) |[,|?/" [says|explains|wonders] licensed Alaskan
pilot and former federal prosecutor :Steve Cooper, who worked far away.from the
Stevens investigation, in the U.S. attorney's office in Fairbanks.

flNick Marsh, a federal prosecutor from the Stevens case, was found hanging
from a makeshift noose in his own basement about 6 weeks later. He'd been
positioned to take the likely and:seemingly-inevitable fall for the Stevens
case, though it's possible he could've implicated higher-ups in the DOJ too.
I believe that Marsh worked on my case as well, but that the DOJ hid his
involvement after Judge Sullivan hired an independent lawyer to look into
prosecutorial misconduct against Stevens.

First responders found blood stains across Marsh's basement. Both his wrists
were slit. Authorities promptly ruled his death a suicide and closed their
investigation into his death. But his demise didn't hide everything.

fi[Embed: Pic of Bill Allen, if avail.; attrib. as approp.; caption: Bill Allen
(pictured) was the owner of VECO before the Ted Stevens case. |

fiThat's Bill Allen, the billionare former owner of VECO, a construction and
oil-pipeline service company in Alaska (and a different Bill than the one who
held a knife to my friend Les's throat). He was also the "star witness"
against Stevens.

Allen testified that VECO completed about $250,000 in renovations on
Stevens's home in Girdwood, Alaska. Prosecutors from the "Public: Integrity
Section," including Marsh, as well as others from the U.S. attorney's office
in Anchorage who later worked on my case, like Joseph Bottini, presented fake
accounting records and knowingly withheld evidence from Stevens's defense
showing that the records were bogus. |

flAllen billed Stevens, his supposed friend, about $165,000 for the work, an
apparent difference of $85,000 that the "Public Integrity Section" claimed was
an unreported and illegitimate gift meant to curry political favor.

flAllen, however, seems to have been no real. friend to Stevens, and he'd
actually overbilled him. But the DOJ withheld Allen's candid admission that

- Page 5-2 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 27 of 98

the fair value of the work his company did on Stevens's home was closer to
$80,000. And, as a general contractor in Alaska myself, I probably would've
done the job on Stevens's modest home for under $30,000.

The prosecution also had Allen testify that a request Stevens sent him,
asking explicitly for:an invoice so he could,comply with Senate ethics rules,
was merely an effort to produce a phony paper trail and "cover his ass."
Allen, however, . told the DOJ otherwise before he took the stand.

     
 
   

po 2
prostitution with a minor, and obtaining a false sworn statement from that
minor, thereby suborning perjury from her.
fWAllen:was just ,the proverbial tip.ofsthesiceberg:too, at least if my grass-
roots experience canvassing Alaska door-to-door was worth anything. Over and
over again, folks raised concerns about the sexual exploitation of children by
powerful people in moneyed positions of influence--like Allen and convicted-
rapist Josef Boehm, the since-deceased owner of Alaska Industrial Hardware,
one of the biggest suppliers of large-scale physical components for Alaska's
massive oil industry. Inuit children and those from other native tribes seemed
at particular risk. Honest local law enforcers felt stymied in their efforts
to hold power brokers accountable. Arrests were unheard-of.
fRecords reflect that prosecutors felt Allen would become "unglued" at the
prospect of facing public pedophilia charges. They used that leverage to
motivate Allen to make the charges go away.

With Allen then testifying for Marsh and Bottini in contradiction of his own
earlier statements about Stevens, the DOJ told the Anchorage police to put
their investigation of Allen on ice[ Tink to http://ww.adn.com/article/
20100820/federal-officials-wont=prosecute-bill-allen-sex-charges-aug-22-2010
(Alaska Dispatch News, Aug. 22, 2010, Federal officials won't prosecute Bill
Allen on sex charges (Aug. 22, 2010), by Richard Mauer]. To me, the DOJ's
"Public Integrity Section" accused Senator Stevens of a corrupt quid pro quo,
when,“in-geality, the only corrupt quid pro quo was its own agreement to sell
out Allen's victims in exchange for his false testimony against Stevens. And,
then they didn't want me telling stadiums full of people about their dirty
deals. -

fi[Embed: Photo of Joseph Bottini, if avail.; attrib. as approp.; caption:
Federal prosecutor Joseph Bottini (pictured) may have struck a deal to spare a
billionare pedophile in order to use his false testimony to wrongfully convict
then-Senator Ted Stevens (R-AK). ]

Except for Judge Sullivan's public admonishment after the Stevens jury
returned a guilty finding and he lost his Senate seat, the DOJ basically got
away with it. With Marsh dead, the independent investigation Sullivan ordered
was ultimately toothless.

Had things been different, Stevens would have been [relelected. Prosecutors
actually determined the outcome of the balance of power in the U.S. Senate by
their misconduct,"' said Joseph diGenova, former U.S. attorney for Washington,
D.C., in an interview with <i>Washington Lawyer</i>[link to http://www.dcbar.
org/bar-resources/publicat ions/washington-Lawyer/articles/october-2009-ted-
stevens.cfm (Washington Lawyer, October 2009, A Cautionary Tale: The Ted
Stevens Prosecution, by Anna Stolley Persky) ].

iMost people, meanwhile, seem unaware that former-President Obama and the DNC
can credit the filibuster-proof 60-vote supermajority they enjoyed in the
Senate in 2009 to the gross prosecutorial misconduct and other abuses of power
carried out by the supposed “Public Integrity Section" of the Justice

 

- Page 5-3 -
    

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 28 of 98

Department and that the Obama administration later promoted many of those
staff to key positions.

The DOJ wasn’t done in Alaska either.

1A few months after the knife-wielding antics of Bill, the undercover FBI
informant/provocateur, in front of a room of my supporters in Fairbanks, he
managed to single-handedly derail the 2010 U.S. Senate campaign of my friend
Joe Miller. Surprising many, Miller had upset incumbent-GOP-rival Lisa
Murkowski..in..that..year..s..primar: ‘in: ' Li sure...thing...to..take

 

   
  
    

    

kia

"Beneath it all, the DOJ, or more specifically, its "Public Integrity
Section,'' seemed to have figured out an interesting aspect of Congressional
mechanics: there were [under|about] [number as of general election 2008]
registered voters in Alaska in 2008, and the state is largely ignored in
national news and politics.

(So, with relatively little effort and scrutiny, it was theoretically possible
to snag 2 seats in the Senate and 1 in the House of Representatives, all with
about the same amount of political elbow grease required to sway a local city-
mayor's race elsewhere in America. It's worth noting-that after his trial,.

Stevens, a 6+-term incumbent, lost to democrat Mark Begich by less than 10,000
votes.

il[Embed: Pic of a good visual representation of the ratio of Alaskans to its 2
senate seats as compared to the ratio of population to senate seats elsewhere;
attrib./caption as approp. |

But, I wasn't thinking about voter-to-senator ratios when Les, my white-
haired 67ish-year-old friend, stumbled backwards away from Bill's blade, all
the way to the wall, and the uneasy quiet in the room was broken by my 1-and-
a-half-year-old son Seth crying in my arms.

At that point, Steven Gibson, a military policeman (M.P.) stationed at nearby
Fort Wainwright, hadn't yet warned me that authorities were trying to use Seth
as a pretense to shoot me and claim "self-defense," less than 2 years after
the Stevens crash and Marsh's death.

"The feds had filed a bogus complaint against me with state social services, a
common tactic to gain entry into a private. home without establishing probable
cause. The state would later determine that the complaint was "baseless." And
in my case it seems. something more nefarious wasvafoot than:warrantless entry.
IM.P. Gibson later testified that a deputy U.S. marshal told him, "Whatever
the problem was with Schaeffer Cox, if he was killed with [social services]
attempting to take his son, then obviously anything that had to do with him
wouldn't matter anymore."

flBut I digress.

"Lead the charge and attack the government, or we'll kill you guys ourselves
to-get you out of the way!" Bill declared, reiterating an ultimatum that he'd
issued to Les and me a minute or so earlier, purportedly on behalf ofshimself
and his out-of-town paramilitary buddies. "You think I'm [fuckin',|[expletive
deleted]] around?![interrobang] Try me!"

Supposedly, Bill was faking it, at least that's what he claimed later.
Supposedly, he wasn't going to hurt anybody that night. Supposedly, he was
still in control of himself despite bringing a 12~pack of IPA and then
drinking nearly 6 Heinekens in the roughly 90 minutes prior, as he later
wrote. By his own account, he "knew" that he would "blow a DUI badly if it
came down to it" that night.

"But Bill's fogey-goggle narrative aside, I know what really happened--and why
he was really there. He was on a mission, hell-bent to corner, terrify, and
coerce me into uttering a hasty-but-nonetheless-admissible statement that his

~ Page 5-4 -
  
 
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 29 of 98

handlers could then quote out of context in order to make a federal conspiracy
case against me.

You see, they desperately needed to justify their out-of-control
"investigation" into my Second-Amendment rallies, where I endorsed GOP
politicians like Stevens and Miller, and Alaska's Congressman Don Young, whom
I know they were also trying to topple. They had trawled their bogus dragnet
through my life for years at taxpayer expense in
omething,,...without..ever..uncover: anything LL-known--and
s“put through

was going to

         

  
 
  

WIndeed, a panel of federal prosecutors had reviewed the evidence they'd
gathered thus far, and concluded that I had "not crossed the line between
First-Amendment-protected speech and actionable offense.™| link to the
corresponding document and check quote; if not avail. then remove quotation
marks and link but leave text] But the politically-minded investigation-in-
search-of-a-crime pressed forward anyways. I had no idea how alone I wasn't.
[Reach out to former AUSA Steve Cooper from Fairbanks for a quote here about
why he rejected the case against Cox due to Constitutional concerns, but how
others like Bottini didn't seem to care about the Constitution. If he doesn't/
won't comment, then skip this 1]," [says|explains] former Fairbanks Assistant
U.S. Attorney Steve Cooper, a friend of mine who was familiar with my
political work.

flEmbed: Pictures of Aaron Schock, Steve Stockman, Joe Miller, Ted Stevens,
Pete Kott, Vic Kohrieg, Bruce Weyhrauch; attrib. as approp.; caption: Guilty
until proven innocent? GOP political voices who were targetted by the DOJ
include [list names/photo positions ]. |

WThus, Bill and his handlers hadn't been thrust innocently into a
"[Clonstitutional minefield," as he later indicated. No, they'd defiantly
stormed right into one. But, as usually happens when the DOJ goes overboard,
it took years for the truth to come out, for Judge Sullivan to appoint an
independent investigator, for that investigator to submit his 525-page report,
and finally for the DOJ "task force" targetting Republicans in Alaska to be
defunded just days after Trump took office.

By then, it was too late for Stevens, Miller, and me.

I've since learned that this (mis)conduct wasn't limited to "Operation Polar
Pen" and Alaska. In 2016, for example, road-warrior GOP campaigner Aaron
Schock (R-IL) left office in apparent disgrace like Stevens, and, like Stevens
again, over 100 felony charges that were brought against Schock during an
overzealous federal prosecution were eventually thrown out. There's also
former-Congressman Steve Stockman (R-TX). He too apparently made the mistake
of demanding accountability out of the DOJ, only to end up in its crossheirs.
Marty and I wish him the best of luck[fact check on the latest:on Stockman and
omit this last part if there is good reason to do sol.

‘INow, I should also mention that Bill has his own version of these events in
Alaska. Clouded by alcohol and fueled by the kind of gung-ho juvenile
aggression that can cause a man to pound 18 beers in 90 minutes and then pull
a knife in a room full of NRA members, Bill's book is littered with sentence
fragments, like, "Fuck. Rolling Pin. Whack."

WIhree levels of editing/proofreading and the help of a co-author weren't
enough to save Bill's self-serving compilation of plot holes from its
inevitable 1-star rating on Amazon.

fi[Embed: Heavily-redacted photo of Bill's book on Amazon, with all identifying
aspects of the book blacked out, including its cover image; leave only "Bill"

- Page 5-5 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 30 of 98

as the first name of 1 of the authors, black out his surname and the full name
of his co-author, and show the i-star rating clearly; attrib.:
FreeSchaeffer.com/Creative Commons (2019); caption: Bill's book isn't winning
many Literary awards... |

I'm not saying Bill's book is fake. I'm saying Buzzfeed's Jason Leopold says
it's real: As a reminder, Leopold is the reporter who kept pushing a phony
st bout the Mueller i j i £ Mueller’ j £ i

 

   
      

      

     

            

     
 

in He ‘al
basically admitting that he falsified another story [therelat [place] ][link to
an article about Leopold"’s admission circa 2016]. .
So, maybe it's not all that surprising that while Bill described himself as
"a self-taught bouncing specialist" in his book, Leopold "salute[d] Bill" on
its back cover, describing him as a mix between Richard North Patterson and
Hunter S. Thompson (noted author of <i>Fear and Loathing in Las Vegas</i>,
among other famous works).
flThat comparison, of course, seems unfair to the late Thompson. Unlike Bill,
he could drink while still writing in complete sentences, and he didn't have
the benefit of the colored underlinings in Microsoft Word® to help him avoid
publishing apostrophe-free gems like, "First things first."
Was Bill merely 1 pen stroke over the line when he wrote his book? That poor
fool. Wait until he sees those damned bats[check exact quote from the opening
of Fear and Loathing in Las Vegas, but do not say "god-damned,"'' even if that's
the exact quote. Just say "damned."].

l[Hnbed: Photo from Fear and Loathing of Depp with the fly-swatter and the
bats in the air; attrib. as approp.; caption: Bill's book is bat country! ]

And while Thompson wrote about being afraid of getting reported <i>to</i>
"some outback Nazi law-enforcement agency," Bill actually reported people in
the outback of Alaska to the local FBI, like some sort of secret policeman,
and strong-armed people with death threats.

flAs for Leopold, I guess: fake reporter, fake news, fake book review, but real
l-star belly flop in front of real disappointed readers--go figure.

Further, while Thompson was actually a journalist, and he wrote about being a
journalist, Bill once handcuffed a journalist at a town-hall campaign event,
causing MSNBC's Keith Olbermann to name him the "Worst Person In The World."
flIhat incident, it seems, was part of the DOJ's efforts to turn Alaska blue.
Though, perhaps as one would expect, Bill and his handlers have never admitted
it.

You see, Bill ran a military-surplus store in Anchorage that catered mostly
to conservatives, complete with a big scary poster of Obama as the Joker from
<i>Batman</i> in :the front window. He'd also been a Ron Paul delegate in 2008
and he headed a local crew of bail-bond bounty hunters.

All of this kept up appearances for Bill as an undercover operative, and gave
him the public stature to weasel his way into local GOP campaigns. And weasel
he did.

But, while Bill says he's married to a woman he met at a strip-club
bachelorrete party, when her friends were stuffing dollars into his g-string,

pitt went home at night and secretly obsessed over his "other girl,'' Rachel
Maddow. ,

i[Embed: Pic of Chris Farley as a Chip N' Dale dancer from SNL, shirtless,
superimpose Maddow looking on in disgust if possible; attrib.:
FreeSchaeffer.com/Creative Commons (2019); caption: Rachel Maddow is yet to
comment publicly about Bill labelling her his "other girl."]

- Page 5-6 -
 
 
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 31 of 98

As both an FBI informant/provocateur and the head of security for the 2010
Joe Miller for Senate campaign, however, Bill pounced in a room full of
reporters, ostensibly trying to place the founding editor of <i>The Alaska
Dispatch</i> under citizen's arrest.

when the actual cops got there, they refused to take Bill's quarry into
official custody, and released him.

"Ihe fallout was immediate and intense. It was game over for Miller's

n ubLicly..denounced..him her...show
mment-on--wk «Like-to-now-know:that
e inciden im the 2010 race was caused by an undercover
FBI informant/provocateur during Polar Pen. If he doesn't/won't respond, then
skip this 9]," [says|explains] Miller now. . .

Yet, the democrats didn't win that election either. Alaskan voters had Lived
through the Stevens prosecution and the plane crash. They weren't about to
fall for the same trick twice, it seemed. Surprising many out-of~staters, Lisa
Murkowski won the general election by 5,200 votes with a write-in campaign,
even though she lost the primary to Miller and her name wasn't on the ballot.
"(Reach out to Murkowski for comment on what she thinks changed in Alaskan
elections as a result of Polar Pen and the Stevens case and how that may have
helped carry her to victory in 2010. If she doesn't/won't respond, then skip
this 1]," [says|explains] [Murkowski|a spokesperson for Murkowski's office].
WI might have had similar luck with my trial at the local federal courthouse
in Fairbanks, where people knew me and knew all too well what the DOJ had been
doing with taxpayer resources.

    
   

 

     

[Embed: Photo of the Obama as the Joker poster; attrib. as approp.; caption:
Methinks Bill doth protest too much... ]

ffIndeed, I'm likely still alive because a bystander from the area happened to
notice SWAT teams staging themselves around the corner on the day of my arrest
and warn me. This caused them to have to spring their trap early--and with a
neutral witness around.

According to Bill, the FBI was sure to arm those SWAT teams with ammunition
that would penetrate body armor. They were going to shoot to kill, it seems,
as M.P. Gibson warned me and as he later testified.

But with a witness around, they couldn't shoot me in cold blood and then
claim "self-defense."

fll thank.God that bystander was there that day when 10 or so men carrying M-4
assault rifles, dressed in olive-green fatigues, surrounded me with their
safeties off.

flAt the time.of.my.arrest,.on:March210th,..2011, .my .wifle,.my.sonj aur:newborn-
baby girl Bri, and I-hadsbeen hiding in:an attic!for21 days... We weresis. 22
terrified of what Bill.and his handlers were going -to :do. .Wexwere.trying to
flee the country to savesour lives.

Winat day, a truck driver was supposed to take us into Canada and away from it
all.

"But there was no truck driver. It was all a ploy by prosecutors. They
manufactured the threats, like Bill's, and the would-be solution too.

‘f[Embed: Photo of Ron Paul 2008 campaign sign; attrib. as approp.; caption:
Delegate or delator? Bill associated himself with the 2008 Ron Paul campaign. |

"Despite the millions of federal tax dollars the feds had likely spent on my
case, the DOJ backed off once I was in custody. They let the local district
attorney's office prosecute me, as I'm told the DOJ commonly does to avoid
embarrassment when a case has been assessed as weak, or when federal
prosecutors don't want their methods to come under much scrutiny, or both.

~ Page 5-7 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 32 of 98

With the help of my friend, a local attorney named Robert John[ link to his
website], every single state charge was dismissed on Constitutional grounds.
"But we weren't out of the woods. And I never left custody.
The DOJ then brought the same charges in federal court. It's normal[link to a
write-up about the recent SCOTUS opinion upholding successive state and
federal prosecutions. Opinion was by Alito] for federal judges to allow this
notwithstanding the 5th Amendment double {link to text of 5th
Thu Ll eC t san.

the..apple;..an

 
  

   

    
     
    

   

    

 

 

ike a dress rehearsal.

flAnd when the truth didn't seem good enough for federal prosecutors Steve
Skrocki and Joseph Bottini to make their case against me in the much more
prosecutor-friendly federal court either, they did what they often do, i.e.
the same things they did to Ted Stevens and Aaron Schock--they lied, withheld
evidence, and fully leveraged their home-court advantage--knowing ahead of
time they'd get away with it.

fil[Embed: Photo of Skrocki; attrib. as approp.; caption: Federal prosecutor
Steve Skrocki has a chequered past. |

f"This has built up over years--the people at [the DOJ] have come to believe
that they are immune, that nobody can touch them, and that judges will ignore
their prosecutorial misconduct," warned former U.S. Attorney diGenova on the
heels of the Stevens case in 2009.

flIndeed, the definitive work on "Operation Polar Pen," written by former
federal prosecutor Sidney Powell, is aptly entitled <i>Licensed to Lie</i>
(and it.was a #1 Bestseller on Amazon with a good rating[link to Amazon page
of the book]).
fiFederal prosecutors have further come to believe that they can bury
inconvenient defendants like me in the CMUs, and thereby stop the press from
picking up on their out-of-control prosecutorial misconduct after the fact.
"But first thing was first. They'd have to convict me.

Now, Bill, it turned out, recorded his 2 violent confrontations with Les and
me. Those recordings show what Bill said and did--and what I didn’t. They'd be
devastating to the DOJ's claim that I was planning to murder federal
officials. And, under the rules, federal prosecutors Steve Skrocki and Joseph
Bottini were supposed to fork over those recordings to my defense counsel.
Instead, they claimed that the DOJ turned over all of the recordings to Bill
and that he destroyed them--every single copy. So, my jury never heard what I
actually did and didn't say, and the court wouldn't let me tell my jury my
version of what was on those recordings.

"After testifying to his own destruction of those recordings, Bill has‘since
tweeted one of them. He also claimed on the witness stand that the FBI hadn't
paid him, going so far as to include a doodle in his book of him denying he
received compensation during my trial. I've since learned, however, that the
-FBI offered Bill $160,000 if I was convicted.

The illustration in Bill's book thus might more accurately be drawn Like
this.

fi[Embed: Crop the top picture from page 246 of Bill's book and add a Pinochio
nose to Bill on the stand (making the drawing fair use); attrib.:
FreeSchaeffer.com/Creative Commons (2019); caption: Perjury: Bill's other,
"other girl?" ]

f"It's very troubling that [the Justice Department] would utilize records that
[it] knows were false," Judge Sullivan remarked during a hearing for the
Stevens case involving some of the same federal prosecutors.

- Page 5-8 -
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 33 of 98

Yet it was my word against theirs and a parade of government witnesses, some
paid, some testifying under deals to avoid or to minimize their own charges,
or both. None of them seemed to have the slightest fear of perjury so long as
they said what the prosecutors wanted to hear.

The court wouldn't let me show my jury,proof that I was trying to flee to
Canada because my family and I were terrified of what Bill and the DOJ were
going to do. That would've shown that my plans weren't violent and that I was

 

 

hee Se te

jury g y g never heard the truth.
"After the jury phase, however, the DOJ asked the court to lengthen my
sentence, because, prosecutors then argued, I had obstructed justice by
fleeing to Canada after all. ;
"There's more too[ link to FreeSchaeffer.com]. Of course, it's far too much to
include here. _ :
Again, a jury in Fairbanks, where I lived, might've seen through some of the
smoke in mirrors. But they moved my trial at the last minute, to Anchorage,
some [insert number] miles ([insert number]; kilometers) away. The juror
demographics there were much more favorable to the DOJ.
"WDistance-wise, it was like moving the trial from [check distance as the bird
flies: JWashington, D.C., to Charlestown, South Carolina--if the space between
those 2 cities were filled with icy tundra, where run-of-the-mill car trouble
could kill you. The DOJ's people and witnesses, like Bill, all had their
airfare and lodging prepaid by the government. Many of my witnesses could no
longer afford to come.

filEmbed: Pic of Alaska stretched over the lower 48 states, with marks on
Fairbanks and Anchorage; attrib. as approp.; caption: Alaska is the nation's
largest state and a motor vehicle breakdown in between cities can be fatal. |

"Steven Cooper, the federal prosecutor from Fairbanks, still made it to
Anchorage though--to testify in my defense. He could've told everybody how I
went to him to report Bill and his violent friends and asked for his advice on
how to handle the situation. But when Cooper took the stand, Skrocki and
Bottini erupted in an incoherent fit of frantic objections. They succeeded in
keeping the truth from the jury then as well.

WAt some point during the Polar-Pen fiasco, then--Attorney-General Eric Holder
took some criticism over these shenanigans and issued a statement[link to
Holder's statement on not charging Allen], basically reassuring the American
public that he and his subordinates weren't sparing Bill Allen for corrupt
reasons while prosecuting political figures like Stevens and me. [I'm sure he
would've said something similar|He said something similar[link to such a
Statement by Holder if one exists]] about the decision not to prosecute people
from the financial sector in the wake of the global financial crisis. But I'm
no Wall Streeter, and the case against me for harming nobody pressed on.

I was sentenced to over 25 years in prison.

"In 2018, however, some 7 years into my sentence, with my son Seth age 9 and
Bri age 7, the U.S. Court of Appeals for the Ninth Circuit cleared me of the
most serious felony charges that Skrocki and Bottini manufactured. The
appellate judges ruled that no rational jury could've found me guilty of them
in the first place. |

"Ihe remaining charges sound like something from a <i>Mad Max</i>/<i>Road
Warrior</i> dystopian future. They were summed up by. the DOJ saying that if
there was ever "Stalinesque martial law, mass arrests, and purges, at some
undetermined and unknown point in the future, Schaeffer Cox, would be
compelled to take up arms against the government, be sufficiently armed and

- Page 5-9 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 34 of 98

equipped to sustain a take-over of the ‘government’, or become a new government
in the event of a ‘government’, collapse."

fil'm not making that up.[link to the actual indictment in U.S. v. Cox (that
contains that quote and check quote)]| Though, for my own sake, and for that of
my family, I wish that I were.

TObviously , it's ridiculous. Though.it!s:also:how...+ .«. the DOJ can make up a
thought crime in order to lock up any real-world pro--Secon-snendnent

 
   

Larry Pratt | who tries to hold them accountable today”
fl'"[Reach out to Larry Pratt of Gun Owers of America for a quote about why
Americans who don't support gun ownership should still support Cox in light of
the corruption and the larger dangers of federal prosecutors run amok]," says
Larry Pratt, executive director emeritus of Gun Owners of America. |[if Pratt
doesn' t/won! t respond: |Larry Pratt, executive director emeritus of Gun Owners ©
of America, wrote that my case is Of broad importance, because, "When a

government decides what we can eat, what we must buy and what we are allowed
to think, we no longer have life. "4

jAnd I' m here to add, "Just ask Ted Stevens.'

(Click here to read <i>Harvard Is Not God, Discredited Skeptics Say=-Part 6 of
the CMU Series</i>.[ Link to part 6]

- Page 5-10 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 35 of 98

Harvard Is Not God, Discredited Skeptics Say--Part 6 of the CMU
Series

Tagline: My Mandatory Essay From a DOJ Reeducation Center

fi[Hmbed: Black & white photo of SCOTUS justices with the ones from Harvard

in color with a red "H" superimposed on their black robes; attrib.:

FreeMartyG/Creative Commons (2019); caption: Harvard v. The U.S. Constitution:
: decision?.].....

 

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[Link to part 6 at FMG] and FreeSchaeffer.com[ link to part 6 at FS] under the
latest Creative Commons by-attribution commercial-use-permitted share-alike
no-~derivatives License[ link to Ticense text].

"I<i>This is part,6. Click here to read Inside the Black Sites Where Obama,
Clinton, and Holder Buried Their Secrets--Part 1 of the CMU Series[link to
part 1] or click here to read How the DOJ Protected Pedophiles and Got Away
With Election Meddling In Alaska--Part 5 of the CMU Series| Tink to part 5].

‘Harvard isn't the center of the universe.

"But good luck telling its faithful that. Some of the university's true
believers punish heretics for reminding people that not everything revolves
around Harvard--I'm living proof.

According to a bunch of Harvard alums at the DOJ, I'm also the big, bad,
scary Anonymous hacker who single-handedly knocked their $36-billion[check
figure] Ivy-League alma mater off the Internet by overwhelming its external
network communications with more digital junk than the feds had ever seen
transmitted at once. It's called a "distributed denial of service," or "DDoS"
(pronounced either dee-dauce or dee-dee-oh-ehs). Here's a clip about how it
works from the documentary <i>We Are Legion</i>:

fil Embed : We Are Legion (whole film) queued, try to include civil-rights §]

I launched this DDoS to save a 15-year-old girl named Justina Pelletier. A
group of Harvard medical researchers brutalized her and left her without her
pain medications in round-the-clock agony for 16 months. They reduced Justina
from a competitive figure skater, as seen in the video below, to being unable
to push her own wheelchair, because, it seems, they were too proud to admit
they misdiagnosed her.

flEmbed; Justina skating in a blue dress in Dec. 2012]

And why would they admit it? Harvard, after all, basically owns the U.S.
Justice Department, the courts, and much of the media. This is especially
obvious in my native Boston. But, I'd wager that if you look into the federal
judges and last few U.S. attorneys[link to page explaining what a U.S.
attorney is/does] in your area, as well as your local Associated Press and
Reuters bureaus, you'll see Harvard's influence on them too, even if you Live
far away from Massachusetts, in a politically dissimilar part of the nation.
WStill, I'm fortunate that despite Harvard's influence, the basic story of how
I got locked up for protecting children like Justina from institutionalized
abuse has spread fairly well thanks to <i>Rolling Stone</i>[link to RS],
Michelle Malkin[link to Nat. Rev.], <i>RT</i>[Tink to best RT segment], and
others[ Tink to FMG In the News]. So, III provide a brief summary before
breaking some new ground, and for those who'd like to know more, I'll leave a
comprehensive history below that will also help set the record straight on a
bunch of false claims:and intentionally-omitted facts that have become common

- Page 6-1 -

 
 
   
 
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 36 of 98

sources of confusion thanks to Harvard, the DOJ, and their doting allies
elsewhere in the media.

My name is Martin Gottesfeld (pronounced Gott-ehs-feld). My friends and

family call me Marty, and I go by "MartyG" online.

For 3 years now, I've been an investigative reporter[ Link to MuckRack],

involuntarily embedded behind bars. The feds have transferred me 8 times

across 5 of their facilities, as well as a private detention center in Rhode
chusetts....L" k miles

 

=

ooklyn, L., and 4)Ok1l. to Terre Haute] miles on ConAir,
only it had a frequent flier program...

 

fiLEmbed: Pic of the Travelocity Gnome sitting in an airplane seat handcuffed,
possibly with my face superimposed if it looks good; attrib.:
_ FreeMartyG/Creative Commons (2019); caption: I'we been everywhere man...|.

Along the way, I've exposed corrupt prosecutors| link to IW/Red S. on Timothy
Cruz (I think from around the time of the MA GOP convention) | and judges| link
to IW/Red S. on Kimba Wood], child abuse| link to 1 of my troubled-teen
industry articles] and other human-rights violations| link to ACA open letter
at HuffPost], as well as lyi oliticians| Link to article on Geoff Diehl, the
vets and Saudi Arabia], at HutfPost[ link to my HP profile], WND| link to Google
results for "site:wnd.com Gottesfeld"|, Red Statel link to my Red S. profile],
InfoWars| link to Google results for "site:infowars.com MartyG"|, and The
Intercept| link to my profile there]. Before I transformed myself into a
journalist behind bars, I was a human-rights activist on the outside, focused
on protecting chilren who are separated from their families in all kinds of
residential settings, like Justina Pelletier.

Here is a PBS interview about what happened to Justina. It aired on Hnily
Rooney's old show <i>Greater Boston</i>:

fil Embed: Lou on Greater Boston, queued to part about pain]

lA twist of fate (more on that in the comprehensive history below) sent
Justina to Harvard's $2-billion primary pediatric research and teaching
facility, Boston Children's Hospital (BCH), instead of to one of Harvard's
competitors across town, Tufts University Medical Center. She and her older
sister had successfully been treated at Tufts for a condition that often runs
in families called mitochondrial (pronounced might-toe-conn-dree-uhl) disease,
or mito for short.

"Yet a neurologist / months out of medical training named Jurriaan Peters and
a non-MD psychologist named Ioana Simona Bujoreanu at BCH apparently convinced
themselves and BCH's administration that the renowned mito specialists at
Tufts were wrong about Justina. Minutes after first meeting her, they instead
insisted that she was suffering from a psychological condition called
somatoform (pronounced like psycho<u>somat</u>ic) disorder, which Bujoreanu
had a_grant| link to info on her grant] to study from the NIH. For days, Peters
and Bujoreanu tried to get Justina's mom and dad, Linda and Lou Pelletier, to
agree to stop her mito therapies. They steadfastly refused.

fLou.Pelletier then tried to discharge Justina to bring her back.to-Tufts, but
the new Harvard practitioners wouldn't take no for an answer. Lou was quickly
surrounded by hospital security guards. They'd blocked every exit.

fiNaively, perhaps, Lou Pelletier called the Boston police for help.
Unbeknownst to Lou, you see, BCH had already reported him and Linda to the
state social-services agency, the Massachusetts Department of Children and
Families (DCF). The child=protection team’at:BCH,.led by an increasingly-
controversial doctor named Alice Newton, accused the Pelletiers of child

- Page 6-2 -
 
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 37 of 98

abuse/neglect for rejecting the new Harvard diagnosis and trying to return
Justina to her original doctors at Tufts.

The governor of Massachusetts at the time (under whose purview DCF operated )
was Deval Patrick, and he's an alumnus of both Harvard Law School and
Harvard's undergrad program. The chair of the Massachusetts Board of
Registration In Medicine, Dr. Candice Lapidus Sloane, |finish sentence with
her BCH/Harvard affiliation(s.) |. The commissioner of the state Department of
1] Bartlett, ard. nursel.fact.check,.

 
 
 
  

 

 

-time| doctors of its own.
Adrift in this sea of Harvard bureaucrats, it seemed the Pelletiers never had

a chance. DCF immediately took custody of Justina, making her a ward of the
state. The agency then signed off on BCH's psychological treatment plan over

the Pelletiers', objections, and, at BCH's insistence, DCF also steadfastly
‘refused to-let other specialists evaluate Justina and offer second opinions. ~~
Thus, BCH and DCF locked out Justina's original mito doctors at Tufts.

filEmbed: 3-by-1 photo array; attrib. as approp.; caption: Neurologist Jurriaan
Peters (left), Psychologist Ioana Simona Bujoreanu (center), and Pediatrician
Alice Newton (right) were involved in the Pelletier case at BCH. |

WA state family-court judge named Joseph F. Johnston was assigned to the
complaint against the Pelletiers and he hired somebody who was supposed to be
"an independent medical expert" to help him decide it. That expert, it turned
out though, was affiliated with BCH.

"Thereafter, BCH seemed upset the Pelletiers were talking with Beau Berman, a
reporter from their local Fox Connecticut station. And Judge Johnston issued a
gag order, specifically forbidding the Pelletiers from talking with the press.

f[Enmbed: Floating quote of Johnston's gag order. I'll paraphrase, but the
wording as issued from the bench should be avail.: "I'm issuing a gag order.
Nobody is to discuss this case with the media, whether that's reporters here
Lin Massachusetts| or local to the family in Connecticut." ~-Massachusetts
Juvenile and Family Court Judge Joseph F. Johnston]

fLou Pelletier eventually risked being sent to jail and broke that gag order
to report that Justina's life was in danger. He told the world that Justina
was smuggling notes to her family hidden in art projects, writing what she
didn't dare say during their single 20-minute censored weekly phone call and
hour-long in-person weekly visit, which was monitored by armed guards. Then,
Lou Pelletier published one of Justina's notes, embedded below. Written in her
handwriting and in seemingly-obvious distress, it said, "they hurt me all the
time," "thay don't let me sleep vary much," "I say it (torcher stop) then they
say nuthang and kepe pushing me and goes on and on!" [they] laff at me when
I'm falling," and "Hury!"

fil Embed: Justina’s note; attrib. as approp.; caption: The Pelletiers reported
that Justina smuggled them notes like this one, hidden in art projects. |

fA lot of prominent people had stood up for Justina and her family by then.
Harvard's distinguished law professor emeritus Alan Dershowitz made news the
month before[ timeline check] by announcing that from what he'd seen, the law
supported Justina's family and not his university's hospital. Here's a clip of
Dershowitz on [channel and/or program]:

fi[Embed: Dersh. on local news discussing Justina's case and his pro-bono work]

Ihe longest-serving director of the Massachusetts Society for the Prevention
of Cruelty to Children, a former federal prosecutor named Barry Pollock,

- Page 6-3 -
     
 
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 38 of 98

stated publicly| link to his open letter|,:iic "Due to, among other things,
arrogance, storessional mediocrity, and a rush to judgment," the locked psych
ward where BCH held Justina against her will “appears virtually synonymous
with abuse for many children.| check quotes |"

fA former nurse from that psych ward named Kathleen Higgins published an open
letter[link to Higgins's letter], saying that she'd reviewed Justina’s medical

records and, "It would be more appopriate to call the ‘treatment’. being forced
. . : t "

. Pp.
Lyons made this impassioned plea for Justina's life on the floor of the
Massachusetts Statehouse:{ll| Embed: Lyons on the floor, queued ]|#FreeJustina
trended on Twitter repeatedly thanks to thousands of people. |
Yet none of these high-profile actions brought Justina home. It had been over
a year. The situation seemed dire. — —_ — re
Then, 3 days after| timeline check] Lou Pelletier published Justina's
note--imploring "Hury!'~~I knocked BCH off the Internet during its largest
annual online fundraiser. News outlets knew about it beforehand from this
video I posted weeks earlier, when I was still gathering the resources needed
to knock BCH, a $2-billion entity with gigabits of bandwidth, off the World-
Wide Web: a

filEmbed: #OpJustina Press Release Video]

flNow, the media collectively loses its mind over hackers, and this was no
different. The story went international. Donors noticed[link to article (I
think it was CBS Boston) about the Lady who threw a benefit for BCH that night
and her guests couldn't donate].

I wasn't aware at the time, but according to the DOJ, the deluge of digital
junk I sent didn't just knock BCH offline, but the rest of Harvard too. So,
the university noticed in a profound way as well.

fl made it known that I'd be back if BCH didn't let Justina go:

fl Embed: Tweet or.pic of tweet from @AnonMercurial or @AnonMercurial2 circa
April 21st, 2014, saying to the effect: @BostonChildrens Where is your
humility, humanity, and compassion? Here's ours: [Pic of green board |
#OpJustina #FreeJustina; attrib.: FreeMartyG/Creative Commons (2019); caption:
[use tweet text as caption] |

The next month Justina was suddenly transferred to a facility in her home
state of Connecticut--a move that DCF previously insisted was impossible[ link
to a reputable article where DCF is quoted saying that, I think one is Cited
in my U.N. report]. The restrictions put in place at BCH's insistence that
prevented Justina's family from talking with her about her treatment and care,
as well as from filming her, were lifted. The armed guards who monitored their
visits. were. gone. too.

Finally, Justina could speak for herself.

Wasting no time, one of the Pelletier sisters recorded this cell-phone video
of Justina in her wheelchair, pleading with Governor Patrick and Judge
Johnston to let her go home with her family:

fl Embed: Justina's plea]

ft went viral. And it demolished the wall of patient confidentiality that BCH
spokesperson Rob Graham used for a long time to dodge questions about
Justina's condition. The video demonstrated the stark effect that BCH's
psychological treatment plan and the deprivation of Justina's mito therapies
was having on her physical health.

-~ Page 6-4 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 39 of 98

Judge Johnston reversed his ruling days later. Neither he nor BCH admitted
any fault.

But Justina could go home. After more than a year without her mito treatments
though, she couldn't walk. So Lou carried her. She remains crippled today.

filEmbed: Pic of Lou carrying Justina into their house; attrib. as approp. 3
caption: Justina Pelletier was unable to walk when Judge Johnston reversed his
culi father Lou Pelleti i i i

       

    

treatment plan:
flLEmbed: Justina with Beau, queued | ;
Berman won back| link to 2013 award vid]-to-back[ link to 2014 award vid]
Edward R. Murrow awards for his continuing coverage of Justina's saga, and it
was the most-viewed story in the history of Fox Connecticut's websitel for fact”
check, this was mentioned by Beau in one of his emails to the CI Gov's office
that appeared in a later article with results from his CI FOIAs].

{Justina spoke in Washington, D.C., and she received a standing ovation.
"Justina's Law"’ was introduced in the House of Representatives and 32.
Congersspeople cosponsored it, including then-Representative Mike Pompep (who
is now the secretary of state). The goal was to ban entities like BCH from
using federal funds to conduct medical experiments and research on wards of
the state without their consent when they don't stand to bénefit directly from
the results. Justina’s Law, however, died in committee, and what happened to
Justina and her family continues happening to others at BCH and elsewhere.
Meanwhile, the Boston FBI and the local U.S. attorney's office got involved,

under the leadership of Carmen Ortiz, the controversial top federal prosecutor
in Massachusetts.

filimbed: Pic of Ortiz; attrib. as approp.; caption: After mentoring under a
Harvard Law School professor, Carmen M. Ortiz (pictured) was appointed as U.S.
attorney for Massachusetts during the Obama administration and she remained in
office there after 61,000 people signed an online petition to fire her. |

"But the feds weren't investigating Harvard's flagship children's hospital for
Civil rights violations against Justina and her family, nor for healthcare
fraud for billing the federal Medicaid program hundreds of thousands of |
dollars to treat a ward of the state for a condition that at some point its
practitioners likely realized she didn't have.

WOrtiz, it turns out, mentored under Harvard Law Professor Philip[check spell.
It appears with 1 "1" and 2, but 1 appears more common in case law] Heymann.
Later; then-Senator Ted Kennedy (of the Harvard Kennedy School clan)
recommended her to [his fellow||fact check] Harvard [Law] grad Barrack Obama
for the role of U.S. attorney on Harvard's home turf in Massachusetts. Of
course, Kennedy was no apparent stranger himself to receiving special
treatment from law enforcement and it seems he expected no trouble from Ortiz.
The Harvard Kennedy School, moreover, was one of the first places Ortiz showed
up with her hand out years later when she left office at the end of the Obama
administration.

WHarvard rejected Ortiz though, and she resorted to her safety school, Boston
College, after the U.S. Court of Appeals humiliated her for interfering in
local politics. For years, she charged people she seemed not to like for
misdeeds that the high court and others found to be non-crimes.

"Further, Ortiz accused local political figures of nepotism while Steve:
Heymann, the son of her Harvard mentor, was her division chief for cybercrime
prosecutions-~an arrangement that resulted in the younger Heymann using--and

- Page 6-5 -
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 40 of 98

many say abusing--his power to bully child prodigy and trailblazing Internet
innovator/entrepreneur Aaron Swartz to suicide under the threat of dubious
federal charges| link to blog by expert witness] and possible sentencing by a
perhaps more dubious federal judge.

"After Swartz hanged himself, Ortiz repeatedly told the public that she and
her office had no idea they were having such an effect on him, and if only
they'd known, she claimed they'd ha fferently. Ema

   
 
  

      

    

     
 
 

  

Law ha
Swartz wa old[ check age | lleged -violent crime wa

to benefit the public without him pocketing anything for himself.

fl Embed: Pic of Swartz; attrib.: Creative Commons (201[#]); caption: Aaron
Swartz before Carmen Ortiz's office knowingly drove him to suicide:

Some 61,000 people demanded that Obama fire Ortiz[link to petition] in the
wake of Swartz’s death. Obama, however, refused to fire his fellow Harvard
affiliate. Ortizjcincturn,refused to fire the son of her Harvard mentor. Under
obvious pressure though, she did appoint a new cybercrime division chief.
Thus, it seems the feds in Boston would never raid a building full of their
fellow Branch Harvidians[ spelling intentional}, even if a child's life
<i>actually</i> depended on it. After all: Thou shalt not embarrass Harvard.
And thou shalt certainly not cyber-depants Harvard on the altar of the world
stage during its ritualistic human sacrifice of a young girl like Justina as
as offering to its own supernatural ego.

fil|Embed: If possible, meme-style photo illustrating the depantsing using
Harvard imagery for the altar and the guy doing the sacrifice, with my face
and Justina'’s superimposed approp. and the Harvard guy looking embarrassed;
Feevaed: | oer tyG/ Creative Commons (2019); caption: Thou shalt not depants
Harvard.

flSo, I guess it makes sense that the feds weren't getting involved to seek
justice for Justina, but rather to ensure that no one would again do what's
necessary to save a child like her at the expense of Harvard's reputation.
Further, Ortiz and her new cybercrime chief, Harvard [Law] grad Adam
Bookbinder, would have inside help from the federal bench.

In September 2014, Bookbinder sought out U.S. Magistrate Judge Marianne
"Mimi" Bowler--who is a former Harvard Medical School research assistant, as
well as a | former: trustee |trustee|trustee emerita] of Harvard-partnered New
England Baptist Hospital, a member of the Visiting Committee on Neuroscience
at Harvard's largest teaching hospital (Massachusetts General), a former.
director of The Boston Foundation (TBF), which donates millions of dollars to
Harvard and its hospitals, including at least $[# from final suppression
motion] to BCH that year (the final year Justina was under its care), and the
wife of Dr. Marc Pfeffer (who is, as Bowler seemingly reminds everybody, the
Dzau Professor of Cardiology[check title] at Harvard Medical School and a
senior cardiologist at Harvard-affiliated Brigham and Woman's Hospital (BWH),
where’ his department works closely with its counterpart at BCH[ link to page on
that], which in turn apparently stopped Justina's heart medicine).

Maybe all of these connections explain how Bowler granted a search warrant
for my home on September 29th, 2014, when another magistrate judge was
primarily responsible for issuing such warrants that month and when the very
first page of the affidavit sworn under penalty of perjury in support of that
warrant by FBI Special Agent Michael Tumick was dated the following day,
September 30th, 2014:

- Page 6-6 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 41 of 98

   

“ ay; Spi A ihes pe
touch with people who could investigate the torture that befell Justina and
that was revealed by our own Government Accountability Office (GAO) happening
to other kids in this sworn Congressional testimony:

filEmbed: Kutz litany and add the part where McKeon is asking why nobody is in
jail for murder afterwards |

The only subsequent efforts I saw Agent Hughes, Agent Tunick, and the
notorious Boston FBI take though, were to terrorize my wife Dana and me. It's
hard for me to imagine how any law-enforcement officer confronted ‘by Justina's
case or the video above could choose to protect the torturers of those kids
and still deserve to:walk around America as a free person in a position of
authority. But that's what Ortiz, Bookbinder, Tunick, Hughes , and their
colleagues were doing and there was no one to rein them in.
fiSo, at a time when I wasn't charged with any crime and when I wasn't subject
to any travel restrictions, Dana and I took a 23-foot boat to Cuba and sought
political asylum away from Harvard's allies in the federal government. Ortiz,
Bookbinder, Bowler, and their Harvard crew had chased me to the ends of the
Earth, as had happened to Cox on the opposite corner of the continent[link to
part 5].
ficCuba then denied my asylum claim after its military spent 4 weeks moving us
from safe house to safe house on the island. On the day [before][ timeline
check] Obama landed in Havana to normalize air travel between the 2 nations, I
was assured that Raul Castro himself had given the order to put Dana and me
back on my boat and that the boat had been properly maintained in good working
order at the marina where we'd come ashore.
fiThe boat, however, broke down not even 50 miles into the trip back to
Florida. I put out a distress call, and as shown in the video below, we were
rescued by Disney Cruises:

fll[Enbed: Video of the rescue]

fll was formally arrested when we returned to port in Miami.

Bowler later needed no queue to refer to BCH simply and spontaneously as
"Children's,[for fact check, see SW affidavit. and detention hearing transcript
“to-see~that-no~one else called it "Children's" followed by Bowler's detention
order where she starts doing so|" the affectionate name reflexively used by
many of BCH's allies. It was as if Harvard's rules overpowered the laws passed
by Congress, like 28 U.S.C. §455(a)[ link to statute text], which mandates,
"Any justice, judge, or magistrate Ljudge] of the United States shall
disqualify himself Lor herself] in any proceeding in which his [or her]
impartiality might reasonably be questioned."

fiThus, by failing to take herself off my case, Bowler basically proved what I.
told the Cuban government about the unlawful retaliation and political show
trial I faced in my native country. The only thing I was fleeing was
injustice. But the ironic vindication of my asylum claim was of little comfort
on the way back to my.cell when Bowler labeled me a "flight risk" and denied
me bail.

 

- Page 6-7 -
 
   
 
 

  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 42 of 98

flIn comparison, unlike me, |insert name of Wasserman-Schultz aide| had a
passport and he was arrested trying to use it to board an international flight
at the airport. Yet, he went home on bail with a GPS-monitoring bracelet.

flAnd Bowler herself sent Robel Phillipos, a suspected accomplice of Boston-
Marathon bomber Dzhokhar Tsarnaev,.home on a GPS bracelet. <i>The New
American</i> picked up on this disparity in an article about Bowler and my
case in its December 2017 print edition, entitled, "Save a Girl's Life, Get

Ss. kt icle.at..

 

   

WV Ppro ptio
Marianne "Mimi" Bowler granted bail to a suspected accomplice in the Boston
Marathon bombing but not to me when I was accused of helping Justina
Pelletier. | :

"This whole case smells of a personal vendetta," <i>The New American</i>
noted. "Bowler's allegiance appears divided between justice and Harvard, with
justice getting the short end of the stick."

Hiding the indecency of what the-Harvard feds were doing: while also shielding
BCH from the implications of its behavior, they avoided using Justina's name.
To them, she was merely "Patient A," a faceless subject of what they |
euphemistically called a "custody dispute," and not a child whose rights as an
American citizen and a human being were violated. The Harvard. feds insisted
that BCH was the real victim, not Justina in her wheelchair, recounting the
"torture" she endured and demanding that her tormentors "get what they
deserve."

10n the political right, however, Justina'’s case was emblematic of the dangers
of government interference with family rights and of government-run nanny-
care. Meanwhile, there were those on the left--especially at <i>The Huffington
Post</i>, <i>Newsweek</i>, and <i>Rolling Stone</i>--who remembered what Ortiz
did to Swartz and to other good people.

flAnd I wouldn't go quietly. Too much was at stake for too many kids like
Justina and too many freedom fighters like Swartz. As a survivor of child
abuse myself, I was compelled to fight against any effort to relabel
victimizers as victims.

- WYet, as a prisoner, there was little I could do. So, I followed the only plan
that came to mind. With the help of fellow inmates, many of whom survived
institutionalized child abuse as wards of the state, I began discreetly piling
on empty carbs and gaining weight. I was up about 30 pounds (13.63kg) in 7
months.

With coverage from <i>The Huffington Post</i>[ link to hunger strike announ. |
and an agreement with <i>RolTing Stone</i> that would put the back story in
front of over a million people, I launched my hunger strike on October 3rd,
2016--just over a month before the presidential election. My 2 demands were: a
pledge from the candidates to order federal law enforcement to go after the
individuals and institutions that abuse kids like Justina, and a pledge from
Ortiz to stop her well-established pattern of political prosecutions against
people like Swartz and me.

WAbout 3 weeks in (and just before the election), Associated Press (AP)
reporter Denise Lavoy|check name] started responding to our inquiries and we
set up an interview. It should've been a seminal moment.

Back then, I trusted AP more than the federal government. And it's hard to
imagine a more vulnerable source than I was as an imprisoned activist weeks
into a hunger strike speaking to AP over a phone line that was monitored by my
prosecutors.

My AP interview seemed to go well, especially since, as embedded below, it
ended with Lavoy assuring me that she intended to include the details required

- Page 6-8 -
     

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 43 of 98

to understand what happened to Justina, Swartz, and me in her article (which I
knew newspapers all over the world would reprint from AP's wire service[link
to an article about what a wire service is/does]):

fl[Embed: Audio of my 2016 AP interview with Denise Lavoy} not queued]

Yet the article AP put out functioned like a DOJ press release. Despite
Lavoy's spoken assurances, there were no mentions of Justina's pain and

   

Pp P o explain the nature of my hunger strike.
(But AP did include several misleading tidbits that very likely came from
Ortiz's office. Thus, AP's real goal, it seemed, was to discredit me, and AP
apparently didn't think twice about deceiving me on the record to do so.
ff later came to accept that AP and its counterpart Reuters function Largely
as public-relations firms for the DOJ. Reporters like Lavoy, as well as her ~
colleague Alana Durkin Richer[check spelling] and Reuters storyteller Nate
Raymond (who both covered later developments in my case with the same apparent
bias), rely on leaks and illegitimate tip-offs from federal prosecutors| link
to Popat on Raymond]. Such people are unlikely to bite the hands that feed
them in order to shed light on abused children and imprisoned ‘human-rights
- activists, lest. their sources at the DOJ blacklist them.
lSo, sources outside the DOJ are well-advised to listen to Lavoy in my
interview above and contrast her words therein to what AP actually published.
If AP broke its word to me, and if AP and Reuters whitewash over tortured
children for the DOJ, can they really be trusted as objective gatherers and
reporters of the news?

- [Embed: 3-by-1 photo array (or however many avaiky); attrib. as approp.;
caption: Journalists or unofficial press agents for the DOJ? Denise Lavoy of
the Associated Press (AP) (left), Alana Durkin Richer of AP (center), and Nate
Raymond of Reuters (right) |

I went on though, hoping that <i>Rolling Stone</i> would publish during my
hunger strike and help clear the air. But <i>Rolling Stone</i>'s article was
delayed over and over again due to circumstances beyond anyone's control. The
media largely hadn't expected Trump to win and there was heavy competition in
the news cycle afterward. .

fil ended my strike at the 100-day mark on January 10th, 2017, after Ortiz
announced her resignation. I lost 50 pounds (22.7kg). <i>Rolling Stone</i>
published "The Hacker Who Cared Too Much: How a Crusade to Save Children
Landed_a Hacker in Prison| link to RS again]" 6 months later.

fiNow, there were some factual issues in <i>Rolling Stone</i>'s coverage too.
For instance, Dana and I weren't ready to discuss our time in Cuba. So,
<i>Rolling Stone</i> was in the dark on that topic and kind of glanced over
it, making it sound Like the boat broke down on the way there, instead of
after we'd been missing for 4 weeks. The soul of the story, however, is
intact. Unlike Levoy, Richer, and Raymond at AP and Reuters, and some others
elsewhere, David Kushner put the issues in my case on display front row center
at <i>Rolling Stone</i> and vindicated that my DDoS endangered no one.

ln the months before <i>Rolling Stone</i> published though, my father died. I
moved for bail on a temporary emergency basis:to attend his funeral, but
Bowler said no.

"She never disclosed anything about her connections to my case from her
personal life outside the courtroom, as seemed to be required by the Code of
Conduct for United States Judges| link to the code, pref a link showing Canon
3(D), "Remittal of Disqualification," talking about disclosure]. But we knew a

~ Page 6-9 -
   
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 44 of 98

lot by then without Bowler coming clean. This led the <i>DailyWire</i> to
publish "[insert headline of Bandler's first article |[link to Bandler's ist|."
fll Embed : Pic of DailyWire's first headline; attrib. as approp.; caption: ‘The
DailyWire published "insert headline ]" on [insert date]. | .

When <i>Rolling Stone</i> asked me about missing the last year of my dad's
life, his death, and his funeral, I thought about how happy he would've been

    
 

   

 

ng price I p Ss g Jus
_ than I expected, but that I don't regret it.

My dad survived institutionalized child abuse in the years following the
Great Depression at the Hebrew National Orphan Home in New York. He refused to
talk about it, as many survivors do. But one of his fellow survivors named
[insert name] wrote a memoir called <i>[Insert full title with tagline of Deja
Views (the book about the Hebrew National Orphan Home in Yonkers I believe) |

flink to the book on Amazon or similar |</i>. I was shocked when L read it.

fi[Embed: Pic of my dad and I (try to use a better. one than Rolling Stone did);
attrib. as approp.; caption: Survivor and son: Jay G. Gottesfeld ¢Lleft]
vight|) and Martin S. Gottesfeld ([left|right|) during Martin's childhood in
Andover, Massachusetts |

ffAnd I'd like to think that my dad understood my absence in his final days.
When he grew up in Brooklyn and was put in "the home," when he pulled himself
up by his bootstraps, earned a scholarship to Brooklyn College, became a
Bridge champion with my mom Gloria, who majored in math like he did (but at a
time when women just didn’t major in math), and when they each took on a heavy
course load and graduated a year early with their bachelor's degrees to cut
expenses still further, future--U.S.-District-Court-Judge Nathaniel Matheson
Gorton was born an heir tothe Gorton's seafood brand then followed his older
brother to Dartmouth as a legacy admission before following him to Columbia
Law School too.

flWnen Nathaniel Gorton became an unremarkable lawyer whose name scarcely
appears in federal case law and when Mimi Bowler wined, dined, and married her
way into the Harvard crowd without attending Harvard herself, my dad became an
American rocket scientist on his own merits during the Cold War. While future-
Senator Slade Gorton Jr., Nathaniel's older brother, parlayed his privileged
birth, my dad worked on the reactor design for America’s first nuclear attack
submarine, then on various parts of the Apollo Project, including the Lunar
Excursion Module (LEM).

filater, after Senator Slade Gorton Jr. campaigned with George H.W. Bush in
1988, and after Bush nominated Nathaniel to the federal bench for life even
though it seems he never litigated a single federal criminal case, I made my
own way into Phillips Exeter Academy a year before Mark[sp?] Zuckerberg. Like
Aaron Swartz, I made my own professional contacts too. I sold my own computer
programs at the ripe: old age of 12. .

Ihe help I received from my father started when I was 3, when he held me as
he typed FORTRAN code and had me hit the Enter key for him at the end of each
line; when he taught me about algorithms and subroutines. My inheritance was
of a different sort than Nathaniel Gorton's. It's more like that of Aaron
Swartz, who became a Harvard research fellow as a college dropout. (Yes,
Swartz was a victim of what some might call Harvard cannibalism.)

Further, while my dad was getting ready for America's first manned moon
mission in December 1968, more than 40 years before Nathaniel Gorton became
the federal trial judge for:both Swartz .and me (magistrates. Like Bowler can't

 

- Page 6-10 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 45 of 98

try federal felony cases without the consent of the defendant), Gorton's
father Slade Sr. had his own blast-off when he tried using 5-6 pounds of
dynamite to blow up a 78-plus-ton monolithic block of reinforced concrete
inside a tar-roofed wooden building he'd just purchased for his family's
seafood business.

(Despite the main wall that was some 6 feet or so away from the 9-by-9-by-10-
foot rock solid monstrosity, somehow Slade Sr. expected the blast would only

unding struct

   
   

 

run a corporate enterprise, but who have watched <i>Loony Toons</i>, might've
expected.

fllEmbed: Pic of Daffy Duck with his beak blown to the back of his head after
an explosion backfires on him, superimpose Slade Gorton Sr.'s head/face over
Daffy's, but leave the. beak on the back of Slade Sr.'s head/face; attrib.: ...
FreeMartyG/Creative Commons (2019); caption: "Dwats!"'|

When the dust settled, the Pheonix Insurance Company had the gall to deny
Slade Sr.'s claim. Records reveal something may have been said about his
policy not covering him “blowing up his own building."

For his part, Slade Sr. seemed as undeterred by common sense, mockery, and
potential insurance fraud charges as he'd been before the blast. So, he and
his family seafood business filed a federal lawsuit about 20 years before
Nathaniel became a federal judge in the same district of Massachusetts.
Yet, it was me who Judge Gorton later accused of hubris and sentenced to 10
years for daring to humble Harvard so I could save Justina. And Judge Gorton
seemed like a chip off the old block at that hearing when it became apparent
he could hardly define the word hubris, even with the help of one of his
cheat-sheets. Though, it isn't too much of a surprise that Nathaniel Gorton
would try (and also screw. up) such a pedantic display of legal hocus-pocus,
pretentious moral posturing, and academic elitism, alaccent] la the snobbish
Harvard antagonist in the famous bar scene from <i>Good Will Hunting</i>, nor
that he would place the reputation and power of the Harvard-centric
aristocracy that coddles him over the life and human rights of a middle-class
learning-disabled child Like Justina.

filEmbed: Pic from Good Will Hunting of Will (Matt Damon), saying, "How do you
like dem apples?" and holding Skylar's phone number up to the window,
superimpose Judge Gorton's head/face over the Harvard antagonist, Marty's
head/face over Will's, a pic of Justina Pelletier in her wheelchair over the
paper Will is holding up, and add a meme-style dialogue bubble coming from
Marty, saying, "I saved her life. How do you like dem apples?"; attrib.:
FreeMartyG/Creative Commons (2019); caption: "I saved her life. How do you
like dem apples Judge Gorton?" |

You see, it turns out that the cardiology department at Harvard-affiliated
Brigham and Woman's Hospital (BWH), where Bowler's husband works, announced
that it would pilot 4 "Fating Heart Healthy" studies to benefit the Gorton
Eamily seafood business in September 2014[ Tink to SNP annual report at PMG].
That was the same month Bowler issued the search warrant for my home--a day
ahead of the date on the front page of its application.

Before we discovered these clinical trials, we .:... asked Judge Gorton for a
hearing in order to call Bowler's husband to the stand and question him about
his research and what Bowler knew about that research as of September 2014,
when she issued the warrant. Rather than disclose his own connection to
Harvard and to Bowler's husband though, Gorton simply denied us the
suppression hearing.

- Page 6-11 -
     

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 46 of 98

flWe've since found other conflicts of interest too. For example, BCH's donor
list for the year I helped save Justina includes the Gorton family business,
Slade Gorton & Go., Inc., and according to Judge Gorton's required annual
financial disclosures, he's a "Stockholder, Clerk/Secretary, and Director” of
that family business. That list of donors, moreover, is located on the very
same website. I knocked offline[ link to BCH's 2014 donor list].

Whe conflicts go further, and include an accountant who was on my jury and

y ough, Judge Gorton seems to consider himse

mandate his disqualification from my case. But 20 years before Gorton became a
federal judge, his family lost its lawsuit against the Pheonix Insurance
Company, leaving behind an official record[link to Gorton, et al. v. The
Pheonix Insurance Company, 339 F.Supp. 241 (D. Mass. 1972)] almost as
spectacular as the explosion itself: ee

fi[Block quote: [1I find that [Slade Gorton Sr. | had no intention of "blowing
up his own building"...

fiMy difficulty with the plaintiffs’, arguments stems. from the special
character of the act, namely the use of dynamite in a single indoor
explosion, to demolish a massive block of concrete containing metal
particles.

fl--U.S. District Court Judge Levin H. Campbell, finding for the defendant in
<u>Gorton, et al. v. The Pheonix Insurance Company, 339 F.Supp. 241 (D.
Mass. 19/2)|no link, just underline if possible, if not, no worries |</u>

The Gorton family business didn't bother appealing, it seems, but one may
wonder how the case would've turned out if Nathaniel had already been on the
bench. That modicum of collective discretion .aside-too, Judge Nathaniel (Gorton
might be too much of a buffoon to understand the hypocrisy of a legacy Ivy-
Leaguer like himself accusing Harvard's critics of arrogance. I know I'm not
the only one to notice the bewildered soul-dead look in the eyes of Judge
Gorton's clerks when it becomes starkly apparent | = their judicial Emperor
Palpatine is wearing no clothes, so to speak.

After spending nearly 3 decades as a federal judge, Gorton also shamelessly
professes his ignorance of well-known Supreme ‘Court decisions like Houston v.
Lack[ link to text of Houston v. Lack, 487 U.S. 266 (1988)] when his
proceedings drift away from the prepared scripts he can be seen reciting like
<i>Anchorman</i> character Ron Burgundy clinging to a TelePrompTer®.

filEmbed: Pic of Burgundy at a news desk with his polka-dot boxers showing
under the desk (the image from the. DVD box I think), superimpose Nathaniel
Gorton's head/face over Burgundy'ss and pref..a black robe from the waist up;
attrib.: FreeMartyG/Creative Commons (2019); caption: "[Expletive deleted] ..
you, truth and justice!"

flAnd for reasons: detailed below; it seems the Pelletiers, like most parents,
had about as accurate an impression of what happens: inside Boston Children's
Hospital as the Pheonix Insurance Company had of what Slade Gorton Sr. was
about to do in the fragile building it had just underwritten for him. Those
who've vex: followed. my writing or ., folios. Justina's case closely,
“however, may have already encountered this information <..;-:.1 and might want
to click here to read Abandon All Hope, Ye Who Fnter Here--Part 7 of the CMU
series| link to part 7J:

For the unfamiliar and for those reading about my case with an open mind
after the DOJ and its allies at AP and Reuters misled them, let me say first

- Page 6-12 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 47 of 98

that nothing I did endangered anybody. Justina was the only hurt child in my
case and she suffered at the hands of Boston Children’s Hospital and its
overseers at Harvard. |

{This immutable truth notwithstanding, Harvard's feds seemed desperate to
paint me as the bad guy. That was likely due to the power of Justina's voice,
coming from the wheelchair where they helped put her by ignoring her federal
civil rights. They relied on their control of reporters like Levoy, Richer,

  
   

going misrepresented my efforts to save her.
It's a fact that my DDoS affected BCH's external Internet communications
without in any way targeting its medical devices and equipment. It's a fact
that the DOJ tried and failed to convince my jury that anything I did even
<i>potentially</i> affected the care of a single patient] link to DW post-jury-
finding article]. And it’s a fact that my jurors wrote to Judge Gorton saying ~~
they were deadlocked.
flindeed, they only returned a verdict after Judge Gorton repeated his dubious
instruction to them that my intent to save Justina's life was legally
irrelevant. I guess the industry research Harvard-affiliated BWH conducted for
Gorton's family business in the department where Bowler's husband works was -
more important to Gorton than Justina's life.
{Prosecution witness after prosecution witness, moreover, including BCH's own
doctors, confirmed under oath that no patients were affected. ,
Yet, federal prosecutors David J. D'Addio and Seth B. Kosto made it seem like
I cyberattacked pacemakers and NICUs in the drive-by media. Long after they
failed to convince my jury that a single patient was potentially affected,
they continued to act like thousands of children nearly died. But here's
something AP and Reuters didn't cover and my jury didn't hear: Kosto's wife
Stacey Eisenberg[sp?] did-her residency at BCH[ link to supporting doc.]. For
his part, D'Addio donates to [insert name], a BCH-aligned legal group, and his
parents [insert father's name] and Regina D'Addio.are doctors. Perhaps these
connections help explain the prosecutorial misconduct and false filings _
D'Addio and Kosto made in my casel link to DW article on torture].

 

 

fi[Embed: 2-by-1 photos; attrib. as approp.; caption: Federal prosecutors Seth
B. Kosto (left) seems Like BCH's brother-in-law and David D'Addio (right)
seems like an ardent suitor. ]

And if I seem remarkably sure that my DDoS didn't affect any patients, that's
because I did business continuity[link to a page on what business continuity |
planning is/entails] and disaster recovery[link:to a page. about what-disaster

recovery planning is/entails] planning at the company that makes the software
used by one of the 5 largest transplant tissue banks in the United States to
track human organs for transplantation. Quite frankly, I planned for much
scarier contingencies in the healthcare sector than a brief Internet outage.
And I find particularly distasteful the dishonest way D'Addio and Kosto preyed
on people's fears to distract the public: from the. impunity with which.
Harvard's feds let Harvard's.doctors torture Justina.

flIn reality though, here's a headline you never see: "Internet Outage Kills
12."' Simply put, since Internet outages are unavoidable, hospitals and medical
devices are designed to function without the Internet. Otherwise major
catostrophes would happen on a daily basis in healthcare settings. BCH had
Internet outages before my DDoS and it's almost certainly had at least 1

since as well. Indeed, no hospital incapable of handling an Internet outage
would achieve acredidation in the first place.

Would you bring a loved one to any place where an Internet outage might

- Page 6-13 -
   
 
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 48 of 98

endanger them? :
The only life at stake in my case was Justina's. My trial only further’ proved

this.

Now, it's also quite telling that the same reporters who misrepresented the

supposed danger to other innocent children also chose to omit from their

coverage of my case Justina's very real suffering and the very real danger

<i>to her life</i>. How can such an explicit misrepresentation and such a

 
 
 
 

  

g g its own repor gme, was 2
nail in:the coffin of the legitimacy of AP's coverage. Clearly AP knew what it
was doing.

"Farther, if the DOJ is telling the truth and if Bowler and Gorton have «iin:
nothing to hide, then why restrict my ability to publish in a "communications
management unit?" Wasn't moving me here an outright’ admission of their guilt? °°
Yet, there's actually more to it.

filEmbed: Pic of Epstein in a Harvard sweatshirt; attrib. as approp.; caption:
Jeffrey Epstein isn't the only convicted pedophile to graduate from Harvard. |.

The recent arrest of Jeffrey Epstein, you see, isn't the only apprehension of
a Harvard-affiliated pedophile. It's just the earlier arrests were Largely of
pedophile pediatricians who graduated from Harvard Medical School and then
practiced for decades at Harvard-affiliated Boston Children's Hospital.

fiMost parents, however, likely don't know about these pedophile pediatricians
when they bring their kids to Boston Children's Hospital, nor that BCH was
accused of discreetly shuffling one of them to UNC Medical Center, where he
abused more kids. They're also likely unaware that BCH declined to comment as
to whether or not it would notify parents after police caught another one of
its pedophile pediatricians with a sizeable stash of sexually-explicit images
of unidentified children in his bedroom.

fiHistory reflects though, that the world-famous former chief of ambulatory
pediatrics at Boston Children's Hospital, Melvin Levine, voluntarily
surrendered his medical license in 2009| check year], when the North Carolina
Board of Medicine| check exact name of board] said it was prepared to prove he
conducted unnecessary and improperly~documented genital exams on young boys
dating back to his arrival from BCH in the 1980s. The Rhodes Scholar and
Harvard Medical School [honors] graduate never practiced medicine again.

‘Rhodes Scholar, a Harvard Medical School graduate, and the former chief of
ambulatory pediatrics at Boston Children’s Hospital before he gave up his
medical license amid a number of well-founded pedophilia allegations. |

"But, publicly, Levine defiantly denied wrongdoing. Instead, he shot himself
in the head[link to an article about his suicide] the day Lafter 40 J check
timeline and number] of his former Boston Children's Hospital patients sued
him for gropine, fondling, sexually battering, and performing oral sex on them
[Link to suit] when they were kids. At Teast I of the plaintiffs told a
reporter| link to story by Globe where the architect/victim mentioned this]
that Levine may have fled to North Carolina to avoid complaints in Boston.
"About 10 of Levine's former UNC Medical Center patients then filed suit
spams Boston Children's Hospital) Link to article ammouncing the NC suit].

ey Claimed that Boston Children’s Hospital shirked its legal responsibility
to report Levine to the authorities. The suit claimed that instead Boston
Children's Hospital engaged in a conspiracy to keep Levine's pedophilia quiet.
If Boston Children's Hospital took the appropriate actions when it employed
Levine in the 1960s, 70s, and 80s, the plaintiffs said, then he never would've

- Page 6-14 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 49 of 98

been able to get zhis medical license in North Carolina and sexually abuse
them.

"Similar suits were.of. course brought Lagainst|regarding] the local Boston
Archdiocese; fact check but note "regarding" and "against" are both possible],
followed by sustained press coverage. And doctors in Massachusetts, unlike
religious figures, are required by state law|link to mandated reporter law] to
report suspected child abuse to the authorities.

   
     

Drought ~by..the North Carolina survivors, thereby effectively sheltering Boston
Children's Hospital from its failure to report Levine. The hospital never
accepted responsibilty for Levine's move.

iL Embed: Pic of Hopkins; attrib. as approp.; caption: Merita A. Hopkins had...
what some might consider a chequered past before she became a judge and tossed
out a high-profile pedophilia lawsuit against Harvard-affiliated Boston
Children's Hospital in 2011| check year]. ]

f'The state's highest court later upheld Hopkins's dismissal, which is an
appellate decision my team and I are investigating for potential conflicts of
interest. Anyone with relevant information is encouraged to contact-us| link to
relevant page/info].

lin any event, however, it's Likely worth noting that prior to becoming a
judge, Hopkins was the Boston city attorney. Boston Children's Hospital, in
turn, brings in hundreds of millions of dollars to the city and state via the
federal funding it receives for research and Medicaid, as well as perceived
prestige, which is fragile. And that's not to mention Harvard's clout in local
legal circles.

Other shadows also hang over Hopkins'’s legal career. She was a member of the
Boston FBI's now-infamous Organized Crime Task Force|check exact name] in the
1980s, while it oversaw James "Whitey" Bulger|check sp.]| as one of its
criminal informants. Later, she married James.Ring, who was the agent-in-.
charge of that squad.

Thus, thanks to a former city attorney/member of the "old" Boston FBI, it
seems that justice eluded the North Carolina survivors who sued Boston
Children's Hospital, just as the "new"’ Boston FBI refused to help Justina.
Even with the North Carolina suit squashed though, Harvard's public-relations
personnel and its consorts.in. law..enforcement. and the press would barely have
time to catch their breath, it seemed, before the other shoe dropped.

fiThe year after Levine !'took the coward's way out," as multiple uninvolved
observers phrased it, police busted Boston Children's Hospital pediatric
endocrinologist Richard Keller with between 60 and 100 DVDs of child
pornography and 500 sexually-explicit "high-gloss" still photographs of
unidentified children in his suburban home.

flEmbed: Pic of Keller; attrib. as approp.; caption: Richard Keller was a

pediatric endocrinologist at Boston Children's Hospital before he became a
convicted level-3 sex offender for lifelcheck level]. |

Keller's work history at BCH dates back to the 1980s, when he graduated from
Harvard Medical School [with honors], and almost exactly to the time Levine
left Boston Children's Hospital for UNC. Keller later admitted he harbored a
sexual interest in adolescents that entire time.

Ihe public never found out if Keller's stash, much of which was found in his
bedroom, included:images of his Boston Children’s Hospital patients. Boston
Children's Hospital declined to comment as to whether it would contact

- Page 6-15 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 50 of 98

the parents of Keller's patients who didn't have upcoming appointments. Boston
Children's Hospital thus seems to have decided that some roads are best left
untraveled.

ikeller cried at his sentencing and called himself a hypocrite. He got 7.5 4
years--some 2.5 years less that I got in the same federal courthouse from
Judge Gorton for saving Justina's life. And no one sent Keller to a CMU. [He's
scheduled..to be}fHe was ]|:released on [insert date from inmate tracker].

 
   
 

Ss ge on seems to be, I’: i
some other events at Boston Children's Hospital would make even him blush.
"Within months of Levine's suicide, for example, and around the time police : -
raided Keller's home, Boston Children's Hospital attending psychiatrist
Raymond Kam became convinced one of his adolescent patients "was influenced
Lby], spoke with, and being <i>physically</i> hurt by evil spirits"
(<i>emphasis</i>. added), according to documents filed by the Massachusetts
Board of Registration In Medicine.
flAnd Kam wasn't alone. Boston Children’s Hospital senior attending
psychiatrist Enrico Mezzacappa, Kam's former mentor, later joined: him.
Together, along with an as-yet-unnamed psychiatry trainee and a Boston .
Children's Hospital chaplain, they came up with a plan to "address" their
patient's alleged spiritual issues.

Kam offered to become the girl's "spiritual mentor." He took her to his
church, gave her a cross to wear in exchange for a different religious symbol
she was wearing, and let her stay over at his home on a few occasions when her
father kicked her out. Kam later failed to report her claims of abuse when she
told him her mother knocked her down a flight of stairs and tried to
asphyxiate her.

flAuthorities, however, eventually found out anyway. The statement of =. 4
allegations filed against Kam by the Massachusetts Board:lof Registration In
Medicine is available here| link to doc. at FMG] and the consent order signed
by Mezzacappa reprimanding his medical license is available here| link to doc.
at FMG].

The board's actions were not without apparent irony. Kam's privileges to
practice medicine were suspended pending his own psychiatric evaluation. BCH
fired him immediately.

(But he's since regained his medical license. Currently, he's listed as a
practicing psychiatrist at South Cove Community Health Center in Boston.

fiLEmbed: 3-by-1 photo array, Kam, Mezzacappa, and a question mark; attrib. as
approp.; caption: Former Boston Children's Hospital attending psychiatrist
Raymond Kam (left), current Boston Children's Hospital senior attending
psychiatrist Enrico Mezzacappa (center); and an as-yet-unnamed psychiatry
fellow embarked on a spiritual treatment plan, resulting in the suspension of
Kam's license pending his own psychiatric evaluation. |

[But what Boston Children's Hospital didn't do was perhaps the most incredible
aspect of this real-life cross between <i>Ome Flew Over the Cuckoo's Nest</i>
and <i>The Exorcist</i>.

f"The disciplinary action taken by the |Board of Registration In Medicine]
against Dr. Mezzacappa does not affect his ability to practice at Boston
Children's Hospital and he remains a member in good standing in the Department
of Psychiatry,'' a Boston Children's Hospital spokesperson told.the Boston
Globe| link to archive.org of the story ;(it's in the ML)]|.about 4 months before
[timeline check] the Boston Children's Hospital Psychiatry Department came up
with perhaps an equally-dubious and somewhat-spiritual diagnosis for Justina.

~ Page 6-16 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 51 of 98

[But the Pelletiers likely never heard about Levine, Keller, Kam, and
Mezzacappa, nor of Ioana Simona Bujoreanu, before they brought Justina to
Boston Children's Hospital. Most of the media didn't report on them, and the
little coverage was fleeting compared to the focus on the Roman Catholic
Church.scandal. Now, why was that? Aren't pedophile pediatricians just as
scandalous as pedophile priests? It's estimated, after all, that Levine saw
53,000 young boys at Boston Children's Hospital before he moved to North

i far more famous than any of the pedophile priests|1li

   

   
 
   

 

word is that was because the <i>Globe</i> didn't care so much about the
victims of these scandals as it did about weakening the political power of the
Roman Catholic Church in Massachusetts, the most Catholic state in the union.
That was, after all, the principal effect of the <i>Globe's Spotlight</i>
coverage on the pedophile priests. And, in turn, that paved the way for
Harvard to supplant the Catholic church as the most powerful political entity
in the state. This change in local political power, many locals believe, was
the <i>Globe's</i> real goal, and that of its backers.

flHad Justina's parents known about any of this, they likely would've made
different treatment choices. And my reporting helped inform others of these
topics before the DOJ moved me to a CMU.

flLEmbed: Side-by-side pics of my headlines about Kam/Mezzacappa at HuffPost in
April 2017 and my Marathon Monday 2018.Press Release statement about Levine
and Keller at Info Wars; attrib. as approp.; caption: I published articles
about the skeletons in Boston Children's Hospital's closet at HuffPost (left)
and Info Wars (right) on back-to-back Marathon Mondays in 2017-2018 before the
DOJ sent me to a CMU. ahead of Marathon Monday 2019. |

flJustina wasn't the first child either, it turns out, to go through this kind
of trauma at Boston Children's Hospital. Cases like hers are-common enough.
that BCH has a name for them. You see, in medicine, the procedure to remove
the tonsils is called a tonsillectomy (pronounced like <i>tawn-sill-ekt-tah-
mee</i>), the procedure to remove the appendix is called an appendectomy
(pronounced Like <i>app-penn-dekt-tah-mee</i>), and the surgery to remove the
the larynx is called a laryngectomy (pronounced like <i>lair-ingh-ekt-tah-
mee</i>). Boston Children's Hospital calls what it did to Justina a
parentectomy (pronounced like parent<i>-ekt-tah-mee</i>).

Further, BCH's history of parentectomies dates back at least 20 years before
Justina ever set foot inside the Harvard hospital. Pati Mele's case appears to
be the oldest published. Her now-grown son was born with mito in the 1990s.
fllust as happened to Justina, BCH immediately resisted the mito diagnosis in
the Mele case and called social services to report Pati. Mele, however, had a
trump card. It turned out she worked for the state social-services department
asa case reviewer.

ffThe man the state sent to knock on Mele's door knew-her. Mele says he chose
not to take her son. He thoroughly investigated the case instead, and dropped
it.

f"| Insert first part of Mele's long quote to TheBlaze about how MA DCF has
‘graduated' to accusing moms of Munchausen and holding kids hostage, stripping
them of a mito diagnosis, and treating them for something else],"' Mele told
TheBlaze| link to Blaze story with Mele and the Hilliards from end 2013] around
the time Judge Johnston issued the gag order in the Pelletier case. "|insert
2nd part of quote, if applic.]."

flMele also posted to the FreeMartyG Facebook pagel link: to the .FB .page. (not to
any particular post) |} saying that based on her personal and professional

- Page 6-17 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 52 of 98

experiences, "Linsert:quote from Mele about how I saved Justina's life, posted
just after Rolling Stone ran]."

flL Embed: Pic or the post using its embed code by Mele; attrib.: FreeMartyG/
Creative Commons (2019); caption: "|.quote from Mele]." --Former MA social-
services case reviewer and mito Mom Pati Mele|

flIndeed, Norwegian child Sindre Hylland died on Christmas Eve 2004[check year |
Boston Children's Hospital overrode his parents to_ perform a costl

 

 
 

 
   
  

Anderson's write-up at .archive.org]. ee

1]BCH later went to the state again in 2007 to strip Kimberly Castro of custody
of her daughter, magnet-school honors-student Chelsey Cruz. Castro objected to
BCH's off-label use of the chemotherapy drugs CellCept® and Cytoxan® to treat
Chelsey's case of lupis nephritis. The side-effects had proved devastating to
Chelsey.

flBut BCH insisted it knew best.

fichelsey, always eloquent despite years of fighting her horrific illness, ..-.::
wrote the following letter in Febuuary, 2008[ check month/year], to the state
family-court judge overseeing her case:

flLBlock quote: JDear Your Honor,

flit was of great importance that I speak to you. Since I was denied the
request to speak to you in person, I’m taking the opportunity to address my
concerns about this matter.

The first thing I would like to mention is that I believe that this time I
have been separated from my family has taken an emotional toll on me. To be
separated from the family I know and love, that have been my only true
advocate and support was in no way beneficial to me because at a time like
this is when I need my family the most. My parents have truly been there for
me since the beginning and besides me, they know more about me than anyone
else. They have been the only one that has been listening to how I feel
about my illness and the effect of the treatments that I have been
receiving. The conflict that I am having is that according to the law my
parents are supposed to have the right to be making all decisions for my
medical care. ,

flNow if this is true and I have been telling my parents how I feel and they
address my concerns to the doctors but the doctors ignore how the treatments
are affecting my body and my life, as a vesult my parents are being
penalized for voicing my concerns and respecting the fact that I do know-how
these treatments are affecting me and the everyday struggles I endure
because of them. For example, since starting these treatments I'm very
fatigue|d| most of the time because of constant diarrhea. I used to have so
much hair that I couldn't even put it into a ponytail and now it's so thin,
that I can see my scalp. Not to mention the infections that I get often due
to my suppressed immune system that is caused by the prednisone and
cellcept. Even though I have expressed to the doctors my concerns as well as
I needed to be hospitalized because of the complications to these treatments
they continue to keep giving them to me. It's as though they are ignoring
me. They continue to force these treatments on me and they don't care what
happens to me. I feel that without my parents who are my advocates, I now
have no one to advocate for me properly.

In a few months I will be 16 years old.and I feel that I am able to make a
sound decision about the medical treatment and physician that I would like
to choose. I feel that I have carefully thought about and weighed the pros
and cons of the treatment for lupus. I have already tried what the doctors

- Page 6-18 -
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 53 of 98

consider to be standard care for the -past..5 years. I have experienced the
horrifying side effects of them and realized that they have not helped me in
any way in fact I feel I have gotten worse and now require dialysis. In
light of this, I no longer want to use them. The reason why I can say this
is because I know that I have tried a lot of their recommended medications
and treatments and they keep changing which means the doctors are still
looking to try to see what will work. I have read about Dr. Fuhrman and
found he ha i i

me £o g

also like to be back with my mom and brothers without interference from any
agency. I hope that you reading this:letter gives.iyou a better understanding
of me and my situation and I'm optimistic that you will make the right
decision.

(Sincerely,
fichelsey Cruz

"IChelsey died 31.days later. She and her mom never got to try the other
treatments they wanted.

f"Even if lupus would kill her, why take her away from me, and not let me
spend the last days with my child?" asgrieving Castro rhetorically asked
&i>The Hartford Courant</i>. "I was the best mother to my child."

The Law that Chelsey referenced in her letter and that Dershowitz later cited
in his interview above about Justina includes a decades-old Massachusetts
family-court decision in <i>Sevigny’s Caselinsert the remainder of the case:is
citation from one:of the Lifting the Veil articles or one of my letter non-
motions to Gorton regarding the gav's motion in limine|</i>. The court held,
"Linsert exact Language, I'll pasaphrase: It is not for the courts to decide
which side is right in a scientific dispute when each side is supported by
reason and logic]."

flit thus does not appear the Pelletiers, Castro, and other parents were wrong
as a matter of law. Rather, it seems they were wrong in assuming the law
matters when it comes to Harvard, absent extraordinary circumstances.

filEmbed: Floating quote: "| Insert section of Sevigny's case from above]’
~-Sevigny's case, [rest of citation] ]

flAnd for every BCH parentectomy case that appears online, an unknown number of
others were suppressed due to gag orders like the one Judge Johnston used to
silence Linda and Lou Pelletier, until Lou bravely disobeyed it. Despite 4
motion to hold Lou in contempt of court for speaking out on Fox News, Judge
Johnston never did so and in fact he disolved his gag order rather than
enforce it--likely because it was manifestly unlawful in the first place and
the proverbial jig was up due to the unprecedented intensity of the public
scrutiny the Pelletiers were able to bring to bear.

fINo other family enjoyed such support in its struggles against Boston
Children's Hospital. And yet no amount of publicity was enough to get. .
Harvard's hospital to admit it was mistaken.about Justina's mito. Rather BCH
seemed to unleash an army of trolls to try to turn the tide of public opinion.
All kinds of accusations against the Pelletiers started popping up, mostly in
the comments sections of online articles, leveled by unnamed accusers with
poor spelling and grammar who claimed to possess inside information. In
reality though, they appeared to be outsourced cyber disinformation agents
with a poor grasp of English. They would use, for example, the wrong "its" or
"it's," the wrong "there," "their," or "they're," etc.

- Page 6-19 -

  
 
   
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 54 of 98

fiL Embed: Pic of an exchange from the comments section of an article about
Justina. There should be a perfect one in the VFs somewhere in which the troll
claims inside information, gets combative with another commenter, and the .
other commentator points out the troll used the wrong "its'/"it's."5 attrib.
as approp.; caption: Inside information or disinformation? |

"Very little of what these trolls said got any traction or had much staying
power, except for one deceptively simple false propaganda argument. Since

   
             

bhame-BC Ore. ay continued AHOO“OH Heel deetoday: es
however, is slightly more complicated. Most media outlets, further, = =
got:=> these events wrong in their coverage.

"It's important to note that Justina entered BCH with the flu. That was, in
fact, the whole reason she was hospitalized. The flu, you see, is known to
Cause severe complications for mito patients. This reality also torpedoes
another logical fallacy that was used to undermine the accuracy of the mito
diagnosis from Tufts.

fiThe trolls implied, without refererice to: Justina's influenza and the well-
known complications it caused for her due to her mito, that the very fact
Justina was having trouble eating and walking when she arrived at BCH showed
that the Tuft's treatment was ineffective and the mito diagnosis was wrong. In
reality though, Justina's symptoms were consistent with mito plus the flu.
filJustina, moreover, should've gotten better when the flu subsided, rather than
still be confined to a wheelchair today. It seems likely she would still be
skating now. if her treatments for mito--which is often degenerative,

progressive, and fatal, especially when it's left untreated--weren't stopped
for 16 months.

Another fallacy stated that the supposed ineffectiveness of the Tufts mito
therapies led Justina's family to bring her to BCH. The truth, however, is
that Justina only went to BCH because her gastroenterologist Dr. Alejandro
Flores moved his practice there the month before.

fiFlores had operated on Justina and treated her successfully for more than a
year.at Tufts up until that point.and Justina was having trouble eating and
Keeping food down with the flu. Since mito is a metabolic condition, i.e. one
that affects the body's ability to process food into chemical energy, ©

Justina's difficulty. -. eating was causing a double-whanmy.by starving her
already-troubled cellular metabolism. Here's a video about how mito affects
the body:

fiLEmbed: Video primer on mito]

fiThe Pelletiers brought Justina to BCH hoping that Flores would get her eating
again, and thereby mitigate her flu complications. BCH never allowed her to
see Flores though.

flNow, BCH never admitted that it experimented on Justina or used her for
research. The 32 Congresspeople who co-sponsored ¢i>Justina's Law</i>| link to
text of the bill], however, didn't seem fooled based on the language of the
bill. Mark Korson, the leader of the Tufts mito team, didn't seem fooled

either. The following text from one of his emails appeared on screen in this
video:

 

filEmbed: Text of Korson's email about the experimental nature of BCH's plan]

Now, given the information and misinformation above, why do you think Obama-
DOJ=-holdover Hugh J. Hurwitz ordered me placed in a CMU?

"Click.here to read <i>Abandon ALl Hope, Ye Who Fnter. Here--Part 7 of the CMU
Series</i>.| Link to part 7]

- Page 6-20 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 55 of 98

Abandon All Hope, Ye Who Enter Here--Part 7 of the CMU Series
Tagline: America's Due-Process Dead~Zones

fiLEmbed: Side-by-side pics of a Chinese "reeducation center" and either the

old death house/current Terre Haute CMU or the entrance of USP Marion, try to
leave no indication of which is which, like signs in the local languages;
attrib. as approp.; caption: Which is the entrance to an American CMU and

 
  

 

 

Byline: By Martin Gottesfeld and Francis Schaeffer Cox

PLEASE NOTE: The authors have made this series available at FreeMartyG.com
[Tink to part 7 at PMG] and FreeSchaeffer.com| link to part 7 at FST under the
latest Creative Commons by-attribution commercial-use-permitted share-alike
no-derivatives License| link to the license text].

I<i>This is part 7. Click here to read Inside the Black Sites Where Obama,
Clinton;' and Holder Buried Their Secrets--Part I of the CMU Serites[ Tink to
part 1] or click here to read Harvard Is Not God, Discredited Skeptics :::,
Say--Part 6 of the CMU Series[Tink to part 6].</i>

"The difference between prisoners and hostages is that prisoners have lawyers
and can file in court," says Cox, standing beside a sizeable pile of mail.
Ihe letters in that pile came from lawyers and were marked as attorney-client
privileged. But the DOJ opened, read, scanned, and digitally preserved them
anyway. Cox says that in 1 instance, his outgoing legal mail was returned to
him inadvertantly by the FBI in the envelope below rather than sent on to his.
attorney after the FBI illegitimately opened it in’transit.

iLEmbed: Pic of envelope to Cox from the FBI; attrib.: FreeMartyG/Creative
Commons (2019); caption: Cox, rather than his lawyer, received his own
outgoing legal mail back from the FBI in this envelope, Cox says. |

 

On the first day of my trial, | federal prosecutor Joseph] Bottini walked up
to my attorney with a shoe box full of privileged letters I'd tried to send
him in order to prepare my defense," Cox recounts. "Bottini handed it to my
attorney and said, ‘Here's the letters your client sent you.'"

10n top of the DOJ having read the confidential strategic and factual insights
Contained in Cox's letters long ahead of his trial,--Cox notes, "My lawyer
needed those letters well before my trial started. They were useless to us
that late in the case because he could no: donger subpoena documents and
witnesses."

And for every 1 piece of legal mail that reaches Cox, he says, an unknown
number are blocked. He often learns after filing deadlines have. passed that
lawyers tried to contact him but were turned away by CMU administrators.
"Adding to this, CMU staff refuse to mail some filings to court and other mail ©
arrives at courthouses and law offices with obvious signs of tampering, Like
this envelope shard, which is all that remains of a thick package of legal
mail Cox tried to send to his attorney earlier in 2019:

lLEmbed: Pic of razor-cut envelope shard marked "LEGAL MAIL" that was
addressed to Michael Filipovic; attrib.: FreeSchaeffer/Creative Commons
(2019); caption: This razor-cut shard from an envelope is all that remains of
a piece of legal mail Cox tried to send to his attorney. |

flFurther, there's no way for CMU inmates to know ahead of time if what they
write or say, either in their court filings or social correspondence, will

Mahesh beng
Sh base.

- Page 7-1 -
6 of 98

led 08/12/19 Page 5

 

 

 

 

 

 

= ees

LL

o

o

_—

Cc

w

E 808ZP NI ‘S.LAVH SUNS
Oo ee XO F01ddO 1SOd
Oo SLAVH JNYAL 104d
a " 900-6LE9 bax
XOO YASSVHOS LSNONY SIONVHYS “YI
o

oa ZO9ZZ VA “BEISEYOULN

1 OAUG [PIR OLE

oO uonebyseau] jo neeing jeepe4
oO eonsnr jo wewpedeg ‘on
oO

my

>

2°

©

ol

d

w

”)

oO

O

 

3.
AWA
Vi
:

4 Y é
SUIS Sh *50, el eal?

 
‘Case 1:18-cv-10836-PGG

TT

 

 

 

 

 
 

Document 69 Filed 08/12/19 Page SAbteg 1! |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
on
—
- o
mo “COO S Ee
“COP SRSS
(Soe O9sd
(CaP Sah
how oa o
; .aS tpt
(oP bois
m wo <cro
co 80M ><.
. x _ <0
: oO <x
—_

 

     
   
 
    

 

 

 

 

        

 

FOREVER USA

Cp ee EEE ETS

 

  
   
 

|
FOREY ER US A 4
Ure Uers} Lo
mo Si
wo gL avaH 2 zaund &
° = q

4

 

 

 

PAGANS

LUYTH @1dy ad

vt0e

 
  
 
 
 
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 58 of 98

trigger a harsh response. That's because there’s no written set. L of
communications cules for the Justice Department's "communications management
units."

fikatherine Siereveld speaks on behalf of the Federal Bureau of Prisons legal
department and she admitted on multiple occasions that the CMUs don't have
written communications rules because, she claimed, then CMU inmates might
innovate unforeseen ways of saying things the FBOP doesn't like without being

 

are enforced. It's impossible, after all, to challenge an indefinite rule in
court when one doesn't know it exists or can't offer its text into evidence.
To some degree though, that may be the point of how the CMUs can operate
inside a department that otherwise claims :it-protects free speech.

Indeed, it seems that in order to maintain appearances, the FCI Terre Haute
CMU handbook falsely insists that CMU inmates have the right to be informed of
all the rules in the unit:

fil Embed: Pic of 2 pages of the CMU handbook, the cover page and page 12, i.e.
“INMATE RIGHTS AND RESPONSIBILITIES §541.12," with a red box around inmate
right #2; attrib.: U.S. Justice Department (2019); caption: CMU inmates have
the right to know all the rules in the unit, according to official |
documents. |

flIn reality, however, there are many unwritten, inconsistently-enforced rules
in the CMU. One such rule, for example, prohibits CMU inmates from using the
names of other inmates in their social correspondence. Another prohibits them
from filing their taxes. Still another forbids them from identifying -.
themselves as journalists for particular publications. And new rules are
regularly conjured up and then enforced after the fact.

flAs confusing and arbitrary as this is for the inmates in the CMUs though,
outsiders find themselves on perhaps shakier ground trying to communicate with
their loved ones inside since there's no written set of rules for their
inbound communications either. Further, they are almost inevitably less
familiar than the inmates ©. with the obstacles they'll likely face.

flFor undisclosed reasons, for instance, Siereveld's crew blocked all
communications from the head of Cox's legal-defense fund for a full calendar
year. The fact that this same person also carried Cox's limited power of
attorney made no apparent difference to Siereveld.

{I'"They wouldn't give her a reason |why they blocked her] because then she
could've more.easily challenged it in court,” Cox says.

The CMU inmates resoundingly agree that Siereveld is the main force behind
this lack of due process in the CMUs. They recount her blocking their access
to loved ones, attorneys, courts, notaries, the press, and the DOJ's own
Office of the’ Inspector General (OIG).

Yet rather than architect the .CMUs.-as due-process dead-zones, Siereveld seems
to have merely implimented the decades-old thought-reform program that
controversial psychologist Edward Schein presented to the FBOP in 1961 under
the title <i>Man Against Man</i>. It's also known in some circles as "the
asklepieion program" (pronounced like <i>ask-klep-ee-onn</i>). It's a 24-point
plan.

flNumber 18, taken |fact-check: ILdirectly | from Schein's list, consists of
"Placing individuals into new ambiguous situations for which the standards are
kept deliberately unclear and then putting pressure on them to conform to what

is desired in order to win favor and reprieve from the pressure." Thus, the
lack of due process in the CMUs appears to be an intentional technique.

- Page 7-2 -
 
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 59 of 98

flNumber 11 is the "Systemic withholding of mail."
flHere is the full list:

Embed: Pic or block quote of the full 24 points of asklepieion |

flInternational human-rights accords prohibit such techniques. The United

States, further, has ratified some of those human-rights treaties, including

[fact check: |The Geneva Convention and The Convention Against Torture.
ds..seem..to..justi he..means,..evenif..the

  

 

 

bar association: ] and commiting fraud upon
domestic courts.

WYou see, even though Siereveld graduated from law school and may have once
been licensed to practice in Kentucky, currently she isn't a member of the bar
associations in Indiana and Illinois, i.e. the 2 locations of the DOJ's CMWUs
[fact check bar membership]. This arrangement may help the FBOP dodge some
degree of responsibility for Siereveld's actions and inactions while it also
ensures she isn't personally subject to the same ethical requirements as
licensed lawyers. A Licensed attorney, for example, is expected to understand
the fundamental requirements of due process, and would, therefore, be hard-
pressed to claim qualified immunity| link to primer on qual. imm., Reason mag.
had a good one recently, entitled, “Qualified Immunity Is an Unqualified
Disaster," or similar| for certain actions.

fiSiereveld's arrangement as a non~-attorney spokesperson/advisor for the FBOP
legal department, however, also seems to prohibit her from presenting herself
as a practicing lawyer. Yet, she does so anyway, as shown in-this letter that
Siereveld sent to a state court in Vigo County, Indiana, looking to quash a
subpoena in a case filed by CMU inmate Robert Miller:

fl|Embed: Letter from Siereveld to Vigo County Circuit Court regarding a
subpoena; attrib. as approp.; caption: Not licensed: despite Katherine
Siereveld's self-representation in this letter as a "Sr. Attorney," the
Indiana state bar association confirmed that FBOP employee Katherine Siereveld
is not licensed to practice law in Indiana. |

"The Vigo County Circuit Court in Indiana |indicate response or lack thereof -
to request for comment as to whether Vigo County Circuit Court feels Siereveld
may have committed fraud upon the court, whether there will be an
investigation, and/or what steps it's taking to follow-up on the revelation
that Siereveld wasn't a licensed lawyer at the time of her misrepresentation
above |]-lend § on Siereveld not being licensed].

flInmates, attorneys, and others experienced with the CMUs, moreover, believe
that federal prosecutors use the CMUs to sabotage appeals in cases they fear
they may lose. This is especially true, many believe, in politically-sensitive
cases.

Many find it striking that only about 80 out of the nationwide federal prison
population of approximately 180,000 are sent to the CMUs. That's roughly
0.04%. Ccitics point out that meanwhile, a large share of this miniscule
minority have politically-sensitive cases like Cox, Reynolds, Johnson, and
Warren.

FBI documents like the below further reveal that the FBOP proactively sends
information about Cox to the FBI, including copies of his privileged legal
mail. These documents also show that the FBI had what it called "a concern
related to COX's direct appeal of his conviction."

filEmbed: FBI "(U) Update review of communications" dated "09/30/2013",
ighlight the Synopsis § showing "Synopsis: (U) The purpose of this document

1 QCA EEL Seg, CM RDS eee WO OG SS het tte oo oN Rus

- Page 7-3 -
CEE HRUISE RR DERSUTE So EG CSAZHte *BagCIRPEPES

. U.S. Department of Justice
. Federal Bureau.of Prisons
Federal Correctional Complex.

   
 

 

 

- “@ffice of the Complex Warden "F700 Bureau Road South
erre-HautezIndiana:47 80.

* December 10, 2018

‘Clerk, Vigo ‘Superior Court 1 -
33 South 3" Street
‘Courthouse

Terre Haute, IN 47807

RE: Robert B. Miller ». David W, Sullivan :
Case, No:84D01-1807-CT-005360_

Dear Clerk.

' This is in response to the Subpoena Duces Tecum issued to the United States Penitentiary at’. = -
Marion, Illinois (USP Marion). Pursuant to 28 C. F.R: | 16. 22, et seq., we ate in receipt of your
request for production of documénts!in connection with the assault on inmate Robert Miller,

_, Federal Register’ Number 48707-019. >. _

As you are aware, an employee of the United States Department of Justice! is prohibited from
_ ‘producing arty matérial or testimony regarding any material contained in the files of the Department ~
' of Justice or acquired as a part of the ‘performance of that person’s official duties or status without “
the prior approval of the proper Department official. 28 C.F.R. § 16.22. Therefore, this kesponse is
being provided to you following a review of responsive documents by the. United States Attorney’s
Office for the Southern District of Indiana. - . . oP,

if you have any questions, please do not hesitate to contact me at (812) 238-3476.

 

Enclosures

 

Lie Weailes Slav. TicglThe Bureau of Prisons. is.a.component of the United States Department of Justice which is an

executive agency of the United States. S25°U.S.C. § 101; 105.

 

 

 

 
 

 

 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 61 of 98 bE ~3

  
 

FD-1057 (Rey. 5-8-10)
UNCLASSIFIED

~~ BPR DERAL BUREAU OF INVESTIGATION

Electronic Communication

Title: (U) Update review of communications Date: 09/30/2013

 

 

 

Contact:

 

 

 

 

 

 

Approved By: SSA

 

 

 

 

 

 

 

 

 

 

 

 

 

Drafted By:
Case ID #: (U) COX, FRANCIS, AUGUST SCHAEFFER -
Synopsis: (U) The purpose of this document is to update the review of

COX's communications by the writer and to document a concern related to
COX's direct appeal of his conviction.

 

08/23/2010

 

 

 

Details: , byE ~1

The Anchorage Division receives copies of COX's correspondence from
the Bureau of Prison (BOP). This correspondence was requested by
Anchorage to determine if COX represented a threat to any government
witnesses or members of the prosecution team: The correspondence. from
BOP consists of copies of the audio of COX's phone calls and visits,
copies of his sent and received emails, and copies of his sent and
received mail (excepting the contents of privileged mail).

The writer has reviewed COX's correspondence that Anchorage has
received from BOP for the months of March through August, 2013. The
writer has identified no threats to any persons while reviewing COX's
correspondence.

UNCLASSIFIED

FBI(17-cv-611)-1904.

7) sd ? 2
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 62 of 98

is to... document <u>a concern related to COX's direct appeal of his
conviction.</u>"" (Red box around whole synopsis, red underline of text
indicated above); attrib.: U.S. Department of Justice (2019);<-document was
created in redacted form in 2019 in answer to FOIA; caption: This FBI document
reveals that the bureau had what it called, "a concern related to COX's direct
appeal of his conviction."

How the DOJ Prot

 

ec
Aes

  
    
 

Election

 
    

S experiences in the a
the above FBI document, which was released voluntarily in response to a |
federal Freedom of Information Act (FOIA) request, that the FBI doesn't
receive the "contents of |Cox's] privileged mail."' As does the FBI document
below, showing that the FBOP in fact sent the FBI a privileged piece of Cox's
attorney-client correspondence. The FBI also admits therein that it knew Cox.
sent.the letter in question to his attorney, but that it read parts of it
anyway, supposedly, "to determine if there was a reason why the letter was
copied and provided" by the FBOP. Finally, the FBI admits, "the letter seemed
to be discussing privileged communication regarding the defense strategy and
addressing allegations about members of the prosecution team."

fiLEmbed: FBI "SentToSentinel: 11/6/2013 2:15:12 AM" document, red box around,
"I receive BOP content every month for Cox... 'over-collection' notice."; red
underline "I read about a paragraph of the letter... prosecution team."
attrib.: U.S. Department of Justice (2019);<-document was created in redacted
form in 2019 in answer to FOIA; caption: This FBI document reveals one
example when the “FBOP :provided Cox's privileged legal correspondence to others
in the DOJ. |

flCox says he never received anything "similar to an ‘over-collection' notice,"
as the FBI document above seems to claim he would. That is, of course, unless
the large stack of legal mail mentioned above that he says was returned to him
in an FBI envelope constitutes such an “over-collection" notice. Indeed, Cox
and others believe that he and a good number of his fellow CMU inmates were
transferred here at the explicit request of federal prosecutors and judges,
among other reasons, for the express purpose of such "over-collection" of
privileged correspondence.

m"T€ they can't break you, they still want to beat you," Cox says. "When I got
to | the CMU in] Marion, | Intelligence Research Officer (IRO) Kathy] Hill
threatened me. She told me I'd better just lay down and do my time or they'd
make my life miserable and make sure I never saw my kids again."

ICox says he's seen his children once in 9 years and he attributes their lack
of visits to his steadfast struggle asserting his innocence.

flAnd Cox isn't alone in that regard. Reynolds also reports that his son is
being threatened as a result of his work to exonerate himself. Indeed, all the
inmates in the CMUs seem to face such threats and obstacles, especially for
asserting their innocence and trying to help each other, the law
notwithstanding.

fi"I don't care about your case law," the FBOP's Jason Bradley openly told one
of these reporters when presented with binding U.S. Supreme Court precedent
[link to text of decision in Johnson v. Avery] that forbids prison officials
from interfering with legal assistance provided by inmates free of charge to
other inmates.

"Bradley is the disciplinary hearing officer (DHO) for the FCI Terre Haute
CMU. He mettes out time in the unit's hot-box special housing unit (SHU) in

- Page 7-44 -

   
  
     
   
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 63 of 98

 

Too (AN) (FBI)
Ce [7 ~_J(AN) (FBT CAN) (FBI)

Subject: CDC --- UNCLASSIFIED be -1
oe b7¢ <1

SentinelCaseld:

‘Classification: UNCLASSIFIED

 

| can’t determine who is acting as CDC irl labsence, so | am using the shotgun approach.

[| if you are not an A/CDC, please forgive me. Somewhere in the back of my mind, | seem to recall
that you are/were.

b6 -1
b7C -1
b7E -3

| receive BOP content every month for Cox. This month, as I was reviewing the letters, | discovered that

BOP had copied and included a letter from Cox’s attorney to Cox. Previously, all |have ever seen was

the front (and sometimes the rear) of the envelope. | read about a paragraph of the letter to try to

determine if there was a reason why the letter was copied and provided. From what | read, the letter

seemed to be discussing privileged communication regarding the defense strategy and addressing

allegations about members of the prosecution team. | closed the letter and am making notifications

similar to an “over-collection” notice.

| have notified the United States Attorney's Office (AUSA[____|, but I did not disclose or discuss

what | had read.

Please let me know what else is required under FBI policy.

. . , . gs . b6 -1, -6
| will send this communication to the file. bIC -1, -6
, b7E -5

Anchorage Division
Fairbanks RA

Desk
BB

 

 

Classification: UNCLASSIFIED

FBI(17-cv-611)-194

2G ef 28
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 64 of 98

retaliation for alleged rule violations--including alleged violations of the

previously-discussed unwritten rules. And if his attitude towards the highest
court in the land seems cavalier, then it's likely worth noting that his
indifference is not without apparent backing.

when Cox asked the federal U.S. District Court in Denver, Colorado, to
enforce the decades-old rulings of the Supreme Court and to stop the CMU staff
from interfering with his correspondence with attorneys and outside helpers,

handling his case--who. erself_a.former..DOJ

 
   

 

ilSame pic from the beginning of the Chinese reeducation center and the CMU;
attrib. as approp.; caption: The facility on the left is a Chinese ~
"reeducation center" and the facility on the right houses a U.S. Justice
Department CMU. |

Whus, without serious intervention from high up in the nation’s capital, the
political prisoners in the nation’s CMUs seen fated to remain hostages of the
DOJ"s due-process dead-zones. Now that their struggle has been revealed
though, the question becomes, are the nation's leaders in Washington paying
attention, and if not, then will anybody bring these cases to their attention?
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 65 of 98

 
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 66 of 98

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 28th day
of July, 2019, and I do so declare the following pursuant to 28 U.S.C. § 1746
(see LeBoeuf, "Lamb, Greene & MacRae, L-L.P. v. Worsham, 185 F.3d 61, 65-66 (2d
Cir. 1999)):

 

. _ anagenert
(FCI) in Terre Haute, Indiana.
2. My federal registration number is 12982-104.

3. I am the sole plaintiff in the case of 18-cv-10836 in U.S. District
Court for The Southern District of New York.

4, I am a national news journalist and my writing is regularly published
by prominent national news outlets including Info Wars, WND, The Western
Journal, and Red State.

5. One of my articles was published by The Intercept and The Intercept
considers me one of its reporters.

6. I do not charge a fee for my writing and there are no quid pro quo
financial arrangements between myself and any publication.

7. I co-authored The CMU Series I'll mail to.U.S. District Court for The
Southern District of New York for filing in the case of 18-cv-10836 on Monday,
August 5th, 2019, as Exhibit 1 to my MOTION FOR A DECLARATORY JUDGMENT
PROTECTING PLAINTIFF" S RIGH! TO PUBLISH.

8. The CMU Series (herein "the series") will be made available in its
final form to publishers under a Creative Commons license.

9. By making the work available under a Creative Commons license, T_and
the other coauthor make the work publishable without fee and prospective
publishers need not even contact us to obtain our permission to use the work
so long as they comply with the Creative Commons license.

10. I do not control what attributive italics my team may place at the
bottom of the text of each article of the series and I have ceded final
creative control to my team.

11. I do not control which images my team will or will not embed in each
article of the series and my suggestions are neither mandatory nor exhaustive
as once again I have ceded final creative control to my team.

12. I do not pay my team, they are all volunteers.

13. I plan to ask Info Wars and The Intercept to publish the entire
series on the same day, along with whatever other news outlets may also
copublish the entire series on that same day or later as: they may do under the
Creative Commons license.

14. I, however, do not have control over if and when The Intercept and
Info Wars will publish the whole series, whether they will do so on the same .
or different days, nor whether they will publish the whole series at once or
serialize it over many days or weeks.

15. I assent to any motion to intervene that The Intercept, Info Wars,
and any other national or international news outlet(s) may file in the case of

- Page 1 of 2 -
 
  

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 67 of 98

18-cv~-10836-PGG in U.S. District Court for The Southern District of New York
seeking to publish the series.

16. I assent to any motion(s) to intervene in the case of 18-cv-10836-PGG
in U.S. District Court for The Southern District of New York (hereafter "the
case") filed by the other coauthor of the series, or Mrs. Dana E. Gottesfeld
of Massachusetts, or Mr. Benjamin Brown, Esquire, of White Plains, New York.

  

mcick (who is no longer a 2g,

18. I specifically assent to any motion(s) to intervene in the case that
may be filed by Mr. Francis Schaeffer Cox, Mr. Donald Reynolds, Mr. Kurt
Johnson, Mr. Richard Warren, and Mr. Scott Lewis Rendelman.

19. The FCI Terre Haute CMU handbook states on page 12 that inmates,
“have the right to... correspond with members of the news media in keeping
with Bureau rules and institution guidelines."

20. In reality, however, FCI Terre Haute CMU inmates are effectively
blocked from meaningful communications with members of the media.

21. FCI Terre Haute CMU inmates, for examples, are not allowed to send
members of the media legal documents that may be necessary for fact-checking
purposes, not allowed to mention the names of other CMU inmates in their
correspondence with the public and the news media, not allowed to include
corroborating documents from other inmates in correspondence with the news
media, and not allowed to call into live broadcasts.

22. None of the policies/rules enumerated in paragraph 21 above appear to
be written down anywhere yet they are enforced along with other yet-unknown
ex-post-facto policies.

23. There is thus no other way for the information in the series to ever
be published. There are no available alternatives.

24. Publication of the series implicates the Constitutional rights of
non-inmates both on the side of publication and on the side of readership.

25. There is no other way for publishers and the reading public to inform
themselves of many of the facts and events detailed in the series.

I declare (or certify, verify, or state) under penalty of perjury that
the foregoing is true and correct. Executed on July 28th, 2019 (Sunday).

Martin S. Gottesfeld

- Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 68 of 98

 

 
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 69 of 98

UNITED STATES DEPARTMENT OF JUSTICE
- FEDERAL BUREAU OF PRISONS

FCC-Terre Haute, Indiana

 

~ Communications Management Unit
HANDBOOK

 
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 70 of 98

TABLE OF CONTENTS

 

Admission, Orientation, Classification, and Unit Team . Leas 3-4
Disciplinary Procedures Ce ee ee 5
Daily Inmate Life. .......... ae - we ee 5-8
Programs and Services........-....++-. ee 8-9
Contact with the Community and Public............... 9-10
Access to Legal Services tees cee es 10-11
Problem Resolution... . Do teeeaes ee 11

Sexually Abusive Behavior Prevention and Intervention... .. 12-27
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 71 of 98

Introduction: The purpose of this handbook is to provide incoming
inmates with general information regarding the Communication
Management Unit (CMU) operations, its programs, and the rules and

 
   

specific guide to the detailed policies of the Bureau (which are
subject to change) or all procedures in effect at each Bureau location.
That information will be made available during the institution's
Admission and Orientation (A&O) Program. Rather, the material in
this handbook will help new inmates understand what they will be
encountering when they enter the CMU, and hopefully assist them in
their initial adjustment.

The Communication Management Unit is a housing unit that allows greater
management of communication with persons in the community through
complete monitoring of telephone use, written correspondence,
electronic messaging and visiting. The volume, frequency, and
methods of contact with persons in the community may be limited as
necessary to achieve the goal of total monitoring. The general
conditions of confinement in this unit may also bé limited as necessary
to provide greater management of communications. Transfer to this
unit is not punitive and, by itself, has no effect on the length of
incarceration. Inmates will continue to earn sentence credit in
accordance with law and Bureau policy.

Admission & Orientation: The purpose of the program is to familiarize
each inmate with the unit staff, unit procedures, expected behavior,
and programs available. As part of A&O, CMU inmates will receive
a copy of the Complex A & O Handbook and the CMU Handbook.

Each inmate will ordinarily be interviewed by a Unit Team member within
24 hours after his commitment to the institution. Prior to
classification, inmates will participate in various lectures,
examinations, tests, and interviews. This information will be
reviewed at the time of classification. Inmates will also have an
opportunity to view a video of the institution’s A&O lectures. The
Unit Manager is responsible for administering the Admission and
Orientation program (A&O) in compliance with national policy. All
items on the A&O checklist will be covered and utilized for
verification of participation.

Within four weeks following arrival, the Unit Team, composed of the
Unit Manager and Case Manager, will review case information and develop
programing goals.

CMU UNIT STAFF

Unit Manager: The Unit Manager is the administrative head of the
general unit and oversees all unit programs and activities. The Unit
Manager is a department head at the institution and has a close working
relationship with other departments and personnel. The Unit Manager
is the "Chairperson," of the Program Review, reviews all team
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 72 of 98

decisions, and oversees the inmate’s disciplinary process, as needed.
The Unit Manager is the direct supervisor of the Case Manager and
Intelligence Research Specialist.

Case Manager: The Case Manager is responsible for all casework services
and prepares classification material, progress reports, release

plans, correspondence and other materials relating to the inmate's
confinement. The Case Manager reports to the Unit Manager on a daily
basis. The Case Manager serves as a liaison between the inmate, the

 
   

Unit Discipline Committee (UDC).

Intelligence Research Officer: The Intelligence Research Officer will
be responsible for all investigations conducted within the unit, as
well as, all Unit Team matters in the absence of the Case Manager.

Correctional Officers: The Correctional Officers have direct
responsibility for the day to day supervision of inmates and the |
enforcement of rules and regulations. They have safety, security
and sanitation responsibilities in the institution. Unit officers
are in regular contact with inmates in the unit and are encouraged
to establish professional relationships with them, as long as, such
interaction does not interfere with their primary duties. Unit
officers are jointly supervised by the Unit Manager and the Captain
(the Chief Correctional Supervisor) during his/her unit assignment.

Classification and Reviews: The CMU’s Unit Team includes a Unit Manager
and Case Manager. The Staff Psychologist, Education Advisor, and
Unit Officer are also considered to be part of the Unit Team.
Generally, the resolution of issues or matters of interest while at
the institution are most appropriately initiated with the Unit Team.
Unit Team members are available to assist in many areas, including
parole matters, release planning, personal and family problems,
counseling, and assistance in setting and attaining goals while in
prison.

Classification and reviews of CMU placement will occur in accordance
with national policy. Reviews for Continued CMU Placement will take
place during regularly scheduled Program Reviews. Inmates will be
provided notice and an opportunity to be heard, in accordance with
Program Statement 5214.02, Communications Management Unit. The
review will be conducted ina manner consistent with sound correctional
practice. The inmate’s current offense of conviction, offense
conduct, activity while incarcerated and misuse/abuse of
communication will be evaluated. The Unit Team will also consider
whether the original reasons for CMU placement still exist and whether
the rationale for CMU designation has been mitigated. Additionally,
it is evaluated whether the inmate no longer presents a risk to the
institution or public if their communications were unmonitored, and
that they no longer require the degree of monitoring and controls
afforded at a CMU. After conducting the review, the Unit Team may
recommend to the Warden for an inmate to be transferred. A record
of each review conducted shall be kept in the inmate’s Central File.

—4—
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 73 of 98

Subsequent reviews will be conducted at six month intervals.

Additionally, within five calendar days of arrival, CMU inmates will
be provided a "NOTICE TO INMATE OF TRANSFER TO COMMUNICATION MANAGEMENT
UNIT" form indicating the reasons for their placement in the unit.

 
   

boards contain written communication of interest to inmates... Amember
of the Unit Team will ordinarily be available during mail call (12:00
p.m. - 1:00 p.m.), Monday through Friday.

Cell Assignments: CMU inmates will ordinarily be housed in single
cells. However, based on population needs, double bunked cells may
be utilized.

Disciplinary Procedures: It is the policy of the Bureau of Prisons
to provide a safe and orderly environment for all inmates.

Violations of Bureau rules and regulations are heard by the Unit
Discipline Committee (UDC). The Discipline Hearing Officer (DHO) will
hear more serious rule violations. Inmates are advised upon arrival
at the institution of the rules and regulations, and are provided
with copies of the Bureau's Prohibited Acts, as well as, Rights and
Responsibilities.

DAILY INMATE LIFE

Sanitation: It is the inmate's responsibility to check his living
area immediately after his assignment and to report all damage to
the Correctional Officer, Unit Manager or Case Manager. An inmate
may be held financially liable for any damage to his personal living
area.

Each inmate is responsible for making his bed by 7:30 a.m., Monday
through Friday. On weekends and holidays, the bed will be made prior
to leaving your cell.

Fach inmate is also responsible for sweeping and mopping their personal
living area, and to remove trash daily, to insure it is clean and
Sanitary. Cardboard boxes and other paper containers are not to be
used for storage due to their combustible nature. Lockers must be
neatly arranged inside and out, and alli shelving must be neat and
clean. All inmate personal property must be stored in the assigned
locker. Sexually explicit materials or featuring nudity is prohibited.
Sexually suggestive pictures are not allowed to be displayed outside
the assigned locker. Articles are not to be hung or placed on the
windows. Writing or disfiguring the walls and door is prohibited.
Toothpaste, toothbrushes, combs, razors, soap, and toilet paper are
issued by the institution and are available in the housing units.
Inmates may purchase name brand items through the commissary. Linen
and other laundry may be washed in the laundry room.
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 74 of 98

Smoking: The CMU is a tobacco free environment. Smoking, smokeless
tobacco and tobacco products of any kind are prohibited and such items
are considered contraband.

Personal Property Limits: Items which may be retained by an inmate
are limited for sanitation and security reasons, and to ensure that
excess personal property is not accumulated which would constitute

Tp’ st a (e bv
are refe
Inmate, as to the type and quantity of allowable inmate personal
property.

Storage Space: Storage space consists of an individual locker. Locks
may be purchased in the institution Commissary. The amount of
personal property allowed is limited to those items which can be neatly
and safely placed in the inmate’s assigned locker.

‘Under no circumstance will any materials be accumulated to the point
where they become a fire, sanitation, security, or housekeeping
hazard. The following items, if maintained neat and clean, may remain
outside the designated storage space:

Chaplain approved prayer rug, small religious statue, prayer beads
or similar religious item, prescription eyeglasses and case,
authorized medical equipment, family photo (framed), Bible, or Quran.

Locker tops, chairs, window ledges, and under beds are NOT STORAGE
AREAS. Any items found in those areas will be confiscated.

Clothing: Recreational clothing as listed in the FCC Terre Haute
Institution Supplement on personal property is authorized.
Institutional clothing will be issued by the Laundry Department.

Duty Uniform: The inmate population will be required to wear the
approved duty uniform any time they are outside of their assigned
cells. The duty uniform must be worn to visits and when serving food
items. The duty uniform consists of brown, short sleeve t-shirt and
khaki pants, work boots or approved recreation shoes. All inmates
are required to wear the shirt tucked into the pants. If pants do
not have an elastic waistband, a belt must be worn. No hats are worn
inside any building with the exception of inmates working in Food
Service. Religious Services approved headwear may be worn at all
times. “Do rags” may only be worn inside the inmate’s assigned cell.
Tnmates will be allowed to wear clothing articles purchased from
the Commissary under their brown-t-shirts, and pants. Inmates may
wear appropriate clothing such as gray shorts, gray t-shirts, gray
sweat pants/shirts under the following circumstances: While inside
their assigned cells, at the recreation yard, in route to the
recreation yard, when going directly to and from the showers, and
when utilizing recreation equipment within their housing unit.

Special Purchase Items: Special Purchase items will be authorized
only to the point where they can be contained in the storage area

—~6—

  
   
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 75 of 98

provided for personal property.

Legal Materials: Inmates will be allowed to maintain three cubic feet
of legal materials needed for their active legal action, and legal
reference materials (such as books), if not available in the
institution legal library. Temporary additional space for active
litigation material may be requested from the Unit Manager.

 
  
 

ett
items in the housing areas. Completed hobbycraft items cannot be
mailed from the CMU. Completed hobbycraft items will be placed in
storage until transferred from the CMU. ,

Commissary Items: Fach inmate will be afforded the opportunity to
purchase allowable items from the Commissary, if funds are available
in the inmate’s commissary account. Commissary purchase forms will
be issued weekly on Tuesdays, and after completion of the forms they
will be forwarded to the Commissary for processing by
close-of-business on Wednesdays. The Commissary items will be
delivered to the unit weekly by Commissary staff on Thursdays. Any
special purchases must be approved by the Unit Manager. Commissary
items will be neatly stored in the assigned locker ONLY... Under no
circumstances are Commissary items to be stored on the floor.

Food Storage: Items not contained in their original container are
considered contraband and will be confiscated. Original containers
are to be disposed of when empty and will not be used for other purposes.
Food Service items are not permitted outside of the Dining Room.

Letters, Books, Photographs, Newspapers, and Magazines: Inmates are
limited to six magazines, ten books and newspapers for the previous
seven days. Excessive collections of letters, books and newspapers
must be disposed. Publications will be stored in the locker provided.
This regulation will be strictly adhered to and there will be no
exceptions.

Only 25 letters will be permitted for storage in the living quarters.
Excessive letters can be sent home through the Mail Room at the inmate's
expense or disposed of.

Radios, MP-3s and Watches: An inmate may not own or possess more than
one approved radio, MP-3 player and/or watch at any one time. Proof
of ownership, through appropriate property receipts, will be required.

Headphones are required at all times. Watches with backs made of
metal are not authorized. Inmates may not give any items of value
to another inmate, i.e., radio, MP-3 player, watch, sneakers, and

Commissary items.

Jewelry: Inmates may have a plain wedding band (without stones) and,
with prior approval, a religious medal without stones.

Contraband: Contraband is defined as any item not authorized by the
Warden or issued by the institution, received through approved
channels, or purchased through the Commissary. All staff are alert

_7-

 
  
 
  

     

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 76 of 98

to the subject of contraband and make every effort to locate,
confiscate and report contraband in the institution. Each inmate
is responsible for all items found in their assigned living area and
should immediately report any unauthorized item to either Unit Staff
or the Unit Officer. Any item in an inmate's personal possession
must be authorized, and a record of the receipt of the item should
be kept in the inmate's possession. Inmates may not purchase radios

are considered contraband, will be confiscated, Vv
be subject to disciplinary action.

An altered item, even if approved or issued, is considered contraband.

Anyone altering or damaging government property will be subject to
disciplinary action and the cost of the damage will be levied against
the violator.

Sanitation: CMU inmates are responsible for sanitation of the unit.

Unit Orderly job assignments will be made by the Unit Manager. Inmate
showers will be available daily. Clean, serviceable clothing will
be issued to each inmate upon arrival to the unit.

cMU inmates are responsible for laundering their own personal
clothing. Barber services in the CMU will be conducted within the
unit.

PROGRAMS AND SERVICES

Work Assignments: Work assignments will include orderlies for unit
sanitation, food service, Trust Fund, Education, Facilities, and
Recreation, and will be assigned by the Unit Manager.

Food Service: All inmate meals will be served in and consumed in the
unit dining area located within the CMU. Any food item removed from
the dining hall will be considered unauthorized and the inmate may
be subject to disciplinary action.

Education/Recreation Programs: National education policies will be
implemented in the CMU. Inmates will be permitted to leave their
cells and recreate in the unit daily from 6:00 a.m. - 9:15 p.m., except
during counts.

Leisure and Law Library services will be provided to inmates daily.

In accordance with institution procedures, inmates may copy materials
necessary for research or legal matters. A debit card copy machine
is available in the unit for inmate use. Individuals who have no
funds and who can demonstrate a clear need for particular copies,
may submit a written request for a reasonable amount of free
duplication.

Inmates will be provided table games such as chess, checkers and cards.
Hobby craft opportunities will also be provided. Televisions are
available in the unit common areas for viewing. Movies will be shown
using closed-circuit televisions. The inside recreation rooms will
contain various recreation activities to include stationary biking,

—~8—

  
  

 
  
   

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 77 of 98

stair-stepping machines, treadmills and aerobic tapes.

Religious Programs: Religious Services opportunities will be provided
in the unit. Self-study, videos and literature are available in the
multi-purpose room. Inmates in the CMU will be allowed to engage
in congregate prayer any time they are released from their cells.
With the exception of scheduled services, inmates will only be allowed

  

#3 for congregate prayer. nmates are also a pray
a cell as long as one of the inmates is the occupant of the cell.
Regardless of the reason, any time two inmates are ina cell, the
door will be in the full open position.

Health Services: Health Services staff will provide sick call in the
unit, seven days a week. Medications will be delivered and/or
administered in the unit twice daily. Inmates may request to be seen
by their MLP in the unit’s private examination room. Specialized
services may be provided in the institution’s main Health Services
Department, as needed, under conditions which ensure CMU inmates’
on not come into contact with non-CMU inmates.

Mental Health Services: Psychology staff will provide CMU inmates
an initial psychological assessment within 14 days of arrival in the
unit. Mental health services thereafter will occur according to
national policy. Inmates may request to be seen by a psychology staff
member. The psychology staff may utilize the unit’s Unit Team Office.

Residential Reentry Centers (RRC): The purpose of the Residential
Re-Entry Centers is to provide a suitable residence, structured
programs, job placement, and counseling while monitoring the
offender's activities. They also provide drug testing, counseling,
alcohol monitoring, andtreatment. While in these programs, employed
offenders are required to pay subsistence to help defray the cost
of their confinement. The inmates’ payment rate during RRC residence
is 25% of the inmate's income. All inmates will be reviewed for RRC
placement, 17-19 month’s from release.

Release Preparation Program (RPP): The Release Preparation Program
(RPP) ig designed to assist inmates in preparing for release. Inmates
will be given aid in developing plans for their personal lives and
future employment. The program offers classes and informational
seminars concerning the personal, social, and legal responsibilities
of civilian life.

CONTACT WITH THE COMMUNITY AND PUBLIC

Telephone Communication: All telephone communication between inmates
and persons in the community (except properly placed, unmonitored
legal calls) will be:

1. Conducted using monitored ITS phone lines.

2. Live-monitored by staff.

3. Subject to recording by staff.

4 Staff must be notified, when scheduling a call which

9
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 78 of 98

. will be conducted ina language(s), other than English.
5. Limited to two (2), fifteen (15) minute telephone calls
per week scheduled in advance with the person and
telephone number appearing on the schedule. Only one
number may be dialed, calls may last up to fifteen
(15) minutes and scheduling will be made at thirty
vari ti t be

   

 
  

che
Holidays, between the hours of 8: 00 a.m. and 8:00 p.m.
local time.

7. Scheduled Sunday and Federal Holidays, between the
hours of 8:00 a.m. and 2:30 p.m., local time.

In the event of a staff terminated call, inmates may be subject to
disciplinary action, and the person may be removed from the inmate’s
approved telephone list.

In no event will the frequency or duration of telephone calls placed
by CMU inmates be limited to less than one (1) telephone call per
month (28 C.F.R. § 540.100(b) of at least three (3) minutes duration
(28 C.F.R. § 540.101(d). Unmonitored legal calls are not affected,
and will continue to be managed according to National policy.

Visiting: All visiting between inmates and persons in the community
(except properly scheduled, unmonitored legal visits) will be:

1. Conducted using non-contact facilities (i.e., secure
partitioned rooms, telephone voice contact. )

2. Live-monitored by staff.

3. Subject to recording by staff.

4, Staff must be notified, when a visit will be conducted
in a language other than English.

5. Nonverbal communication (i.e. hand signals, sign
language) may result in termination of the visit.

6. Each inmate is authorized eight (8) hours of visiting
each month, scheduled in increments not exceeding four
(4) hours. .

7. Scheduled Sunday through Friday, including Federal

Holidays between the hours of 8:30 a.m. and 2:30p.m.,
local time.

Persons for whom an inmate requests placement on the approved visiting
list must complete the "Acknowledgment of Conditions for Visiting
with Inmates in CMU, FCI Terre Haute," form, as proof of acknowledgment
and acceptance of the visiting conditions.

ACCESS TO LEGAL SERVICES

Legal Correspondence: Legal correspondence from attorneys will be.
treated as special mail if properly marked in accordance with national
policy.

It is the responsibility of the inmate to advise the attorney about
this policy. If legal mail is not properly marked, it will be opened
as general correspondence.

—10-
 
 
 

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 79 of 98

Attorney Visits: Attorneys must make advance appointments for each
visit. Attorneys are to contact the Unit Team to make the appointment.
Attorney visits will be subject to visual monitoring, but not audio
monitoring.

Legal Material: During attorney visits, a reasonable amount of legal
materials may be allowed in the visiting area with prior approval
xxchanged i isa

 

and all materials are subjec

Attorney Telephone Calls: In order to make an unmonitored telephone
with an attorney, inmates must submit a written request to the Unit
Team for approval. Phone calls placed through the regular inmate
telephones are subject to monitoring.

Notary Public: Under the provisions of 18 U.S.C. § 4004, the Case
Manager is authorized to witness inmate signatures for court purposes.
Inmates may make their own unsworn declaration on such documents
by placing the following paragraph at the end of the document: "IT
declare (or certify, verify or state), under penalty of perjury, that

the foregoing is true and correct. Executed on (date)." This |
declaration will suffice in Federal courts and other Federal agencies,
unless specifically directed to do otherwise. ,

Inmate Access to Central Files: An inmate may request to review
disclosable portions of their Central File through an Inmate Request
to Staff should be submitted to the Case Manager to schedule an
appropriate time for review.

PROBLEM RESOLUTION

Inmate Requests to Staff Member: Inmate Request to Staff Member,
commonly called a, "cop-out", is used to make a written request to
a staff member. Any type of request can be made with this form.
"Cop-outs" may be obtained from the Unit Team. However, requests
may be made on any sheet of paper. Additionally, “cop-outs,” for
any department may be submitted to Unit Team for distribution to the
appropriate departments.

Administrative Remedy Process: The Bureau emphasizes and encourages
the resolution of complaints on an informal basis. An inmate can
resolve a problem informally by contacting staff members via
"cop-outs." When informal resolution is not successful, a formal
complaint can be filed as an Administrative Remedy.

Inmates may appeal their transfer to the CMU, or any conditions of
confinement through the Bureau’s Administrative Remedy Program, 28
C.F.R. § 542.10 through 542.19, and corresponding policy. A member
of the Unit Team will provide you with the necessary form upon request.

Please feel free to contact a member of the Unit Team, with any
questions concerning the rules and regulations governing the
operations of the Communications Management Unit.

-li-

 
 
 

 
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 80 of 98
INMATE RIGHTS AND RESPONSIBILITIES §541.12

RIGHTS a RESPONSIBILITIES -
lL. You have the right to expect L. You have the responsibility to
that as a human being you will : treat others, both employees and

  
    

empartiall inmates,in-the-same-mann

 

be-treated-respectiu

  

    

2. You have the right to be 2. You have the responsibility to
informed of the rules, proce- know and abide by them.
dures, and schedules concerning ‘
the operation of the institution.

3. You have the right to freedom 3. You have the responsibility to
of religious affiliation, and recognize and respect the
voluntary religious worship. tights of others in this

4. You have the right to health 4, It is your responsibility not

care, which includes nutritious to waste food, to follow the
meals, proper bedding and clo- / laundry and shower schedule,
thing, and a laundry schedule maintain neat and clean living
for cleanliness of the same, an quarters, to keep your area
opportunity to shower regularly, free of contraband, and to
proper ventilation for warmth seek medical and dental care
and fresh air, aregular exercise _ as you may need it.

period, toilet articles and medical
and dental treatment.

5. You have the right to visit and 5, It is your responsibility to

correspond with family members, ‘conduct yourself properly

and friends, and correspond with during visits, not to accept

members of the news media in or pass contraband, and not to

keeping with Bureau rules and violate the law or Bureau

institution guidelines. rules or institution ©
guidelines through your
correspondence.

6. You have the right to unrestric- 6. You have the responsibility to
and confidential access to the , ‘present honestly and fairly
courts by correspondence (on your petitions, questions, and

matters such as the legality of problems to the court.

your conviction, civil matters,
pending criminal cases, and
* conditions of your imprisonment.)

7. You have the right to legal 7. ' It is your responsibility to
counsel from an attorney of your use the services of an
choice by interviews and correspondence. attorney honestly and fairly.]
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 81 of 98

RIGHTS RESPONSIBILITIES

8. You have the right to parti- 8. It is your responsibility to

cipate in the use of law libra use these resources in keeping

     
  

you in resolving legal problems. schedule prescribed and to
You also have the right to receive respect the rights of other
help when it is available through inmates to the use of the

a legal assistance program. materials and assistance.

9, You have the right to a wide 9, It is your responsibility to
range of reading materials for seek and utilize such
materials for educational purposes materials for your personal
and for your own enjoyment. These benefit, without depriving
materials may include magazines others of their equal rights
and newspapers sent from the ; to the use of this material.

community, with certain restrictions.

10. You have the right to participate 10. You have the responsibility to

in education, vocational training take advantage of activities

and employment as far as resources which may help you live a

are available, and in keeping with successful and law-abiding -

your interests, needs, and abilities. life within the institution

and in the community. You will be expected to abide by the regulations

governing the use of such activities.

11. You have the right to use your 11. You have the responsibility to
funds for commissary and other meet your financial and legal
purchases, consistent with insti- obligations, including, but
tutuion security and good order, for not limited to, court-imposed
opening bank and/or savings accounts, assessments, fines, and restitution.
and for assisting your family. You also have the responsibility to make use of

your funds in a manner consistent with your
release plans, your family needs, and for other
obligations that you may have.]
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 82 of 98

INMATE DISCIPLINE

Inmates must have respect for the rights and property of others. Rules, regulations, and policies are

 

of regulations may result i in an 1 Incident Report (BP- -288) and imposition of sanctions, z as outlined _
later in this handbook. In the event of misconduct, an incident report may be written by staff.
Reports are first investigated by the lieutenant on duty and the results forwarded to your Unit team.
The team meets as the Unit Disciplinary Committee (UDC) and may impose limited sanctions for
most misconduct; for example, taking of privileges, removal from preferred quarters, job change,
assigning extra duty, etc. For minor prohibited acts, staff may suspend disciplinary proceedings for
a period of time not to exceed two weeks, while informal resolution is attempted. If informal
resolution is unsuccessful, staff may reinstate disciplinary proceedings at the same stage they were
suspended. The time requirements then begin again, at the same point in which they were
suspended. If charges are more serious, the case may be referred to the Discipline Hearing Officer
(DHO) who can impose more serious sanctions among which include: disallowance of good
conduct time, forfeiture of good time, or recommendation of transfer to a higher level institution.
Additionally, it should also be noted that at any stage of the disciplinary process, policy provides
referrals to other outside law enforcement agencies (i.e., FBI, DEA, ATF, etc.) for further
investigation and/or prosecution of any criminal activity if warranted. The internal disciplinary
system is outlined in detail in Program Statement 5270.07, Inmate Discipline & Special Housing
Units, which is available in the Law Library.

Investigating Officer. The term Investigating Officer refers to an employee of supervisory level
who conducts the investigation concerning alleged charge(s) of inmate misconduct. The
Investigating Officer may not be the employee reporting the incident, or one who was involved in
the incident in question.] The Investigating Officer is ordinarily a Lieutenant, but the Warden at
each institution may appoint another staff member to perform this function.

Unit Discipline Committee (UDC). The term Unit Discipline Committee (UDC) refers to one or
more institution staff members delegated by the Warden the authority and duty to hold an initial
hearing upon completion of the investigation concerning alleged charge(s) of inmate misconduct.
The Warden shall authorize these staff members to impose minor sanctions (G through P) for
violation of prohibited act(s).]

In institutions with Unit Management, the authority to hold initial hearings (UDC) and impose
sanctions is ordinarily delegated to the staff members of the inmate=s Unit team. Wardens shall
delegate two or more staff members the authority to hold initial hearings and impose minor
sanctions. In emergency situations the Warden may delegate one staff member the authority to
hold initial hearings and impose minor sanctions.

Discipline Hearing Officer (DHO). This term refers to a one person, independent, discipline
hearing officer who is responsible for conducting Institution Discipline Hearings and who imposes
appropriate sanctions for incidents of inmate misconduct referred for disposition following the

hearing required by a 541.15 before the UDC.]
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 83 of 98

[TIME LIMITS IN DISCIPLINARY PROCESS

TABLE 2

  

ordinarily maximum of 24 hours

by delivering Incident Report.
|.
l |
| maximum ordinarily of 5 work days from the
| time staff became aware of the inmate's
| involvement in the incident. (Excludes
| the day staff becomes aware of the inmate's
| involvement, weekends, and holidays.)

i
I
I
2. Staff gives inmate notice of charges i
i
i
I

3. Initial hearin C

minimum of 24 hours
(unless waived)

4. Discipline Hearing Officer (DHO) Hearing

NOTE: These time limits are subject to exceptions as provided in the rules.

Staff may suspend disciplinary proceedings for a period not to exceed two calendar
weeks while informal resolution is undertaken and accomplished. If informal
resolution is unsuccessful, staff may reinstitute disciplinary proceedings at the same
stage at which suspended. The requirements then begin running again, at the same
point at which they were suspended.

PROHIBITED ACTS AND AVAILABLE SANCTIONS

Greastest Severity Level Prohibited Acts |

100 Killing

101 Assaulting any person, or an armed assault on the institution’s secure perimeter (a charge for

assaulting any person at this level is to be used only when serious physical injury has been
attempted or accomplished).
102

104

105
106
107

108

109

110

111

112

113

114
115

196

197

: Setting a fire (charge with this act in:

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 84 of 98

Escape from escort; escape from any secure or non-secure institution, including community
confinement; escape from unescorted community program or activity; escape from outside a
secure institution.

 

    

  

is category on y when: ound: ‘o’pos arthree

or a threat of serious bodily harm or in furtherance of prohibited act of Greatest Severity,
e.g., in furtherance of a riot or escape; otherwise the charge is properly classified Code 218,
or 329).

Possession, manufacture, or introduction of a gun, firearm, weapon, sharpened instrument,
knife, dangerous chemical, explosive, ammunition, or any instrument used as a weapon.

Rioting.

Encouraging others to riot.

Taking hostage(s).

Possession, manufacture, introduction, or loss of a hazardous tool (tool most likely to be
used in an escape or escape attempt or to serve as weapons capable of doing serious bodily
harm to others; or those hazardous to institutional security or personal safety; e.g., hacksaw
blade, body armor, maps, handmade rope, or other escape paraphernalia, portable telephone,
pager, or other electronic device).

(Not to be used).

Refusing to provide a urine sample; refusing to breathe into a Breathalyzer; refusing to take
part in other drug-abuse testing.

Introduction or making of any narcotics, marijuana, drugs, alcohol, intoxicants, or related
paraphernalia, not prescribed for the individual by the medical staff.

Use of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not
prescribed for the individual by the medical staff.

Possession of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia,
not prescribed for the individual by the medical staff.

Sexual assault of any person, involving non-consensual touching by force or threat of force.
Destroying and/or disposing of any item during a search or attempt to search.

Use of the mail for an illegal purpose or to commit a further a Greatest category prohibited
act.

Use of the telephone for an illegal purpose or to commit or further a Greatest category
prohibited act.
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 85 of 98

198 Interfering with a staff member in the performance of duties most like another Greatest
severity prohibited act. This charge is to be used only when another charge of Greatest
severity is not accurate. The offending conduct must be charged as “most like” one of the

 

199 Conduct which disrupts or interferes with the security or orderly running of the institution or
the Bureau of Prisons most like another Greatest severity prohibited act. This charge is to be
used only when another charge of Greatest severity is not accurate. The offending conduct
must be charges as “most like” one of the listed Greatest severity prohibited acts.

AVAILABLE SANCTIONS FOR GREATEST SEVERITY LEVEL PROHIBITED ACTS

A Recommend parole date rescission or retardation.

B Forfeit and/or withhold earned statutory good time or non-vested good conduct time (up to
100 %) and/or terminate or disallow extra good time (an extra good time or good conduct

time sanction may not be suspended).

B1 Disallow ordinarily between 50% and 75% (27-41 days) of good conduct time credit
available for year (a good conduct time sanction may not be suspended).

Cc Disciplinary segregation (up to 12 months).
D Make monetary restitution.

E Monetary fine.

F / Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).
G Change housing (quarters).

H Remove from program and/or group activity.

I Loss of job.

J Impound inmate’s personal property.

K Confiscate contraband.
L Restrict to quarters.
M Extra duty.

HIGH SEVERITY LEVEL PROHIBITED ACTS

200 Escape from a work detail, non-secure institution, or other non-secure
confinement, including community confinement, with subsequent voluntary
return to Bureau of Prisons custody within four hours.

201 Fighting with another person.
202

204

205

206

207

208

209

210
21]

° 212

213

214
215

216

217

218

219

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 86 of 98

(Not to be used)

 

Extortion; blackmail; protection; demanding or receiving money or anything of
value in return for protection against others, to avoid bodily harm, or
under threat of informing.

Engaging in sexual acts.

Making sexual proposals or threats to another.

Wearing a disguise or a mask.
Possession of any unauthorized locking device, or lock pick, or tampering with or blocking
any lock device (includes keys), or destroying, altering, interfering with, improperly using,
or damaging any sécurity device, mechanism, or procedure.

_ Adulteration of any food or drink.

(Not to be used).
Possessing any officer’s or staff clothing.

Engaging in or encouraging a group demonstration.
Encouraging others to refuse to'work, or to participate in work stoppage.

(Not to be used).
(Not to be used).

Giving or offering an official or staff member a bribe, or anything of value.

Giving money to, or receiving money from, any person for the purpose of introducing
contraband or any other illegal or prohibited purpose.

Destroying, altering, or damaging government property, or the property of another person,
having a value in excess of $100.00, or destroying, altering, damaging life-safety devices
(e.g., fire alarm) regardless of financial value.

Stealing; theft (including data obtained through the unauthorized use of a communications
device, or through unauthorized access to disks, tapes, or computer printouts or other
automated equipment on which data is stored).
220

222
223

224

225

226

227

228

229

296

297

298

299

- Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 87 of 98

Demonstrating, practicing, or using martial arts, boxing (except for use of a punching bag),
wrestling, or other forms of physical encounter, ‘or military exercises or drill (except for drill

authorized by staff).

   

Being in an unauthorized area with a person of the opposite sex

(Not to be used).
(Not to be used).

Assaulting any person (a charge at this level is used when less serious physical injury or.
contact has been attempted or accomplished by an inmate).

Stalking another person through repeated behavior which harasses, alarms, or annoys the
person, after having previously been warned to stop such conduct.

Possession of stolen property.

Refusing to participate in a required physical test or examination unrelated to testing for
drug abuse (e.g., DNA, HIV, tuberculosis).

Tattooing or self-mutilation.

Sexual assault of any person, involving non-consensual touching without force or threat of
force.

Use of the mail for abuses other than criminal activity which circumvent amil monitoring
procedures (e.g., use of the mail to commit or further a High category prohibited act, special
mail abuse; writing letters in code; directing others to send, sending, or receiving a letter or
mail through unauthorized means; sending mail for other inmates without authorization;
sending correspondence to a specific address with directions or intent to have the
correspondence sent to an unauthorized person; and using a fictitious return address in an
attempt to send or receive unauthorized correspondence).

Use of telephone for abuses other than illegal activity which circumvent the ability of staff
to monitor frequency of telephone use, content of the call, or the number called; or to
commit or further a High category prohibited act.

Interfering with a staff member in the performance of duties most like another High severity
prohibited act. This charge is to be used only when another charge of High severity is not
accurate. The offending conduct must be charged as “most like” one of the listed High
severity prohibited a acts.

Conduct which disrupts or interferes with the security or orderly running of the institution or
the Bureau of Prisons most like another High severity prohibited act. This charge is to be
used only when another charge of High severity is not accurate. The offending conduct must
be charges as “most like” one of the listed eh severity prohibited acts.
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 88 of 98

AVAILABLE SANCTIONS FOR GREATEST SEVERITY LEVEL PROHIBITED ACTS

A

Ls

Q

q

ben

M

Recommend parole date rescission or retardation.

 
 

ed vested:good-cond
50 % or up to 60 days, whichever is less, and/or terminate or disallow extra good time (an
extra good time or good conduct time sanction may not be suspended).

 

Disallow ordinarily between 25% and 50% (14-27 days) of good conduct time credit
available for year (a good conduct time sanction may not be suspended).

Disciplinary segregation (up to 6 months).

Make monetary restitution.

Monetary fine.

Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).
Change housing (quarters).

Remove from program and/or group activity. -

Loss of job.

Impound inmate’s personal property.

Confiscate contraband.

Restrict to quarters.

Extra duty.

MODERATE SEVERITY LEVEL PROHIBITED ACTS

300
301
302

303

304

305—

306

Indecent Exposure.
(Not to be used).
Misuse of authorized medication.

Possession of money or currency, unless specifically authorized, or in excess of the amount
authorized.

Loaning of property or anything of value for profit or increased return.

Possession of anything not authorized for retention or receipt by the inmate and not issued to
him through regular channels.
Refusing to work or to accept a program assignment.

 
307

308

309

310

311

312

313

314

315

316

317

318

319

320

321

322

323

324

325

326

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 89 of 98

Refusing to obey an order of any staffmember (may be categorized and charged in terms of
greater severity, according to the nature of the order being disobeyed, i.g. failure to obey an

 

when ordered as part of a drug-abuse test would be charged as 110).

Violating a condition of a furlough.

Violating a condition of a community program.

Unexcused absence from work or any program assignment.

Failing to perform work as instructed by the supervisor.

Insolence towards a staff member.

Lying or providing a false statement to a staff member.

Counterfeiting, forging, or unauthorized reproduction of any document, article of
identification, money, security, or official paper (may be categorized in terms of greater
severity according to the nature of the item being reproduced, e.g., counterfeiting release
papers to effect escape, Code 102).
Participating in an unauthorized meeting or gathering.

Being in an unauthorized area without staff authorization.

Failure to follow safety or sanitation regulations (including safety regulations, chemical
instructions, tools, MSDS sheets, OSHA standards).

Using any equipment or machinery without staff authorization.
Using any equipment or machinery contrary to instructions or posted safety standards.
Failing to stand count.

Interfering with the taking of count.

- (Not to be used).

(Not to be used).
Gambling.
Preparing or conducting a gambling pool.

Possession of gambling paraphernalia.
327

328

330

331

332

333
334
335

336

396

397

398

399

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 90 of 98

Unauthorized contacts with the public.

Giving money or anything of value to, or accepting money or anything of value from,

 

Destroying, altering, or damaging government property, or the property of another person,
having a value of $100.00 or less.

Being unsanitary or untidy; failing to keep one’s person or quarters in accordance with
posted standards.

Possession, manufacture, introduction, or loss of a non-hazardous tool, equipment, supplies,
or other non-hazardous contraband (tools not likely to be used in an escape or escape
attempt, or to serve as a weapon capable of doing serious bodily harm to others, or not
hazardous to institutional security or personal safety) (other non-hazardous contraband
includes such items as food, cosmetics, cleaning supplies, smoking apparatus and tobacco in |
any form where prohibited and unauthorized nutritional/dietary supplements).

Smoking where prohibited.

Fraudulent or deceptive completion ofa skills test (e.g., cheating on a GED or other
education or vocational skills teat).

Conducting a business; conducting or directing an investment transaction without staff
authorization.

Communicating gang affiliation; participating in gang related activities; 5 possession of

paraphernalia indicating gang affiliation.

Circulating a petition.

Use of the mail for abuses other than criminal activity which do not circumvent mail
monitoring; or use of the mail to commit or further a Moderate category prohibited act.

Use of the telephone for abuses other than illegal activity which do not circumvent the
ability of staffto monitor frequency of telephone use, content of the call, or the number
called; or to commit or further a Moderate category prohibited act.

Interfering with a staff member in the performance of duties most like another Moderate
severity prohibited act. This charge is. to be used only when another charge of Moderate
severity is not accurate. The offending conduct must be charged as “most like” one of the
listed Moderate severity prohibited acts.

Conduct which disrupts or interferes with the security or orderly running of the institution or
the Bureau of Prisons most like another Moderate severity prohibited act. This charge is to
be used only when another charge of Moderate severity is not accurate. The offending
conduct must be charges as “most like” one of the listed Moderate severity prohibited acts.
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 91 of 98

AVAILABLE SANCTIONS FOR MODERATE SEVERITY LEVEL PROHIBITED ACTS

A Recommend parole date rescission or retardation.

 
   

25% or up to 30 days, whichever is less, and/or terminate or disallow extra good time (an
extra good time or good conduct time sanction may not be suspended).

Bl Disallow ordinarily between 25% (1-14 days) of good conduct time credit available for year
(a good conduct time sanction may not be suspended).

C Disciplinary segregation (up to 3 months).
D Make monetary restitution.

E Monetary fine.

F Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).
G Change housing (quarters).

H Remove from program and/or group activity.

I Loss of job.

J Impound inmate’s personal property.
K Confiscate contraband.
L Restrict to quarters:
-M_— Bxtra duty.
LOW SEVERITY LEVEL PROHIBITED ACTS
400 (Not to be used).
401 (Not to be used). .
402  Malingering, feigning illness.
403 (Not to be used).
404 Using abusive or obscene language.
405 (Not to be used).

“406 (Not to be used).
407

408

498

499

Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 92 of 98

Conduct with a visitor in violation of Bureau regulations.

(Not to be used).

 

Interfering with a staff member in the performance of duties most like another Low severity
prohibited act. This charge is to be used only when another charge of Low severity is not
accurate. The offending conduct must be charges as “most like” one of the listed Low
severity prohibited acts.

Conduct which disrupts or interferes with the security or orderly running of the institution
or the Bureau of Prisons most like another Low severity prohibited act. This charge is to be
used only when another charge of Low severity is not accurate. The offending conduct must
be charged as “most like” one of the listed Lowe severity prohibited acts.

AVILABLE SANCTIONS FOR LOW SEVERITY LEVEL PROHIBITED ACTS

Bl

cz Oo

peo

Dissallow ordinarily up to 12.5% (1-7 days) of good conduct time credit available for year
(to be used only where inmate found to have committed a second violation of the same
prohibited act within 6 months); Disallow ordinarily up to 25% (1-14 days) of good conduct
time credit available for year (to be used only where inmate found to have committed a
third violation of the same prohibited act within 6 months) (a good conduct time sanction
may not be suspended).
Make monetary restitution.
Monetary fine.
Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

Change housing (quarters).

Remove from program and/or group activity.

Loss of job.

Impound inmate’s personal property.

Confiscate contraband.

Restrict to quarters.

Extra duty.
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 93 of 98

NOTICE TO INMATES
INMATE COPAYMENT PROGRAM

 

18 BU. S. C. § 4048), The Federal Bureau of Prisons sand ECC Terre Haute provide
notice of the Inmate Copayment Program for health care, effective October 3, 2005.

A. Application: The Inmate Copayment Program applies to anyone in an institution under
the Bureau’s jurisdiction and anyone who has been charged with or convicted of an
offense against the United States, except inmates in inpatient status at a Medical Referral
Center (MRC). All inmates in outpatient status at the MRCs and inmates assigned to the
General Population at these facilities are subject to copay fees.

B. Health Care Visits with a Fee:

1. You must pay a fee of $2.00 for health care services, charged to your Inmate
Commissary Account, per health care visit, if you receive health care services in
connection with a health care visit that you requested, except for services
described in section C., below. .

These requested appointments include Sick Call and after-hours requests to see a
health care provider. If you ask a non-medical staff member to contact medical
staff to request a medical evaluation on your behalf for a health service not listed
in section C., below, you will be charged a $2.00 copay fee for that visit.

2. You must pay a fee of $2.00 for health care services, charged to your Inmate
Commissary Account, per health care visit, if you are found responsible through
the Disciplinary Hearing Process to have injured an inmate who, as a result of the
injury, requires a health care visit.

C, Health Care Visits with no Fee: —
We will not charge a fee for:

Health care services based on health care staff referrals;

Health Care staff-approved follow-up treatment for a chronic condition;
Preventive health care services; ,
Emergency services;

Prenatal care;

Diagnosis or treatment of chronic infectious diseases;

Mental health care; or

Substance abuse treatment.

SNARK RWN HS
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 94 of 98

If a health care provider orders or approves any of the following, we will also not charge a
fee for:

. Blood pressure monitoring;

  
 

  

     

. Chronic care clinics;

° TB testing;

° Vaccinations;

° Wound Care; or

. Patient education.

Your health care provider will determine if the type of appointment scheduled is subject to a
copay fee.

D. Indigency: An indigent inmate is an inmate who has not had a trust fund account
balance of $6.00 for the past 30 days.

If you are considered indigent, you will not have the copay fee deducted from your Inmate
Commissary Account.

If you are NOT indigent, but you do not have sufficient funds to make the copay fee on
the date of the appointment, a debt will be established by TRUFACS, and the amount will
be deducted as funds are deposited into your Inmate Commissary Account.

E. Complaints: You may seek review of issues related to health service fees through the
Bureau’s Administrative Remedy Program (see 28 CFR part 542),
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 95 of 98

it
lj

 

L

NOTICE TO ALL INMATES

 
   

The Federal Bureau of Prisons has established a centralized
processing facility for all incoming inmate funds. Effective
November 1, 2004 all funds for inmates must be sent to the

National Lockbox location at the following address:

Example:
Federal Bureau of Prisons Federal Bureau of Prisons
‘Inmate Name John Doe
Inmate Register Number 12345-678
Post Office Box 474701 . P.0. Box 474701
Des Moines Towa 50947-0001 Des Moines Ta. 50947-0001 |

Effective December 1, 2004 the institution mail] room will no

 

longer accept funds received from any source outside the oe
institution. All funds received after that date will be returned
to the sender. Please notify all persons who send you mail that
they must send all funds to the national Lockbox mailing address
(above), and adhere to the following instructions: ©
Only approved negotiable instruments will be accepted. The
following negotiable instruments are approved:
Money orders; Government checks; Foreign negotiable
instruments (U.S. Currency only); and Business checks.
note:

Personal checks are not an approved type of

negotiable instrument and will be returned to the ‘sender.

All negotiable instruments must have the inmate's committed

name (no nick names) and register number printed on them.

The name and return address of the sender must appear in the
upper left hand corner of the envelope to ensure that funds

can be returned when necessary.

No items other than the negotiable instrmments will be accepted;
any enclosures received with the negotiable instruments

(letters, pictures, etc.) will be discarded.

" Any questions regarding these procedures should be directed

ro the 1SM department.
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 96 of 98

U. S. Department of Justice
Federal Bureau of Prisons

 

INSTITUTION SUPPLEMENT
OPI CMU Unit Manager
NUMBER ~~ THX-5214.02A

DATE October 25, 2016

AT UNIT (CMU)

 
 
  

| ey
(in Wy

Approved: Charles A. Daniels

Complex Warden
HS —
. Juli
Warde

I. PURPOSE AND SCOPE: Pursuant to Program Statement 5214.02,
Communications Management Units, dated April 1, 2015, this Institution
Supplement establishes local operations and procedures for the Communication
Management Unit (CMU) in D-Unit, at the Federal Correctional Institution, Terre
Haute, Indiana. If there is a conflict between this Supplement and another Terre
Haute Supplement, this Supplement will take precedence for matters

Ul. SUMMARY OF CHANGES: Institution Supplement was rewritten and renumbered
to reflect issuance of Program Statement 5214.02, which governs the operation of
the Communication Management Units

Hl. DIRECTIVES AFFECTED

A. Directives Referenced:
Program Statement 1315.07, Legal Activities, Inmate, dated 11/5/1999
Program Statement 5214.02, Communications Management Units, dated
4/1/2015
Program Statement 5264.08, Inmate Telephone Regulations, dated
1/24/2008
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 97 of 98

    

THX-5214.02A

Admission & Orientation: The Unit Manager is responsible for
administering Admission and Orientation (A&O) in compliance with national
policy. The purpose of the program is to familiarize each inmate with the

unit staff unit procedures, expected behavior and programs available. All

~particip ‘pat Ji
institution Supplement and an "A&O Handbook.

Contact With Persons in the Community:

1.

Written Correspondence: Mail call will ordinarily be held Monday
through Friday between the hours of 10 a.m. and 12 p.m. Mail will
only be given to the addressee. All written correspondence leaving
the unit, including hand written notes and Inmate Requests to Staff,
must be hand-delivered to unit management staff.

Mail leaving the institution must contain a return address which
includes the inmate’s name and register number. Outgoing mail
must also be addressed using the inmate label program. Legal and
special mail will ordinarily be delivered by unit management staff.
Outgoing legal mail (privileged communication to the inmate's
attorney only) may be sealed and handed to unit management staff
during mail call.

Electronic Messaging: Electronic messaging (TRULINCS)
workstations and print stations are available in the CMU Law Library.
They are ordinarily available between the hours of 6 a.m. and

9:15 p.m.

Telephone Communication: inmates must inform staff prior to
any call if either party will speak in a language other than English. If
prior notification is not provided and either party speaks in a
language other than English, the call will be immediately terminated
by staff. In the event of terminated calls, inmates may be subject to
disciplinary action and the person may be removed from the inmate’s
approved telephone ist.

Approved unmonitored calls to an inmate’s attorney are made
available consistent with Program Statement 5264.08, Inmate

Telephone Regulations.

Visiting: Persons for whom an inmate requests placement on the
approved visiting list must complete the "Acknowledgment of
Conditions for Visiting with Inmates in CMU, FCI Terre Haute," form
included with this Institution Supplement as Attachment A, as proof
of acknowledgment and acceptance of the visiting conditions. Any
violations of regulation or policy may result in immediate termination
of the visit. Nonverbal communication (i.e. hand signals, sign

Page 4
Case 1:18-cv-10836-PGG Document 69 Filed 08/12/19 Page 98 of 98

language) during a visit may result in termination of the visit.

Attorney visits are governed by Program Statement 1315.07, Legal
Activities, Inmate.

 

 

provide the inmate with the necessary form(s) upon request.

VII. RESPONSIBILITY: The CMU Unit Manager is responsible for the annual update
and review of this Institution Supplement.

DISTRIBUTION:

Wardens

Department Heads

Law Library

Information Technology Manager
President AFGE

THX-5214.02A , Page 5
